Exhibit 10.1

 

 

$350,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF NOVEMBER 13, 2009

AMONG

CONSTELLATION ENERGY PARTNERS LLC

AS BORROWER,

THE ROYAL BANK OF SCOTLAND plc

AS ADMINISTRATIVE AGENT,

RBS SECURITIES INC.

AS JOINT LEAD ARRANGER AND SOLE BOOK RUNNER,

THE BANK OF NOVA SCOTIA,

AS JOINT LEAD ARRANGER AND CO-SYNDICATION AGENT,

BNP PARIBAS,

AS JOINT LEAD ARRANGER AND CO-SYNDICATION AGENT,

AND

THE LENDERS PARTY HERETO

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS Section 1.01   
Terms Defined Above    1 Section 1.02    Certain Defined Terms    1 Section 1.03
   Terms Generally    20 Section 1.04    Accounting Terms and Determinations;
GAAP    20 ARTICLE II THE CREDITS Section 2.01    Loan Commitments    21 Section
2.02    Loans and Borrowings    21 Section 2.03    Requests for Borrowings    22
Section 2.04    Interest Elections    22 Section 2.05    Funding of Borrowing   
23 Section 2.06    Termination and Reduction of Aggregate Maximum Credit Amount
   24 Section 2.07    Borrowing Base    24 Section 2.08    Letters of Credit   
28 Section 2.09    Intentionally Omitted    32 Section 2.10    Defaulting
Lenders or Impacted Lenders    32 ARTICLE III PAYMENTS OF PRINCIPAL AND
INTEREST; PREPAYMENTS; FEES Section 3.01    Repayment of Loans    34 Section
3.02    Interest    34 Section 3.03    Prepayments    35 Section 3.04    Fees   
36 ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS Section 4.01   
Payments Generally; Pro Rata Treatment; Sharing of Set-offs    37 Section 4.02
   Presumption of Payment by the Borrower    38 ARTICLE V INCREASED COSTS; BREAK
FUNDING PAYMENTS; TAXES; ILLEGALITY Section 5.01    Increased Costs    39
Section 5.02    Break Funding Payments    40

 

Amended and Restated Credit Agreement – Page i



--------------------------------------------------------------------------------

Section 5.03

  

Taxes

   40

Section 5.04

  

Designation of Different Lending Office

   41

Section 5.05

  

Illegality

   41

Section 5.06

  

Replacement of a Lender

   41 ARTICLE VI CONDITIONS PRECEDENT

Section 6.01

  

Closing Date

   42

Section 6.02

  

Each Credit Event

   44 ARTICLE VII REPRESENTATIONS AND WARRANTIES

Section 7.01

  

Organization; Powers

   45

Section 7.02

  

Authority; Enforceability

   45

Section 7.03

  

Approvals; No Conflicts

   46

Section 7.04

  

Financial Statements

   46

Section 7.05

  

Litigation

   46

Section 7.06

  

Environmental Matters

   46

Section 7.07

  

Compliance with the Laws and Agreements

   47

Section 7.08

  

Investment Company Act

   47

Section 7.09

  

Taxes

   47

Section 7.10

  

ERISA

   48

Section 7.11

  

Disclosure; No Material Misstatements

   48

Section 7.12

  

Insurance

   49

Section 7.13

  

Restriction on Liens

   49

Section 7.14

  

Subsidiaries

   49

Section 7.15

  

Location of Business and Offices

   49

Section 7.16

  

Properties; Titles; Etc

   49

Section 7.17

  

Title

   51

Section 7.18

  

Security Instruments

   51

Section 7.19

  

Maintenance of Properties

   51

Section 7.20

  

Gas Imbalances; Prepayments

   52

Section 7.21

  

Marketing of Production

   52

Section 7.22

  

Swap Agreements

   52

Section 7.23

  

Use of Loans and Letters of Credit

   52

Section 7.24

  

Solvency

   53

Section 7.25

  

Patriot Act

   53 ARTICLE VIII AFFIRMATIVE COVENANTS

Section 8.01

  

Financial Statements; Ratings Change; Other Information

   54

Section 8.02

  

Notices of Material Events

   56

Section 8.03

  

Existence; Conduct of Business

   57

Section 8.04

  

Payment of Obligations

   57

Section 8.05

  

Performance of Obligations Under Loan Documents

   57

 

Amended and Restated Credit Agreement – Page ii



--------------------------------------------------------------------------------

Section 8.06

  

Operation and Maintenance of Properties

   57

Section 8.07

  

Insurance

   58

Section 8.08

  

Books and Records; Inspection Rights

   58

Section 8.09

  

Compliance with Laws

   58

Section 8.10

  

Environmental Matters

   58

Section 8.11

  

Further Assurances

   59

Section 8.12

  

Title Information

   59

Section 8.13

  

Additional Collateral; Additional Guarantors

   60

Section 8.14

  

ERISA Compliance

   61

Section 8.15

  

Marketing Activities

   62

Section 8.16

  

Title

   62 ARTICLE IX NEGATIVE COVENANTS

Section 9.01

  

Financial Covenants

   62

Section 9.02

  

Debt

   63

Section 9.03

  

Liens

   63

Section 9.04

  

Dividends, Distributions and Redemptions

   64

Section 9.05

  

Investments, Loans and Advances

   64

Section 9.06

  

Nature of Business

   65

Section 9.07

  

Limitation on Leases

   65

Section 9.08

  

Proceeds of Notes

   65

Section 9.09

  

ERISA Compliance

   65

Section 9.10

  

Sale or Discount of Receivables

   66

Section 9.11

  

Mergers; Etc

   66

Section 9.12

  

Sale of Properties

   67

Section 9.13

  

Transactions with Affiliates

   67

Section 9.14

  

Subsidiaries

   67

Section 9.15

  

Negative Pledge Agreements; Dividend Restrictions

   67

Section 9.16

  

Gas Imbalances, Take-or-Pay or Other Prepayments

   67

Section 9.17

  

Swap Agreements

   68

Section 9.18

  

Tax Status as Partnership; Operating Agreements

   69

Section 9.19

  

Acquisition Properties

   69 ARTICLE X EVENTS OF DEFAULT; REMEDIES

Section 10.01

  

Events of Default

   69

Section 10.02

  

Remedies

   71

Section 10.03

  

Disposition of Proceeds

   71 ARTICLE XI THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

Section 11.01

  

Appointment; Powers

   72

Section 11.02

  

Duties and Obligations of Administrative Agent and Collateral Agent

   72

Section 11.03

  

Action by Agent

   72

 

Amended and Restated Credit Agreement – Page iii



--------------------------------------------------------------------------------

Section 11.04

  

Reliance by Agent

   73

Section 11.05

  

Subagents

   73

Section 11.06

  

Resignation or Removal of Agents

   74

Section 11.07

  

Agents and Lenders

   74

Section 11.08

  

No Reliance

   74

Section 11.09

  

Administrative Agent and Collateral Agent May File Proofs of Claim

   74

Section 11.10

  

Authority of Administrative Agent and Collateral Agent to Release Collateral and
Liens

   75

Section 11.11

  

The Arrangers and the Syndication Agents

   75 ARTICLE XII MISCELLANEOUS

Section 12.01

  

Notices

   75

Section 12.02

  

Waivers; Amendments

   77

Section 12.03

  

Expenses; Indemnity; Damage Waiver

   78

Section 12.04

  

Successors and Assigns

   80

Section 12.05

  

Survival; Revival; Reinstatement

   82

Section 12.06

  

Counterparts; Integration; Effectiveness

   83

Section 12.07

  

Severability

   83

Section 12.08

  

Right of Setoff

   83

Section 12.09

  

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

   84

Section 12.10

  

Headings

   84

Section 12.11

  

Confidentiality

   85

Section 12.12

  

Maximum Interest

   85

Section 12.13

  

EXCULPATION PROVISIONS

   86

Section 12.14

  

Collateral Matters; Swap Agreements

   86

Section 12.15

  

No Third Party Beneficiaries

   86

Section 12.16

  

USA Patriot Act Notice

   86

 

Amended and Restated Credit Agreement – Page iv



--------------------------------------------------------------------------------

Annex I

  

List of Maximum Credit Amounts

  

Exhibit A

  

Form of Note

  

Exhibit B

  

Form of Compliance Certificate

  

Exhibit C

  

Security Instruments

  

Exhibit D

  

Form of Assignment and Assumption

  

Exhibit E

  

Form of Borrowing Request

  

Exhibit F

  

Form of Interest Election Request

  

Exhibit G

  

Form of Notice of Letter of Credit Request

  

Schedule 7.05

  

Litigation

  

Schedule 7.06

  

Environmental Matters

  

Schedule 7.11

  

Material Debt and Other Obligations

  

Schedule 7.14

  

Subsidiaries and Partnerships

  

Schedule 7.20

  

Gas Imbalances

  

Schedule 7.21

  

Marketing Contracts

  

Schedule 7.22

  

Swap Agreements

  

 

Amended and Restated Credit Agreement – Page v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
November 13, 2009, is by and among Constellation Energy Partners LLC, a limited
liability company duly formed and existing under the laws of the State of
Delaware (the “Borrower”), each of the Lenders from time to time party hereto,
The Royal Bank of Scotland plc (in its individual capacity, “RBS”), as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), The Bank of Nova
Scotia (“Scotia”), as co-syndication agent, and BNP Paribas (“BNP”), as
co-syndication agent (BNP together with Scotia, collectively in such capacity,
the “Syndication Agents”).

RECITALS

WHEREAS, the Borrower, the Administrative Agent, BNP Paribas and Wachovia Bank,
N.A., as the Syndication Agent and certain lenders are parties to that certain
(a) Amended and Restated Credit Agreement dated as of March 28, 2008 (as
amended, modified or restated, the “Alabama Agreement”), whereby the lenders
therein have extended credit to the Borrower in the form of loans and letters of
credit; and (b) Credit Agreement dated as of March 28, 2008 (as amended,
modified or restated, together with the Alabama Agreement, collectively the
“Original Agreements”) whereby the lenders therein have extended credit to the
Borrower in the form of loans and letters of credit.

WHEREAS, the parties hereto desire to enter into this Agreement, which shall
amend and restate and otherwise supersede the Original Agreements and provide
that the Lenders may continue to extend credit to the Borrower as provided in
this Agreement.

WHEREAS, the Borrower has requested that the Lenders provide Loan Commitments
(to include availability for Loans and Letters of Credit), pursuant to which
Loans will be made from time to time prior to the Termination Date, and Letter
of Credit Commitments, pursuant to which Letters of Credit will be issued from
time to time prior to the Termination Date;

WHEREAS, the Lenders and the Issuer are willing, on the terms and subject to the
conditions hereinafter set forth, to extend the Loan Commitments and make Loans
to the Borrower and issue (or participate in) Letters of Credit; and

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the Borrower, the Administrative Agent, the Syndication Agents and
the Lenders agree to amend and restate in their entirety the Original Agreements
and hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a
fluctuating rate determined by reference to the Alternate Base Rate.

 

Amended and Restated Credit Agreement – Page 1



--------------------------------------------------------------------------------

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Collateral Agent for the benefit of the Administrative Agent, the
Issuer, the Lenders, and any Swap Counterparty, (b) is superior to all Liens or
rights of any other Person in the Property encumbered thereby, other than
Excepted Liens, (c) secures the Obligations, and (d) is perfected and
enforceable.

“Act” has the meaning assigned to such term in Section 12.16.

“Adjusted EBITDA” means, for any period, the sum of Consolidated Net Income for
such period plus (minus) the following expenses or charges to the extent
deducted from Consolidated Net Income in such period: Interest Expense,
depreciation, depletion, amortization, write off of deferred financing fees,
impairment of long-lived assets, (gain) loss on sale of assets, (gain) loss from
equity investment, accretion of asset retirement obligation, unrealized (gain)
loss on natural gas derivatives and realized (gain) loss on cancelled natural
gas derivatives, and other similar charges.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means any advance hereunder of monies by a Lender to the Borrower as
part of a Borrowing and refers to an ABR Loan or a Eurodollar Loan.

“Affected Loans” has the meaning assigned to such term in Section 5.05.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means each of the Administrative Agent, the Collateral Agent, the
Syndication Agents or any combination of them as the context requires and also
includes any Person identified as “Bookrunner.”

“Aggregate Maximum Credit Amount” at any time shall equal the sum of the Maximum
Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06 or increased pursuant to Section 2.09.

“Agreement” means this Amended and Restated Credit Agreement, as the same may
from time to time be amended, modified, supplemented or amended and restated.

“Alternate Base Rate” means, on any date and with respect to all ABR Loans, a
fluctuating rate of interest per annum (rounded upward, if necessary, to the
next highest 1/16 of 1%) equal to the higher of

(a) the Base Rate in effect on such day; and

(b) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1%.

Changes in the rate of interest on that portion of any Loans maintained as ABR
Loans will take effect simultaneously with each change in the Alternate Base
Rate. The Administrative Agent will give notice promptly to the Borrower and the
Lenders of changes in the Alternate Base Rate; provided that, the failure to
give such notice shall not affect the Alternate Base Rate in effect after such
change.

 

Amended and Restated Credit Agreement – Page 2



--------------------------------------------------------------------------------

“Applicable Margin” means, for any day and with respect to (a) all Loans
maintained as Eurodollar Loans or ABR Loans or (b) Commitment Fee Rate, the
applicable percentage set forth below corresponding to the Borrowing Base
Utilization Percentage:

 

Borrowing Base
Utilization
Percentage    Eurodollar Loan     ABR Loan     Commitment Fee Rate   ³ 90%   
3.50 %    2.50 %    0.50 %  ³ 75% < 90%    3.25 %    2.25 %    0.50 %  ³
50% < 75%    3.00 %    2.00 %    0.50 %  ³ 25% < 50%    2.75 %    1.75 %    0.50
%  < 25%    2.50 %    1.50 %    0.50 % 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 2.07,
then the “Applicable Margin” means the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level. If for any
reason, based upon incorrect or inaccurate information provided to
Administrative Agent or Lenders by Borrower, it is determined that a higher
Applicable Margin should have applied to a period than was actually applied,
then the proper margin shall be applied retroactively, and the Borrower shall
pay to the Administrative Agent, for the benefit of the Lenders, promptly on
demand therefor, an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amount represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I.

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person whose long term senior unsecured debt rating is A/A2 by S&P
or Moody’s (or their equivalent) or higher.

“Approved Engineer” means Netherland, Sewell and Associates, Inc. or any other
independent petroleum engineer satisfactory to the Administrative Agent in its
sole and absolute discretion.

“Approved Fund” means any Person (other than a natural Person) that (a) is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
and (b) is administered or managed by a Lender, an Affiliate of a Lender or a
Person or an Affiliate of a Person that administers or manages a Lender.

“Arranger” means RBS Securities Inc., in its capacity as lead arranger and sole
book runner hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit D or any other form approved by the Administrative Agent.

 

Amended and Restated Credit Agreement – Page 3



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Closing Date to
but excluding the Termination Date.

“Available Cash” means, with respect to any fiscal quarter ending prior to the
Termination Date:

(a) the sum of (i) all cash and Cash Equivalents of the Borrower on hand at the
end of such fiscal quarter; and (ii) all additional cash and Cash Equivalents of
the Borrower on hand on the date of determination of Available Cash with respect
to such fiscal quarter resulting from working capital borrowings made prior to
the end of such fiscal quarter, less

(b) the amount of any cash reserves established by the board of managers of the
Borrower to (i) provide for the proper conduct of the business of the Borrower
(including reserves for future maintenance capital expenditures including
drilling and for anticipated future credit needs of the Borrower), (ii) comply
with Governmental Requirements or any loan agreement, security agreement,
mortgage, debt instrument or other agreement or obligation to which the Borrower
or a Consolidated Subsidiary is a party or by which it is bound or its assets
are subject or (iii) provide funds for distributions with respect to any one or
more of the next four fiscal quarters.

“Base Amount” has the meaning assigned to such term in Section 2.07(a).

“Base Rate” means, at any time, the rate of interest then most recently
established by the Administrative Agent in New York or such other office as the
Administrative Agent shall designate in writing, as its base rate for dollars
loaned in the United States. The Base Rate is not necessarily intended to be the
lowest rate of interest determined by the Administrative Agent in connection
with extensions of credit.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrowing” means Loans made or continued on the same date and, with respect to
Eurodollar Loans, as to which a single Interest Period is in effect.

“Borrowing Base” means an amount equal to the amount determined in accordance
with Section 2.07, as the same may be redetermined and adjusted from time to
time pursuant to Section 2.07, Section 8.12(c) or Section 9.12(d). The Borrowing
Base shall be decreased by an amount equal to thirty percent (30%) of the
outstanding Debt of the Borrower and any of its Subsidiaries incurred pursuant
to Section 9.02(e).

“Borrowing Base Deficiency” means the aggregate outstanding amount, if any, by
which the Total Revolving Credit Exposure exceeds the lesser of the
(i) Borrowing Base and (ii) the Aggregate Maximum Credit Amount.

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the Total Revolving Credit
Exposure on such day, and the denominator of which is the Borrowing Base in
effect on such day.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

Amended and Restated Credit Agreement – Page 4



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or the Interest Period for
a Loan or a notice by the Borrower with respect to any such Borrowing or
continuation, payment, prepayment, or Interest Period, any day which is also a
day on which dealings in dollar deposits are carried out in the London interbank
market.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Cash Collateralize” means, with respect to a Letter of Credit, the deposit of
immediately available funds into a cash collateral account maintained with (or
on behalf of) the Administrative Agent on terms reasonably satisfactory to the
Administrative Agent.

“Cash Equivalent” means, at any time:

(a) any direct obligation of (or unconditionally guaranteed by) the United
States or a State thereof (or any agency or political subdivision thereof, to
the extent such obligations are supported by the full faith and credit of the
United States or a State thereof) maturing not more than one year after such
time;

(b) commercial paper maturing not more than 270 days from the date of issue,
that is issued by (i) a corporation (other than an Affiliate of any Obligor)
organized under the laws of any State of the United States or of the District of
Columbia, and rated A-1 or higher by S&P or P-1 or higher by Moody’s or (ii) any
Lender (or its holding company);

(c) any certificate of deposit, time deposit or bankers acceptance, maturing not
more than one year after its date of issuance, that is issued by (i) any bank
organized under the laws of the United States (or any State thereof), and that
has (A) a credit rating of A2 or higher from Moody’s or A or higher from S&P and
(B) a combined capital and surplus greater than $500,000,000, or (ii) any
Lender;

(d) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (c) of this
definition; or

(e) money market funds that (i) purport to comply generally with the criteria
set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P or Aaa by Moody’s or carrying an equivalent rating by
a national recognized rating agency, and (iii) have portfolio assets of at least
$5,000,000,000.

“Cash Collateral Account” has the meaning assigned to such term in
Section 2.08(j).

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of $100,000 in the aggregate for any
calendar year.

“Change in Control” means the occurrence of both of the following events (i) the
Permitted Holders shall be the legal or beneficial owner (within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of 20% or less
of the then outstanding membership interests (including all securities which are
convertible into membership interests) of the Borrower and (ii) any Person or
group of Persons acting in concert as a partnership or other group (a “Group of
Persons”),

 

Amended and Restated Credit Agreement – Page 5



--------------------------------------------------------------------------------

other than one or more of the Permitted Holders, shall be the legal or
beneficial owner (within the meaning of Rule 13d-3 under the Securities Exchange
Act of 1934, as amended) of more than 35% of the then outstanding membership
interests (including all securities which are convertible into membership
interests) of the Borrower, provided, that a “Group of Persons” shall not
include the underwriter in any firm underwriting undertaken in connection with
any public offering of the Borrower.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuer (or, for
purposes of Section 5.01(b), by any lending office of such Lender or by such
Lender’s or the Issuer’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral Agent” means RBS, as collateral agent, under the Pledge and Security
Agreement (together with any successor(s) and assign(s) thereto).

“Commitment Fee” has the meaning assigned to such term in Section 3.04(a).

“Commitment Fee Rate” means the rate per annum determined from time to time
based on the percentage reflected in the definition of Applicable Margin.

“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and the Consolidated Subsidiaries after allowances for
taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following (all determined in accordance with
GAAP): (a) the net income of any Person in which the Borrower or a Consolidated
Subsidiary has an interest (which interest does not cause the net income of such
other Person to be consolidated with the net income of the Borrower and the
Consolidated Subsidiaries), except to the extent of the amount of dividends or
distributions actually paid in cash during such period by such other Person to
the Borrower or to a Consolidated Subsidiary, as the case may be; (b) the net
income (but not loss) during such period of any Consolidated Subsidiary to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by that Consolidated Subsidiary is not at the time permitted
by operation of the terms of its charter or any agreement, instrument or
Governmental Requirement applicable to such Consolidated Subsidiary or is
otherwise restricted or prohibited; (c) the net income (or loss) of any Person
acquired in a pooling-of-interests transaction for any period prior to the date
of such transaction; (d) any extraordinary gains or losses during such period;
(e) non-cash gains, losses or adjustments under FASB Statement No. 133 as a
result of changes in the fair market value of derivatives; (f) any gains or
losses attributable to writeups or writedowns of assets, including ceiling test
writedowns; (g) non-cash share-based payments under FASB Statement No. 123R; and
provided further that if the Borrower or any Consolidated Subsidiary shall
acquire or dispose of any Property during such period, then Consolidated Net
Income shall be calculated after giving pro forma effect to such acquisition or
disposition, as if such acquisition or disposition had occurred on the first day
of such period.

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

 

Amended and Restated Credit Agreement – Page 6



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person will be deemed to “control” such other Person.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Parties” has the meaning assigned to such term in Section 7.25.

“Current Ratio” means the ratio of

(a) consolidated current assets of the Borrower and its Consolidated
Subsidiaries but including any unused availability under the Borrowing Base and
excluding therefrom any current non-cash asset (including in respect of Swap
Agreements) described in or calculated pursuant to the requirements of Statement
of Financial Accounting Standards 133 and 143, each as amended (provided that,
for the avoidance of doubt, the calculation of consolidated current assets shall
include any current assets in respect of the termination of any Swap Agreement)

to

(a) consolidated current liabilities of the Borrower and its Consolidated
Subsidiaries but excluding therefrom any current maturities of Debt (to the
extent such payments are not past due) and current non-cash liabilities
(including in respect of Swap Agreements) described in or calculated pursuant to
the requirements of Statement of Financial Accounting Standards 133 and 143,
each as amended (provided that, for the avoidance of doubt, the calculation of
consolidated current liabilities shall include any current liabilities in
respect of the termination of any Swap Agreement).

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable, accrued expenses, liabilities or other obligations of such
Person, in each such case to pay the deferred purchase price of Property or
services; (d) all obligations under Capital Leases; (e) all obligations under
Synthetic Leases; (f) all Debt (as defined in the other clauses of this
definition) of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person;
(g) all Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made) to the extent
of the lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the Debt or Property of others; (i) obligations to
deliver commodities, goods or services, including, without limitation,
Hydrocarbons, in consideration of one or more advance payments, other than gas
balancing arrangements in the ordinary course of business; (j) obligations to
pay for goods or services whether or not such goods or services are actually
received or utilized by such Person; (k) any Debt of a partnership for which
such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability;
(l) Disqualified Capital Stock; (m) the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment and (n) the principal amount of the obligations
of such Person under Swap Agreements, which at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Person
would

 

Amended and Restated Credit Agreement – Page 7



--------------------------------------------------------------------------------

be required to pay if such Swap Agreements were terminated at such time,
excluding Swap Agreements with the Administrative Agent or any other Lender. The
Debt of any Person shall include all obligations of such Person of the character
described above to the extent such Person remains legally liable in respect
thereof notwithstanding that any such obligation is not included as a liability
of such Person under GAAP.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit within three Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent or the Issuer in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement, (c) failed, within five (5) Business Days
after request by the Administrative Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit, (d) otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within five (5) Business Days of the
date when due, unless the subject of a good faith dispute, or (e) (i) become or
is insolvent or has a parent company that has become or is insolvent or
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has a parent
company that has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it or has
taken any corporate or board or other action seeking or agreeing to the
appointment of any such Person; provided, that a Lender shall not become a
Defaulting Lender solely as the result of the acquisition or maintenance of an
ownership interest in such Lender or Person controlling such Lender or the
exercise of control over a Lender or Person controlling such Lender by a
Governmental Authority or an instrumentality thereof.”

“Designated Amount” has the meaning assigned to such term in Section 3.04(d).

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, Letter of
Credit Exposure or other obligations hereunder outstanding and all of the Loan
Commitments are terminated.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; or (d) any other Person (other than a natural Person, the
Borrower, any Affiliate of the Borrower or any other Person taking direction
from, or working in concert with, the Borrower or any of the Borrower’s
Affiliates) approved by the Administrative Agent and the Issuer.

“Environmental Laws” means any and all applicable Governmental Requirements
pertaining in any way to health, safety, the environment or the preservation or
reclamation of natural resources, in

 

Amended and Restated Credit Agreement – Page 8



--------------------------------------------------------------------------------

effect in any and all jurisdictions in which the Borrower or any of its
Subsidiaries is conducting or at any time has conducted business, or where any
Property of the Borrower or any of its Subsidiaries is located, including
without limitation, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean
Air Act, as amended, the Comprehensive Environmental, Response, Compensation,
and Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, applicable
regulations of the State Oil and Gas Board of Alabama and applicable regulations
of the Alabama Department of Environmental Management, and other environmental
conservation or protection Governmental Requirements. The term “oil” shall have
the meaning specified in OPA, the terms “hazardous substance” and “release” (or
“threatened release”) have the meanings specified in CERCLA and the terms “solid
waste” and “disposal” (or “disposed”) have the meanings specified in RCRA;
provided, however, that (a) in the event either OPA, CERCLA or RCRA is amended
so as to broaden the meaning of any term defined thereby, such broader meaning
shall apply subsequent to the effective date of such amendment and (b) to the
extent the laws of the state or other jurisdiction in which any Property of the
Borrower or any of its Subsidiaries is located establish a meaning for “oil,”
“hazardous substance,” “release,” “solid waste,” “disposal” or “oil and gas
waste” which is broader than that specified in either OPA, CERCLA or RCRA, such
broader meaning shall apply.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or any of its Subsidiaries would be deemed to
be a “single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA
and the regulations issued thereunder, (b) the withdrawal of the Borrower or any
of its Subsidiaries or any ERISA Affiliate from a Plan during a plan year in
which it was a “substantial employer” as defined in section 4001(a)(2) of ERISA,
(c) the filing of a notice of intent to terminate a Plan or the treatment of a
Plan amendment as a termination under section 4041 of ERISA, (d) the institution
of proceedings to terminate a Plan by the PBGC, (e) receipt of a notice of
withdrawal liability pursuant to Section 4202 of ERISA or (f) any other event or
condition which might constitute grounds under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 10.01.

“Excepted Liens” shall mean: (i) Liens for taxes, assessments or other
governmental charges or levies not yet due or which are being contested in good
faith by appropriate action and for which adequate reserves have been
maintained; (ii) Liens in connection with workmen’s compensation, unemployment
insurance or other social security, old age pension or public liability
obligations not yet due or which are

 

Amended and Restated Credit Agreement – Page 9



--------------------------------------------------------------------------------

being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (iii) operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, workmen’s,
materialmen’s, construction or other like Liens arising by operation of law in
the ordinary course of business or incident to the exploration, development,
operation and maintenance of Oil and Gas Properties or statutory landlord’s
liens, each of which is in respect of obligations that are not delinquent or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves have been maintained in accordance with GAAP; (iv) contractual
Liens which arise in the ordinary course of business under operating agreements,
joint venture agreements, oil and gas partnership agreements, oil and gas
leases, farm-out agreements, division orders, contracts for the sale,
transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, overriding
royalty agreements, marketing agreements, processing agreements, net profits
agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by the Borrower or any of its
Subsidiaries or materially impair the value of such Property subject thereto;
(v) encumbrances (other than to secure the payment of borrowed money or the
deferred purchase price of Property or services), easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any
rights of way or other Property of the Borrower or any of its Subsidiaries for
the purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, and defects, irregularities, zoning
restrictions and deficiencies in title of any rights of way or other Property
which in the aggregate do not materially impair the use of such rights of way or
other Property for the purposes of which such rights of way and other Property
are held by the Borrower or any Subsidiary or materially impair the value of
such Property subject thereto; (vi) deposits of cash or securities to secure the
performance of bids, trade contracts, leases, statutory obligations and other
obligations of a like nature incurred in the ordinary course of business;
(vii) Liens permitted by the Security Instruments; (viii) burdens created by the
NPI; and (ix) Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies and burdening only deposit accounts or other funds maintained with a
creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and no such deposit account is intended by the Borrower or any of its
Subsidiaries to provide collateral to the depository institution.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuer or any other recipient of any payment to be made by or on account of
any obligation of the Borrower or any Guarantor hereunder or under any other
Loan Document, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America or such other jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower or any
Guarantor is located and (c) in the case of a Foreign Lender any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Foreign Lender’s failure to comply with
Section 5.03(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding tax
pursuant to Section 5.03(a) or Section 5.03(c).

 

Amended and Restated Credit Agreement – Page 10



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, a fluctuating interest rate
per annum (rounded upwards to the next  1/100th of 1%) equal for each day during
such day to

(a) the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York; or

(b) if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references to a Financial Officer shall mean a
Financial Officer of the Borrower.

“Financial Statements” means the audited consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of December 31, 2008 and the
related consolidated statement of income, members’ equity and cash flow of the
Borrower and its Consolidated Subsidiaries for the fiscal year ended on such
date.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.04.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower or any of its Subsidiaries, any of their Properties, any Agent, any
Issuer or any Lender.

“Governmental Requirement” means any applicable law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

“Guarantee Agreement” means each agreement executed by the Guarantors in a form
acceptable to the Administrative Agent and Lenders, as the same may be amended,
modified or supplemented from time to time.

“Guarantors” means RBO, RBP, CEP Mid-Continent LLC, a Delaware limited liability
company, Northeast Shelf Energy, L.L.C., an Oklahoma limited liability company,
Mid-Continent Oilfield Supply, L.L.C., an Oklahoma limited liability company,
and any additional Guarantors pursuant to Section 8.13.

 

Amended and Restated Credit Agreement – Page 11



--------------------------------------------------------------------------------

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Obligations under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable federal laws which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than Governmental Requirements allow as of the date hereof.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons, coal bed gas
and occluded natural gas and all products refined or separated therefrom.

“Impacted Lender” means, at any time, a Lender (a) as to which the
Administrative Agent or the Issuer has in good faith determined and notified the
Borrower and, in the case of the Issuer, the Administrative Agent that such
Lender or its Parent Company or a Subsidiary thereof has notified the
Administrative Agent, or has stated publicly, that it will not comply with its
funding obligations under any other loan agreement or credit agreement or other
similar agreement or (b) that has, or whose Parent Company has, a non-investment
grade rating from Moody’s (below Baa3) or S&P (below BBB-) or another nationally
recognized rating agency. Any determination that a Lender is an Impacted Lender
under clause (a) above will be made by the Administrative Agent or the Issuer,
as the case may be, in its sole discretion acting in good faith. The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Borrower provided for in this definition.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Initial Reserve Report” means the reserve report concerning Oil and Gas
Properties of Borrower and its Subsidiaries, prepared by Borrower’s petroleum
engineers, effective as of June 30, 2009.

“Interest Election Request” means a request by the Borrower to continue a
Borrowing in accordance with Section 2.04.

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Borrower and the
Consolidated Subsidiaries for such period, including (a) to the extent included
in interest expense under GAAP: (i) amortization of debt discount,
(ii) capitalized interest and (iii) the portion of any payments or accruals
under Capital Leases allocable to interest expense, plus the portion of any
payments or accruals under Synthetic Leases allocable to interest expense
whether or not the same constitutes interest expense under GAAP and (b) cash
dividend payments by the Borrower in respect of any Disqualified Capital Stock;
but excluding non-cash gains, losses or adjustments under FASB Statement No. 133
as a result of changes in the fair market value of derivatives.

“Interest Period” means with respect to any Borrowing, the period commencing on
the date of such Borrowing and ending on the numerically corresponding day in
the calendar month that is one, three or six months thereafter, as the Borrower
may elect; provided, that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period pertaining to a
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is

 

Amended and Restated Credit Agreement – Page 12



--------------------------------------------------------------------------------

no numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit for the purpose of acquisition of Equity Interests or Debt
with, or advance, loan or capital contribution to, assumption of Debt of,
purchase or other acquisition of any other Debt or equity participation or
interest in, or other extension of credit to, any other Person (including the
purchase of Property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such Property to such Person, but
excluding any such advance, loan or extension of credit having a term not
exceeding ninety (90) days representing the purchase price of inventory,
equipment, or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit or (d) the entering into of
any guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.

“Issuer” means The Royal Bank of Scotland plc, in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.08(i).

“Lenders” means the Persons listed on Annex I, and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with any Issuer
relating to any Letter of Credit issued by such Issuer.

“Letter of Credit Commitment” at any time means Twenty Million Dollars
($20,000,000).

“Letter of Credit Disbursement” means a payment made by the Issuer pursuant to a
Letter of Credit issued by the Issuer.

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all unpaid and outstanding Reimbursement Obligations. The
Letter of Credit Exposure of any Lender at any time shall be its Applicable
Percentage of the total Letter of Credit Exposure at such time.

“LIBO Rate” means, with respect to any Borrowing for any Interest Period, the
rate per annum (rounded upwards, if necessary, to the nearest  1/100th of 1%) as
calculated by the British Banks’ Association and obtained through a nationally
recognized service such as the Dow Jones Market Service (Telerate) or Reuters
(the “Service”) (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of

 

Amended and Restated Credit Agreement – Page 13



--------------------------------------------------------------------------------

such Interest Period, as the rate for dollar deposits with a maturity comparable
to such Interest Period. In the event that such rate is not available at such
time for any reason, then the “LIBO Rate” with respect to such Borrowing for
such Interest Period shall be the rate (rounded upwards, if necessary, to the
next  1/100th of 1%) at which dollar deposits of $1,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a financing lease, consignment
or bailment for security purposes or (b) production payments and the like
payable out of Oil and Gas Properties. The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations.

“Loan Commitment” means, with respect to each Lender, the commitment of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder, as such commitment may be (a) modified from time to time pursuant to
Sections 2.06 or 2.09 and (b) modified from time to time pursuant to assignments
by or to such Lender pursuant to Section 12.04(b).

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, any Swap Agreements with any current Lender
or Affiliate of a current Lender, and the Security Instruments.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, at any time while no Loans or Letter of Credit
Exposure is outstanding, Lenders having at least fifty-one percent (51%) of the
Aggregate Maximum Credit Amount; and at any time while any Loans or Letter of
Credit Exposure is outstanding, Lenders holding at least fifty-one percent
(51%) of the outstanding aggregate principal amount of the Loans or
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c)).

“Management Services Agreement” means that certain Management Services Agreement
by and between the Borrower and Constellation Energy Partners Management, LLC
dated November 20, 2006.

“Managers” means the members of the Board of Managers or Board of Directors
(however designated from time to time) of the Borrower as constituted from time
to time.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, liabilities (actual or
contingent) or condition (financial or otherwise) of the Borrower and the
Guarantors taken as a whole, (b) the ability of the Borrower, any of its
Subsidiaries or any Guarantor to perform any of its obligations under any Loan
Document to which it is a party, (c) the validity or enforceability of any Loan
Document or (d) the rights and remedies of or benefits available to the
Administrative Agent, any other Agent, the Issuer or any Lender under any Loan
Document.

“Material Domestic Subsidiary” means, as of any date, any Domestic Subsidiary
that (a) is a Wholly-Owned Subsidiary and (b) together with its Subsidiaries,
owns Property having a fair market value of $1,000,000 or more.

 

Amended and Restated Credit Agreement – Page 14



--------------------------------------------------------------------------------

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$1,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any of its Subsidiaries in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Material Swap Transaction” has the meaning assigned to such term in
Section 8.01(j).

“Maturity Date” means the earlier to occur of (a) November 13, 2012 or (b) the
date that the Loan Commitments are sooner terminated pursuant to Sections 2.06
or 10.02.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amount”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amount pursuant to
Section 2.06 or (b) modified from time to time pursuant to Section 2.09 or
pursuant to any assignment permitted by Section 12.04(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.

“Mortgages” means the mortgages and/or deeds of trust subjecting the Property of
Borrower or any Guarantor to Liens in favor of Administrative Agent for the
benefit of the Lenders and the Swap Counterparties.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

“Net Revenue Interest” means, with respect to any Property, the decimal or
percentage share of production from or allocable to such Property, after
deduction of all overriding royalties and other burdens (including lessor
royalties), that an owner of a Working Interest is entitled to receive.

“Non-Defaulting Lender” means a Lender that is not a Defaulting Lender or an
Impacted Lender.

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

“NPI” means the net profits interest created by the Net Overriding Royalty
Conveyance dated October 1, 1993 from Velasco Gas Company, Ltd. to Torch Energy
Advisors Incorporated and from Torch Energy Advisors Incorporated to the Torch
Energy Royalty Trust and recorded and filed for record in Book 1164, Page 320,
Records of Tuscaloosa County, Alabama.

“Obligations” means (a) all principal, interest, fees, reimbursements,
indemnifications, and other amounts payable by Borrower or any of its
Subsidiaries to the Administrative Agent, the Issuer or the Lenders under the
Loan Documents, including without limitation, the Letter of Credit Exposure and
(b) all obligations of Borrower or any of its Subsidiaries owing to any Swap
Counterparty under any Swap Agreement.

 

Amended and Restated Credit Agreement – Page 15



--------------------------------------------------------------------------------

“Obligor” means, as the context may require, (a) the Borrower and (b) each
Guarantor.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests (including but not limited to that
certain Stipulation and Agreement of Compromise and Settlement, dated as of
November 22, 2000, by and between H. Gregory Pearson, et al. and Torchmark
Corporation, et al., as well as all proceeds deriving therefrom); (e) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, including all oil in tanks, and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests; (f) all tenements, hereditaments, appurtenances and
Properties in any manner appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests and (g) all Properties, rights, titles, interests and
estates described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

“OPA” has the meaning assigned to such term in the definition of “Environmental
Laws”.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery, recordation or
enforcement of, or otherwise with respect to, this Agreement and any other Loan
Document.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant” has the meaning assigned to such term in Section 12.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Holders” means Constellation Energy Partners Holdings, LLC, a
Delaware limited liability company. and Constellation Energy Partners
Management, LLC, a Delaware limited liability company, while such companies
remain wholly-owned subsidiaries of Constellation Energy Group, Inc., or any
other wholly-owned subsidiary of Constellation Energy Group, Inc.

 

Amended and Restated Credit Agreement – Page 16



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, any of its Subsidiaries or an ERISA Affiliate or (b) was at
any time during the six calendar years preceding the date hereof, sponsored,
maintained or contributed to by the Borrower, any of its Subsidiaries or an
ERISA Affiliate.

“Pledge and Security Agreement” means the Amended and Restated Pledge and
Security Agreement dated as of the Closing Date executed by the Borrower and
each of the Guarantors existing on the Closing Date, in favor of the Collateral
Agent, which amends and restates that certain Amended and Restated Pledge and
Security Agreement dated March 28, 2008 by and among Borrower and each of the
Guarantors in favor of Administrative Agent, for the benefit of Lenders and Swap
Counterparties, and any supplements thereto executed by any Guarantor pursuant
to Section 8.13(b), each as amended, restated, modified and supplemented from
time to time.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights (including but not limited to
Swap Agreements).

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(b).

“Proved Developed Nonproducing Reserves” means Oil and Gas Properties which are
categorized as “Proved Reserves” that are both “Developed” and “Nonproducing”,
as such terms are defined in the Definitions for Oil and Gas Reserves as
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

“Proved Developed Producing Reserves” means Oil and Gas Properties which are
categorized as “Proved Reserves” that are both “Developed” and “Producing”, as
such terms are defined in the Definitions for Oil and Gas Reserves as
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

“Proved Undeveloped Reserves” means Oil and Gas Properties which are categorized
as “Proved Reserves” that are “Undeveloped Reserves”, as such terms are defined
in the Definitions for Oil and Gas Reserves as promulgated by the Society of
Petroleum Engineers (or any generally recognized successor) as in effect at the
time in question.

“RBO” means Robinson’s Bend Operating II, LLC, a Delaware limited liability
company.

“RBP” means Robinson’s Bend Production II, LLC, a Delaware limited liability
company.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of any
such Debt. “Redeem” has the correlative meaning thereto.

“Register” has the meaning assigned to such term in Section 12.04(b)(iv).

“Reimbursement Obligations” has the meaning assigned to such term in
Section 2.08(f).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

 

Amended and Restated Credit Agreement – Page 17



--------------------------------------------------------------------------------

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

“Required Lenders” means, at any time while no Loans or Letter of Credit
Exposure is outstanding, Lenders having at least sixty-six and two-thirds
percent (66- 2/3%) of the Aggregate Maximum Credit Amount; and at any time while
any Loans or Letter of Credit Exposure is outstanding, Lenders holding at least
sixty-six and two-thirds percent (66- 2/3%) of the outstanding aggregate
principal amount of the Loans or participation interests in Letters of Credit
(without regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c)).

“Reserve Report” means the Initial Reserve Report and each other report setting
forth, as of each January 1st or July 1st (or such other date as required
pursuant to Section 2.07 and the other provisions of this Agreement), the oil
and gas reserves attributable to the Oil and Gas Properties of the Borrower and
its Subsidiaries, together with a projection of the rate of production and
future net income, severance and ad valorem taxes, operating expenses and
capital expenditures with respect thereto as of such date, consistent with SEC
reporting requirements at the time, provided that each such report hereafter
delivered must (a) separately report on the Proved Developed Producing Reserves,
Proved Developed Nonproducing Reserves and Proved Undeveloped Reserves of the
Borrower and its Consolidated Subsidiaries, (b) separately report on the Oil and
Gas Properties of the Borrower and its Subsidiaries located in the State of
Alabama and those Oil and Gas Properties located outside the State of Alabama,
(c) take into account the Borrower’s or its Consolidated Subsidiaries’ (or the
prior owner’s, if the Borrower or Consolidated Subsidiaries have owned such Oil
and Gas Properties for less than one year prior to the date of the report)
actual experiences with leasehold operating expenses and other costs in
determining projected leasehold operating expenses and other costs, (d) identify
and take into account any “overproduced” or “under-produced” status under gas
balancing arrangements, and (e) reflect recent information and analysis
comparable in scope to that contained in the Initial Reserve Report.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President or any Financial Officer of such Person. Unless otherwise specified,
all references to a Responsible Officer herein shall mean a Responsible Officer
of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower or any option, warrant or other right to
acquire any such Equity Interests in the Borrower.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its Letter of
Credit Exposure at such time.

“Rolling Period” means for any date of determination, the most recent four
quarters ended on such date.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“Security Instruments” means the Guarantee Agreement, Pledge and Security
Agreement, Mortgages, and other agreements, instruments or certificates
described or referred to in Exhibit C, and

 

Amended and Restated Credit Agreement – Page 18



--------------------------------------------------------------------------------

any and all other agreements, instruments, consents or certificates now or
hereafter executed and delivered by the Borrower or any other Person in
connection with, or as security for the payment or performance of the
Obligations.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the Borrower or any of its Subsidiaries is a general
partner. Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a Subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or any of its
Subsidiaries shall be a Swap Agreement.

“Swap Counterparty” means any Lender (or Affiliate of a Lender) that is party to
a Swap Agreement with the Borrower or any of its Subsidiaries.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Loan Commitments.

“Torch Energy Royalty Trust” means the trust created by and administered under
the forms of the Trust Agreement by and among Torch Energy Advisors
Incorporated, Torch Royalty Company, Velasco Gas Company Ltd. and Wilmington
Trust Company dated as of October 1, 1993 and any successors in interest to the
trust.

“Total Net Debt” means Debt less Available Cash.

“Total Revolving Credit Exposure” means the aggregate of all Revolving Credit
Exposure hereunder.

 

Amended and Restated Credit Agreement – Page 19



--------------------------------------------------------------------------------

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties and other Properties pursuant to the Security
Instruments and (b) any Guarantor, the execution, delivery and performance by
such Guarantor of each Loan Document to which it is a party, the guaranteeing of
the Obligations and the other obligations under the Guarantee Agreement by such
Guarantor and such Guarantor’s grant of the security interests and provision of
collateral under the Security Instruments, and the grant of Liens by such
Guarantor on Mortgaged Properties and other Properties pursuant to the Security
Instruments.

“Type” means, relative to any Loan, the portion thereof, if any, being
maintained as an ABR Loan or a Eurodollar Loan.

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
Governmental Requirements), on a fully-diluted basis, are owned by the Borrower
or one or more of the Wholly-Owned Subsidiaries or are owned by the Borrower and
one or more of the Wholly-Owned Subsidiaries.

“Working Interest” means the property interest which entitles the owner thereof
to explore and develop certain land for oil and gas production purposes, whether
under an oil and gas lease or unit, a compulsory pooling order or otherwise.

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents
herein), (b) any reference herein to any law shall be construed as referring to
such law as amended, modified, codified or reenacted, in whole or in part, and
in effect from time to time, (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to the
restrictions contained in the Loan Documents herein), (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) with respect to the determination of any time period, the word
“from” means “from and including” and the word “to” means “to and including” and
(f) any reference herein to Articles, Sections, Annexes, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Annexes, Exhibits
and Schedules to, this Agreement. No provision of this Agreement or any other
Loan Document shall be interpreted or construed against any Person solely
because such Person or its legal representative drafted such provision.

Section 1.04 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which the Borrower’s independent
certified public accountants concur and which are disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to the Lenders pursuant to Section 8.01(a); provided that, unless the
Borrower and the Required Lenders shall otherwise agree in writing, no such
change shall modify or affect the manner in which compliance with the covenants
contained herein is computed such that all such computations shall be conducted
utilizing financial information presented consistently with prior periods.

 

Amended and Restated Credit Agreement – Page 20



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

Section 2.01 Loan Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower during the Availability
Period in an aggregate principal amount that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding the lesser of such Lender’s
Applicable Percentage of the Borrowing Base and such Lender’s Maximum Credit
Amount or (b) the Total Revolving Credit Exposures exceeding the lesser of the
Borrowing Base and the Aggregate Maximum Credit Amount. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, repay and reborrow the Loans.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Loan Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Loan Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Types of Loans. Each Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith. Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $250,000 and not less
than $1,000,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Aggregate Maximum Credit
Amount or that is required to finance the reimbursement of a Letter of Credit
Disbursement as contemplated by Section 2.08(e). Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of three (3) Eurodollar Borrowings outstanding.
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to continue, any Borrowing if the Interest
Period requested with respect thereto would end after the Maturity Date.

(d) Notes. The Loans made by each Lender shall, if requested by such Lender in
writing, be evidenced by a single promissory note of the Borrower (except in the
case of an increase of a Maximum Credit Amount of the Lenders in accordance with
Section 2.09, which may be evidenced by one or more promissory notes of the
Borrower) in substantially the form of Exhibit A, dated, in the case of (i) any
Lender party hereto as of the date of this Agreement, as of the date of this
Agreement or (ii) any Lender that becomes a party hereto pursuant to an
Assignment and Assumption, as of the effective date of the Assignment and
Assumption, payable to the order of such Lender in a principal amount equal to
its Maximum Credit Amount as in effect on such date, and otherwise duly
completed. In the event that any Lender’s Maximum Credit Amount increases or
decreases for any reason (whether pursuant to Section 2.06, Section 2.09,
Section 12.04(b) or otherwise), the Borrower shall deliver or cause to be
delivered on

 

Amended and Restated Credit Agreement – Page 21



--------------------------------------------------------------------------------

the effective date of such increase or decrease, a new Note payable to the order
of such Lender in a principal amount equal to its Maximum Credit Amount after
giving effect to such increase or decrease, and otherwise duly completed and the
affected Lender shall deliver the Note being replaced to the Borrower
immediately. The date, amount, interest rate and Interest Period of each Loan
made by each Lender, and all payments made on account of the principal thereof,
shall be recorded by such Lender on its books for its Note, and, prior to any
transfer, may be endorsed by such Lender on a schedule attached to such Note or
any continuation thereof or on any separate record maintained by such Lender.
Failure to make any such notation or to attach a schedule shall not affect any
Lender’s or the Borrower’s rights or obligations in respect of such Loans or
affect the validity of such transfer by any Lender of its Note.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone not later than
Noon, New York time, (i) three (3) Business Days before the date of the proposed
Borrowing, in the case of Eurodollar Borrowings, or (ii) on the same Business
Day, in the case of ABR Borrowings. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in the form attached
hereto as Exhibit E. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) in the case of Eurodollar Borrowings, the initial Interest Period to be
applicable to such Borrowing, which shall be a period contemplated by the
definition of the term “Interest Period”;

(iv) the amount of the then effective Borrowing Base, the current Total
Revolving Credit Exposures (without regard to the requested Borrowing) and the
pro forma Total Revolving Credit Exposures (giving effect to the requested
Borrowing); and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

In the case of Eurodollar Borrowings, if no Interest Period is specified with
respect to any requested Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Each Borrowing Request
shall constitute a representation that the amount of the requested Borrowing
shall not cause the Total Revolving Credit Exposures to exceed the lesser of the
Aggregate Maximum Credit Amount and the then effective Borrowing Base.

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Interest Elections.

(a) Continuance. Each Borrowing initially shall have an initial Interest Period
as specified in such Borrowing Request. Thereafter, the Borrower may elect to
continue such Borrowing and may elect Interest Periods therefor, all as provided
in this Section 2.04. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

Amended and Restated Credit Agreement – Page 22



--------------------------------------------------------------------------------

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form attached
hereto as Exhibit F and signed by the Borrower.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) shall be
specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; and

(iii) the Interest Period to be applicable to such Borrowing after giving effect
to such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

If any such Interest Election Request does not specify an Interest Period, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default and Borrowing Base Deficiencies on Interest Election. If the Borrower
fails to deliver a timely Interest Election Request with respect to a Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period, such
Borrowing shall be continued as a Loan having an Interest Period of one month.
Notwithstanding any contrary provision hereof, if an Event of Default or a
Borrowing Base Deficiency has occurred and is continuing, then no outstanding
Borrowing may be continued (and any Interest Election Request that requests the
continuation of any Borrowing shall be ineffective).

Section 2.05 Funding of Borrowing.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 p.m., New York time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
and designated by the Borrower in the applicable Borrowing Request; provided
that Loans made to finance the reimbursement of a Letter of Credit Disbursement
as provided in Section 2.08(e) shall be remitted by the Administrative Agent to
the Issuer that made such Letter of Credit Disbursement. Nothing herein shall be
deemed to obligate any Lender to obtain the funds for its Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for its Loan in any particular place or
manner.

 

Amended and Restated Credit Agreement – Page 23



--------------------------------------------------------------------------------

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Advance
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to Loans. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.

Section 2.06 Termination and Reduction of Aggregate Maximum Credit Amount.

(a) Scheduled Termination of Loan Commitments. Unless previously terminated, the
Loan Commitments shall terminate on the Maturity Date. If at any time the
Aggregate Maximum Credit Amount or the Borrowing Base is terminated or reduced
to zero, then the Loan Commitments shall terminate on the effective date of such
termination or reduction.

(b) Optional Termination and Reduction of Aggregate Credit Amounts.

(i) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amount; provided that (A) each reduction of the
Aggregate Maximum Credit Amount shall be in an amount that is an integral
multiple of $500,000 and not less than $1,000,000 and (B) the Borrower shall not
terminate or reduce the Aggregate Maximum Credit Amount if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 3.03(c),
the Total Revolving Credit Exposures would exceed the Total Commitments.

(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amount under Section 2.06(b)(i)
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.06(b)(ii) shall be irrevocable. Any termination or reduction
of the Aggregate Maximum Credit Amount shall be permanent and may not be
reinstated. Each reduction of the Aggregate Maximum Credit Amount shall be made
ratably among the Lenders in accordance with each Lender’s Applicable
Percentage.

Section 2.07 Borrowing Base.

(a) For the period from and including the Closing Date to but excluding the date
of the first determination of the Borrowing Base pursuant to the further
provisions of this Section 2.07, the initial amount of the Borrowing Base has
been set by the Administrative Agent and acknowledged by the Borrower and agreed
to by the Lenders to be $205,000,000 (the “Base Amount”). For each and every
determination or redetermination of the Borrowing Base under this Agreement, the
Borrowing Base shall be determined or redetermined based on the oil and gas
reserves attributable to the Oil and Gas Properties of the Borrower and its
Subsidiaries.

 

Amended and Restated Credit Agreement – Page 24



--------------------------------------------------------------------------------

(b) Promptly after January 1 of each calendar year, commencing January 1, 2010,
and in any event prior to March 31 of each calendar year (commencing March 31,
2010), the Borrower shall furnish to the Administrative Agent a Reserve Report
in form and substance reasonably satisfactory to the Administrative Agent,
prepared by an Approved Engineer, which Reserve Report shall be dated as of
January 1 of such calendar year together with additional data concerning
pricing, hedging, quantities and purchasers of production, and other information
and engineering and geological data as the Administrative Agent may reasonably
request. Within fifteen (15) days after receipt of such Reserve Report and all
such information, the Administrative Agent shall make an initial determination
of the new Borrowing Base (the “Proposed Borrowing Base”), which for purposes of
this Section 2.07(b) is the semi-annual determination described in
Section 2.07(c), and upon such initial determination shall promptly notify the
Lenders in writing of its initial determination of the Proposed Borrowing Base.
Such initial determinations made by the Administrative Agent shall be so made by
the Administrative Agent in the exercise of its sole discretion in accordance
with the Administrative Agent’s customary practices and standards for oil and
gas lending as they exist at the particular time, and may include a
consideration of the value of the Oil and Gas Properties that are subject to
legal, valid and enforceable mortgage liens held by the Administrative Agent for
the ratable benefit of the Lenders. In no event shall the Proposed Borrowing
Base exceed the Aggregate Maximum Credit Amount of the Lenders. The Required
Lenders shall approve or reject the Administrative Agent’s initial
determinations of the Proposed Borrowing Base by written notice to the
Administrative Agent within fifteen (15) days of the Administrative Agent’s
notification of its initial determinations; provided, however, that failure by
any Lender to confirm in writing the Administrative Agent’s determination of the
Proposed Borrowing Base shall be deemed an approval of the Proposed Borrowing
Base. If the Required Lenders fail to approve any such determination of the
Proposed Borrowing Base made by the Administrative Agent hereunder in such
fifteen (15) day period, then the Administrative Agent shall poll the Lenders to
ascertain the highest Proposed Borrowing Base then acceptable to the Required
Lenders for purposes of this Section 2.07(b) and, subject to the last sentence
of this Section 2.07(b), such amounts shall become the new Borrowing Base,
effective on the date specified in this Section 2.07. Until such approval or
deemed approval, the Borrowing Base in effect before the Proposed Borrowing Base
shall remain in effect. Upon agreement by the Administrative Agent and the
Required Lenders of the new Borrowing Base, the Administrative Agent shall, by
written notice to the Borrower and the Lenders, designate the new Borrowing Base
available to the Borrower. Such designation shall be effective as of the
Business Day specified in such written notice (or, if no effective date is
specified in such written notice, the next Business Day following delivery of
such written notice), and such new Borrowing Base shall remain in effect until
the next determination or redetermination of the Borrowing Base in accordance
with this Agreement. Anything herein contained to the contrary notwithstanding,
any determination or redetermination of the Borrowing Base resulting in any
increase of the Borrowing Base in effect immediately prior to such determination
or redetermination shall require the approval of all the Lenders in their sole
discretion in accordance with their respective customary practices and standards
for oil and gas lending as they exist at the particular time, and may include a
consideration of the value of the Oil and Gas Properties that are subject to
legal, valid and enforceable mortgage liens held by the Administrative Agent for
the ratable benefit of the Lenders.

(c) In addition, within ninety (90) days after each June 30, commencing June 30,
2010, the Borrower shall furnish to the Administrative Agent a Reserve Report in
form and substance satisfactory to the Administrative Agent prepared by the
Borrower’s petroleum engineers, which report shall be dated as of July 1 of such
calendar year together with additional data concerning pricing, hedging,
quantities and purchasers of production, and other information and engineering
and geological data as the Administrative Agent may reasonably request. Within
fifteen (15) days after receipt of such Reserve Report and all such information,
the Administrative Agent shall make an initial determination of a Proposed
Borrowing Base, and upon such initial determination shall promptly notify the
Lenders in writing of initial determination of the Proposed Borrowing Base. Such
initial determination shall be made

 

Amended and Restated Credit Agreement – Page 25



--------------------------------------------------------------------------------

in the same manner and be subject to the same approvals as prescribed above with
respect to the annual review, and likewise the Administrative Agent shall
communicate the results of such initial determinations to the Lenders. The
Required Lenders shall approve such determinations of the Proposed Borrowing
Base by written notice to the Administrative Agent within fifteen (15) days of
the giving of notice of such determinations by the Administrative Agent to such
Lenders; provided, however, that failure by any Lender to confirm in writing the
Administrative Agent’s determination of the Proposed Borrowing Base shall be
deemed an approval of the Proposed Borrowing Base. If the Required Lenders fail
to approve any such determination of the Proposed Borrowing Base made by the
Administrative Agent hereunder in such fifteen (15) day period, then the
Administrative Agent shall poll the Lenders to ascertain the highest Proposed
Borrowing Base then acceptable to the Required Lenders for purposes of this
Section 2.07(c) and, subject to the last sentence of this Section 2.07(c), such
amounts shall become the new Borrowing Base, effective on the date specified in
this Section 2.07. Upon agreement by the Administrative Agent and the Required
Lenders of the amount of credit to be made available to the Borrower hereunder,
the Administrative Agent shall, by written notice to the Borrower and the
Lenders, designate the new Borrowing Base available to the Borrower. Such
designation shall be effective as of the Business Day specified in such written
notice (or, if no effective date is specified in such written notice, the next
Business Day following delivery of such written notice) and such new Borrowing
Base shall remain in effect until the next determination or redetermination of
the Borrowing Base in accordance with this Agreement. Anything herein contained
to the contrary notwithstanding, any determination or redetermination of the
Borrowing Base resulting in any increase of the Borrowing Base in effect
immediately prior to such determination or redetermination shall require the
approval of all the Lenders in their sole discretion in accordance with their
respective customary practices and standards for oil and gas lending as they
exist at the particular time, and may include a consideration of the value of
the Oil and Gas Properties that are subject to legal, valid and enforceable
mortgage liens held by the Administrative Agent for the ratable benefit of the
Lenders.

(d) In addition to the foregoing scheduled annual and semi annual determinations
of the Borrowing Base, the Required Lenders shall have the right to redetermine
the Borrowing Base at their sole discretion at any time and from time to time
but not more often than two (2) times every calendar year. If the Required
Lenders shall elect to make a discretionary redetermination of the Borrowing
Base pursuant to the provisions of this Section 2.07(d), the Borrower shall
within thirty (30) days of receipt of a request therefor from the Administrative
Agent, deliver to the Administrative Agent a Reserve Report in form and
substance satisfactory to the Administrative Agent, prepared by the Borrower’s
petroleum engineers containing information similar to the Reserve Reports
delivered pursuant to Section 2.07(c), together with such updated engineering,
production, operating and other data as the Administrative Agent, the Issuer or
any Lender may reasonably request. The Administrative Agent shall have fifteen
(15) days following receipt of such requested information to make an initial
redetermination of the Borrowing Base, and the Administrative Agent and the
Required Lenders shall approve and designate the new Borrowing Base in
accordance with the procedures and standards described in Section 2.07(b).

(e) In addition to the foregoing determinations of the Borrowing Base, the
Borrower may request a redetermination of the Borrowing Base at any time and
from time to time but not more often than two (2) times every calendar year, by
delivering a written request to the Administrative Agent, together with (a) an
engineering fee in the aggregate amount of $2,500 for the account of the
Administrative Agent in immediately available funds, and (b) a Reserve Report in
form and substance satisfactory to the Administrative Agent, prepared by the
Borrower’s petroleum engineers containing information similar to the Reserve
Reports delivered pursuant to Section 2.07(c), together with such other updated
engineering, production, operating and other data as the Administrative Agent,
the Issuer or any Lender may reasonably request. Each such discretionary
redetermination of the Borrowing Base shall be made in the same manner and in
accordance with the procedures and standards set forth above by adjusting the
Borrowing Base then in effect. The Administrative Agent shall have fifteen
(15) days

 

Amended and Restated Credit Agreement – Page 26



--------------------------------------------------------------------------------

following receipt of such requested information to make an initial
redetermination of the Borrowing Base, and the Administrative Agent and the
Required Lenders shall approve and designate the new Borrowing Base in
accordance with the procedures and standards described in Section 2.07(b).

(f) In addition to the Borrower’s right to request a discretionary Borrowing
Base redetermination as set forth in Section 2.07(e), the Borrower may request a
redetermination of the Borrowing Base at any time and from time to time upon the
acquisition by the Borrower of (i) additional Oil and Gas Properties or (ii) a
Person that owns Oil and Gas Properties, the purchase price of which shall
represent at least 20% of the Borrowing Base then in effect, by delivering a
written request to the Administrative Agent, together with (a) an engineering
fee in the aggregate amount of $2,500 for the account of the Administrative
Agent in immediately available funds, (b) a Reserve Report in form and substance
satisfactory to the Administrative Agent with respect to Oil and Gas Properties
represented in the existing Borrowing Base, prepared and delivered in accordance
with Section 2.07(c), (c) a Reserve Report in form and substance satisfactory to
the Administrative Agent, with respect to Oil and Gas Properties acquired since
the most recent redetermination of the Borrowing Base, prepared and delivered in
accordance with Section 2.07(b), and (d) a most recent draft of the agreements
by which the Borrower proposes to acquire such additional Oil and Gas Properties
or such Person that owns such Oil and Gas Properties, which drafts shall be
supplemented upon execution by true and complete executed copies of the same.
Each such redetermination of the Borrowing Base under this Section 2.07(f) shall
be made in the same manner and in accordance with the procedures and standards
set forth above by adjusting the Borrowing Base then in effect. The
Administrative Agent shall have fifteen (15) days following receipt of such
requested information to make an initial redetermination of the Borrowing Base,
and the Administrative Agent and the Required Lenders shall approve and
designate the new Borrowing Base in accordance with the procedures and standards
described in Section 2.07(b).

(g) Notwithstanding anything to the contrary contained herein, upon the
consummation of a Material Swap Transaction, the Required Lenders shall have the
right to redetermine the Borrowing Base using information available to them, and
the redetermined Borrowing Base shall become the new Borrowing Base immediately
upon notice by the Administrative Agent to the Borrower, effective and
applicable to the Borrower, the Administrative Agent, and each Lender on such
date until the next redetermination or modification thereof hereunder (subject
to the reduction described in Section 2.07(i)). The Borrowing Base will also be
redetermined or adjusted in accordance with the provisions of Section 8.12(c) or
Section 9.12(d).

(h) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent a certificate from a Responsible Officer certifying that,
to the best of such Responsible Officer’s knowledge and in all material
respects: (i) the information contained in each such Reserve Report and any
other information delivered in connection therewith is true and correct,
(ii) the Borrower or the Guarantors owns good and defensible title to the Oil
and Gas Properties evaluated in each such Reserve Report and such Properties are
free of all Liens except for Liens permitted by Section 9.03, (iii) except as
set forth on an exhibit to the certificate, on a net basis there are no gas
imbalances, take or pay or other prepayments in excess of the volume specified
in Section 7.20 with respect to their Oil and Gas Properties evaluated in such
Reserve Report that would require the Borrower or any of its Subsidiaries to
deliver Hydrocarbons either generally or produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor, (iv) none of their Oil and Gas Properties have been sold since the
date of the last Borrowing Base determination except as set forth on an exhibit
to the certificate, which certificate shall list all of its Oil and Gas
Properties sold and in such detail as reasonably required by the Administrative
Agent, (v) attached to the certificate is a list of all marketing agreements
entered into subsequent to the later of the date hereof or the most recently
delivered Reserve Report that the Borrower could reasonably be expected to have
been obligated to list on Schedule 7.20 had such agreement been in effect on the
date hereof, (vi) attached thereto is a schedule of

 

Amended and Restated Credit Agreement – Page 27



--------------------------------------------------------------------------------

the Oil and Gas Properties evaluated by such Reserve Report that are Mortgaged
Properties and demonstrating the percentage of the present value that such
Mortgaged Properties represent, and (vii) the outstanding amount of the Debt of
the Borrower or any of its Subsidiaries does not exceed the amount permitted to
be incurred pursuant to Section 9.02(e).

(i) Notwithstanding anything herein the contrary, in the event that the Borrower
does not furnish any required Reserve Report within ten (10) days of date the
required herein, the Administrative Agent and the Required Lenders may
nonetheless designate the Borrowing Base from time to time thereafter until the
Administrative Agent receives such Reserve Report, whereupon the Administrative
Agent and the Required Lenders or all Lenders, as applicable, shall designate a
new Borrowing Base in accordance with the general procedures outlined in
Section 2.07(b).

(j) Notwithstanding the requirements of Section 12.02(b)(ii), any decrease of
the Borrowing Base resulting solely as a result of any incurrence of Debt
incurred by Borrower or any of its Subsidiaries pursuant to Section 9.02(e)
shall become effective upon the Administrative Agent’s notice thereof to the
Borrower and the Lenders, and shall not require any approval of the Lenders or
the Required Lenders.

Section 2.08 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request any Issuer to issue Letters of Credit for its own account or for the
account of any of its Subsidiaries, in a form reasonably acceptable to the
Administrative Agent and such Issuer, at any time and from time to time during
the Availability Period; provided that the Borrower may not request the
issuance, amendment, renewal or extension of Letters of Credit hereunder if a
Borrowing Base Deficiency exists at such time or would exist as a result
thereof. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any Letter of Credit Agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuer
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver as
permitted by Section 12.01(a) (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuer) to any Issuer and
the Administrative Agent (not less than five (5) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice in the
form of Exhibit G:

(i) requesting the issuance of a Letter of Credit or identifying the Letter of
Credit issued by such Issuer to be amended, renewed or extended;

(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

(iv) specifying the amount of such Letter of Credit;

(v) specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

 

Amended and Restated Credit Agreement – Page 28



--------------------------------------------------------------------------------

(vi) specifying the amount of the then effective Borrowing Base and whether a
Borrowing Base Deficiency exists at such time, the current Total Revolving
Credit Exposures (without regard to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit)
and the pro forma Total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit).

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the
Letter of Credit Exposure shall not exceed the Letter of Credit Commitment and
(ii) the Total Revolving Credit Exposure shall not exceed the lesser of the
Aggregate Maximum Credit Amount and the then effective Borrowing Base.

If requested by any Issuer, the Borrower also shall submit a letter of credit
application on such Issuer’s standard form in connection with any request for a
Letter of Credit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuer that issues such Letter of Credit or the Lenders, each
Issuer that issues a Letter of Credit hereunder hereby grants to each Lender,
and each Lender hereby acquires from such Issuer, a participation in such Letter
of Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of any Issuer that
issues a Letter of Credit hereunder, such Lender’s Applicable Percentage of each
Letter of Credit Disbursement made by such Issuer and not reimbursed by the
Borrower on the date due as provided in Section 2.08(e), or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this Section 2.08(d) in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default, the existence of a Borrowing Base
Deficiency or reduction or termination of the Loan Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

(e) Reimbursement. If any Issuer shall make any Letter of Credit Disbursement in
respect of a Letter of Credit issued by such Issuer, the Borrower shall
reimburse such Letter of Credit Disbursement by paying to the Administrative
Agent for the account of the applicable Issuer at the Alternate Base Rate plus
the Applicable Margin, an amount equal to such Letter of Credit Disbursement not
later than 12:00 p.m., New York time, on the day such Letter of Credit
Disbursement is made, if the Borrower shall have received notice of such Letter
of Credit Disbursement prior to 10:00 a.m., New York time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 2:00 p.m., New York time, on the next succeeding
Business Day; provided that if such Letter of Credit Disbursement is not less
than $1,000,000, the Borrower shall, subject to the conditions to Borrowing set
forth herein, be deemed to have requested, and the Borrower does hereby request
under such circumstances, that such payment be financed with an ABR Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR Loan. If
the Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable Letter of Credit Disbursement,

 

Amended and Restated Credit Agreement – Page 29



--------------------------------------------------------------------------------

the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuer that issued such Letter of
Credit the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this Section 2.08(e), the Administrative Agent shall distribute such payment to
the Issuer that issued such Letter of Credit or, to the extent that Lenders have
made payments pursuant to this Section 2.08(e) to reimburse such Issuer, then to
such Lenders and such Issuer as their interests may appear. Any payment made by
a Lender pursuant to this Section 2.08(e) to reimburse any Issuer for any Letter
of Credit Disbursement (other than the funding of ABR Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such Letter of Credit Disbursement. Any Letter of Credit
Disbursement not reimbursed by the Borrower or funded as a Loan prior to 2:00
p.m., New York time, shall bear interest for such day at the ABR plus the
Applicable Margin.

(f) Obligations Absolute. The obligation (a “Reimbursement Obligation”) of the
Borrower to reimburse Letter of Credit Disbursements as provided in
Section 2.08(e) shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, any Letter of Credit Agreement or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by any Issuer under a Letter of Credit issued by such
Issuer against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or any Letter of Credit Agreement, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.08(f),
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. Neither the Administrative Agent,
the Lenders nor any Issuer, nor any of their Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuer; provided that
the foregoing shall not be construed to excuse any Issuer from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by Governmental Requirements) suffered by the Borrower that are
caused by such Issuer’s failure to exercise commercially reasonable care when
issuing Letters of Credit and determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof or suffered by
Borrower as a result of Issuer’s gross negligence or willful misconduct. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of any Issuer (as finally determined by a court
of competent jurisdiction), such Issuer shall be deemed to have exercised all
requisite care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuer that issued such Letter of
Credit may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

 

Amended and Restated Credit Agreement – Page 30



--------------------------------------------------------------------------------

(g) Disbursement Procedures. Each Issuer shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit issued by such Issuer. Such Issuer shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuer has made or will
make a Letter of Credit Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuer and the Lenders with respect to any such
Letter of Credit Disbursement.

(h) Interim Interest. If any Issuer shall make any Letter of Credit
Disbursement, then, until the Borrower shall have reimbursed such Issuer for
such Letter of Credit Disbursement (either with its own funds or a Borrowing
under Section 2.08(e)), the unpaid amount thereof shall bear interest, for each
day from and including the date such Letter of Credit Disbursement is made to
but excluding the date that the Borrower reimburses such Letter of Credit
Disbursement, at the rate per annum then applicable to ABR Loans. Interest
accrued pursuant to this Section 2.08(h) shall be for the account of such
Issuer, except that interest accrued on and after the date of payment by any
Lender pursuant to Section 2.08(e) to reimburse such Issuer shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of an Issuer. Any Issuer may be replaced or resign at any time
by written agreement among the Borrower, the Administrative Agent, such
resigning or replaced Issuer and, in the case of a replacement, the successor
Issuer. The Administrative Agent shall notify the Lenders of any such
resignation or replacement of an Issuer. At the time any such resignation or
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the resigning or replaced Issuer pursuant to
Section 3.04(b). In the case of the replacement of an Issuer, from and after the
effective date of such replacement, (i) the successor Issuer shall have all the
rights and obligations of the replaced Issuer under this Agreement with respect
to Letters of Credit to be issued thereafter and (ii) references herein to
“Issuer” shall be deemed to refer to such successor or to any previous Issuer,
or to such successor and all previous Issuers, as the context shall require.
After the resignation or replacement of an Issuer hereunder, the resigning or
replaced Issuer shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuer under this Agreement with respect to Letters
of Credit issued by it prior to such resignation or replacement, but shall not
be required to issue additional Letters of Credit.

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Required Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(j), (ii) the Borrower is required to Cash Collateralize a
Defaulting Lender’s or Impacted Lender’s Letter of Credit Exposure pursuant to
Section 2.10(c) or (d) or (iii) the Borrower is required to pay to the
Administrative Agent the excess attributable to a Letter of Credit Exposure in
connection with any prepayment pursuant to Section 3.03(c), then the Borrower
shall deposit, in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders (such account, the “Cash
Collateral Account”), an amount in cash equal to, in the case of an Event of
Default or a Cash Collateralization pursuant to Section 2.10(c), the Letter of
Credit Exposure, and in the case of a payment required by Section 3.03(c), the
amount of such excess as provided in Section 3.03(c), as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower or any
of its Subsidiaries described in Section 10.01(h) or Section 10.01(i). The
Borrower hereby grants to the Administrative Agent, for the benefit of each
Issuer and the Lenders, an exclusive first priority and continuing perfected
security interest in and Lien on such account and all cash, checks, drafts,
certificates and instruments, if any, from time to time deposited or held in
such account, all deposits or wire transfers made thereto, any and all

 

Amended and Restated Credit Agreement – Page 31



--------------------------------------------------------------------------------

investments purchased with funds deposited in such account, all interest,
dividends, cash, instruments, financial assets and other Property from time to
time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing, and all proceeds, products, accessions, rents,
profits, income and benefits therefrom, and any substitutions and replacements
therefor. The Borrower’s obligation to deposit amounts pursuant to this
Section 2.08(j) shall be absolute and unconditional, without regard to whether
any beneficiary of any such Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit, and, to the
fullest extent permitted by Governmental Requirements, shall not be subject to
any defense or be affected by a right of set-off, counterclaim or recoupment
which the Borrower or any of its Subsidiaries may now or hereafter have against
any such beneficiary, any Issuer, the Administrative Agent, the Lenders or any
other Person for any reason whatsoever. Such deposit shall be held as collateral
securing the payment and performance of the Borrower’s and any Guarantor’s
obligations under this Agreement and the other Loan Documents. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Interest or profits, if any,
on such investments shall accumulate in such account. Moneys in such account
shall be applied by the Administrative Agent to reimburse, on a pro rata basis,
each Issuer for Letter of Credit Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the Letter of Credit
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other obligations of the Borrower and the Guarantors, if any,
under this Agreement or the other Loan Documents. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, and the Borrower is not otherwise required to pay to the
Administrative Agent the excess attributable to a Letter of Credit Exposure in
connection with any prepayment pursuant to Section 3.03(c), then such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

Section 2.09 Intentionally Omitted.

Section 2.10 Defaulting Lenders or Impacted Lenders. Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender or Impacted Lender, as the case may be, then the following provisions
shall apply for so long as such Lender is a Defaulting Lender or Impacted
Lender, as the case may be:

(a) fees shall cease to accrue on the unused amount of such Defaulting Lender’s
Applicable Percentage of the Borrowing Base pursuant to Section 3.04(a) and no
fees shall be payable to such Defaulting Lender upon an increase in the
Borrowing Base pursuant to Section 3.04(d) if such Lender is a Defaulting Lender
pursuant to clause (a), (b) or (e) of the definition thereof;

(b) the Applicable Percentage of the Aggregate Maximum Credit Amount or Loans or
participation interests in Letters of Credit of such Defaulting Lender shall not
be included in determining whether Required Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Section 12.02);

(c) if any Letter of Credit Exposure exists at the time a Lender becomes a
Defaulting Lender or Impacted Lender then:

(i) all or any part of such Defaulting Lender’s or Impacted Lender’s Letter of
Credit Exposure shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that as a result thereof (x) the sum of all Non-Defaulting Lenders’ Revolving
Credit Exposure plus such Defaulting Lender’s or Impacted Lender’s Letter of
Credit Exposure would not exceed the Non-Defaulting Lenders’ Applicable

 

Amended and Restated Credit Agreement – Page 32



--------------------------------------------------------------------------------

Percentage of the lesser of (A) the existing Aggregate Maximum Credit Amount or
(B) the Borrowing Base then in effect, (y) the sum of each Non-Defaulting
Lender’s Revolving Credit Exposure plus such Non-Defaulting Lender’s share under
this clause (i) of such Defaulting Lender’s or Impacted Lender’s Letter of
Credit Exposure would not exceed such Non-Defaulting Lender’s Applicable
Percentage of the lesser of (A) the existing Aggregate Maximum Credit Amount or
(B) the Borrowing Base then in effect and (z) the conditions set forth in
Section 6.02 are satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three (3) Business Days
following notice by the Administrative Agent Cash Collateralize such Defaulting
Lender’s or such Impacted Lender’s Letter of Credit Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.08(j) for so long as such Letter of
Credit Exposure is outstanding;

(iii) if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s or Impacted Lender’s Letter of Credit Exposure pursuant to this
Section 2.10(c), the Borrower shall not be required to pay any fees to such
Defaulting Lender or Impacted Lender pursuant to Section 3.04(b) with respect to
such Defaulting Lender’s or Impacted Lender’s Letter of Credit Exposure during
the period such Defaulting Lender’s or Impacted Lender’s Letter of Credit
Exposure is Cash Collateralized; and

(iv) if the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.10(c), then the fees payable to the
Non-Defaulting Lenders pursuant to Section 3.04 (b) shall be adjusted to give
effect to such reallocations in accordance with such Non-Defaulting Lenders’
Applicable Percentages;

(d) so long as any Lender is a Defaulting Lender or an Impacted Lender, the
Issuer shall not be required to issue, amend or increase any Letter of Credit,
unless it is satisfied that the related exposure will be 100% covered by the
Loan Commitments of the Non-Defaulting Lenders and/or Cash Collateralized in
accordance with this Section 2.10(c) (and, if applicable, Section 2.08(j)), and
participating interests in any such newly issued or increased Letter of Credit
shall be allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.10(c)(i) (and Defaulting Lenders or Impacted Lenders shall not
participate therein); and

(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 4.01(c) but
excluding Section 5.06) shall, in lieu of being distributed to such Defaulting
Lender, subject to any Governmental Requirements, (i) first, be applied to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, be applied pro rata, to the payment of any amounts
then owing by such Defaulting Lender to the Issuer hereunder, and (iii) third,
any remaining funds to be held in a segregated account as cash collateral for,
and application to any future funding obligations of such Defaulting Lender
hereunder or as otherwise directed by a court of competent jurisdiction.

In the event that the Administrative Agent, the Borrower, and the Issuer agrees
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Revolving Credit Exposure of the
Lenders shall be readjusted and reallocated to reflect the inclusion of such
Lender’s Loan Commitment and on such date such Lender shall purchase at par such
of the Loans and participations in Letters of Credit of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans and participations in Letters of Credit in

 

Amended and Restated Credit Agreement – Page 33



--------------------------------------------------------------------------------

accordance with its Applicable Percentage after giving effect to such
reallocation. In the event that the Administrative Agent, the Borrower, and the
Issuer agrees that an Impacted Lender has adequately remedied all matters that
caused such Lender to be an Impacted Lender, then the Letter of Credit Exposure
of the Lenders shall be readjusted and reallocated on such date such that the
Impacted Lender shall purchase at par participations in Letters of Credit from
the other Lenders as the Administrative Agent shall determine may be necessary
in order for such Lender to hold such participations in Letters of Credit in
accordance with its Applicable Percentage after giving effect to such
reallocation.

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.

Section 3.02 Interest.

(a) ABR Loans. Each ABR Loan comprising an ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

(b) Eurodollar Loans. Each Eurodollar Loan comprising a Eurodollar Borrowing
shall bear interest at the LIBO Rate for the Interest Period in effect for such
Eurodollar Loan plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate.

(c) Post-Default and Borrowing Base Deficiency Rate. Notwithstanding the
foregoing, (i) if an Event of Default has occurred and is continuing, or if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower or any Guarantor hereunder or under any other Loan Document is not paid
when due (after giving effect to any applicable grace period) whether at stated
maturity, upon acceleration or otherwise, and including any payments in respect
of a Borrowing Base Deficiency under Section 3.03(c), then all Loans
outstanding, in the case of an Event of Default, and such overdue amount, in the
case of a failure to pay amounts when due, shall bear interest, after as well as
before judgment, at the Alternate Base Rate plus two percent (2%), but in no
event to exceed the Highest Lawful Rate, and (ii) following Administrative
Agent’s notice of any Borrowing Base Deficiency pursuant to Section 3.03(c), the
amount of such Borrowing Base Deficiency shall bear interest, after as well as
before judgment, at the rate then applicable to such Loans, plus the Applicable
Margin, if any, plus an additional two percent (2%), but in no event to exceed
the Highest Lawful Rate.

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on: (i) with respect to any ABR Loan, the last day of each March, June,
September and December; (ii) with respect to any Eurodollar Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part,
and (iii) in any case, on the Termination Date; provided that (w) interest
accrued pursuant to Section 3.02(c)(i) shall be payable on demand, (x) in the
event of any repayment or prepayment of any Loan (other than an optional
prepayment of an ABR Loan prior to the Termination Date), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, (y) in the event of any conversion of any Eurodollar
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion, and
(z) as to any Eurodollar Loan having an Interest Period longer than three
(3) months, each day that is three months, or a multiple thereof, after the
first day of such Interest Period.

 

Amended and Restated Credit Agreement – Page 34



--------------------------------------------------------------------------------

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.

(f) Inability to Determine Interest Rate. If prior to the first date of any
Interest Period:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding upon the Borrower) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
LIBO Rate for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Majority
Lenders that the LIBO Rate determined or to be determined for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (as
conclusively certified by such Lenders) of making or maintaining their affected
Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans shall be made or continued as such, nor shall the Borrower have
the right to convert Loans under the relevant Facility to Eurodollar Loans.

Section 3.03 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.03(b).

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 1:00 pm, New York time, three Business Days before the date of prepayment,
or (ii) in the case of prepayment of an ABR Borrowing, not later than 1:00 pm,
New York time, one Business Day before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
Advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 3.02.

 

Amended and Restated Credit Agreement – Page 35



--------------------------------------------------------------------------------

(c) Mandatory Prepayments.

(i) Borrowing Base Deficiency. If a Borrowing Base Deficiency exists, then the
Administrative Agent shall give the Borrower and the Lenders prompt written
notice thereof. The Borrower shall, within ten (10) days after receipt of
written notice of such condition from the Administrative Agent elect by written
notice to the Administrative Agent to take one or more of the following actions
to remedy the Borrowing Base Deficiency:

(A) prepay Advances or, if the Advances have been repaid in full, Cash
Collateralize the Letter of Credit Exposure in an aggregate amount equal to such
deficiency within ten (10) days after the Borrower’s written election;

(B) add additional Oil and Gas Properties acceptable to the Administrative
Agent, in its sole discretion, to the Borrowing Base having a value, based on
the same valuation methodology approved by the Required Lenders in determining
the Borrowing Base that was used to value the then existing Collateral, such
that the Borrowing Base Deficiency is cured within thirty (30) days after the
Borrower’s written election; or

(C) pay the Borrowing Base Deficiency in three equal monthly installments for
the prepayment of the Advances or, if the Advances have been repaid in full,
make deposits into the Cash Collateral Account to provide cash collateral for
the Letter of Credit Exposure such that the Borrowing Base Deficiency is
eliminated in a period of three months, by irrevocably dedicating a portion of
the monthly cash flow from the Borrower’s and its Subsidiaries’ Oil and Gas
Properties to the prepayment of Advances or, if the Advances have been repaid in
full, making deposits into the Cash Collateral Account to provide cash
collateral for the Letter of Credit Exposure.

(ii) Reduction of Loan Commitments. On the date of each reduction of the
Aggregate Maximum Credit Amount pursuant to Section 2.06, the Borrower agrees to
make a prepayment in respect of the outstanding amount of the Advances to the
extent, if any, that the Total Revolving Credit Exposure exceeds the lesser of
(A) the Aggregate Maximum Credit Amount, as so reduced, and (B) the Borrowing
Base.

(iii) Accrued Interest. Each prepayment under this Section 3.03(c) shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 5.02 as
a result of such prepayment.

(d) No Premium or Penalty. Prepayments permitted or required under this
Section 3.03 shall be without premium or penalty, except as required under
Section 5.02.

Section 3.04 Fees.

(a) Commitment Fees. Except as provided in Section 2.10(a), the Borrower agrees
to pay to the Administrative Agent for the account of each Lender a commitment
fee (the “Commitment Fee”), which shall accrue at the rate per annum determined
based on the Commitment Fee Rate on the average daily unused amount of the
aggregate of each Lender’s Applicable Percentage of the Borrowing Base during
the period from and including the date of this Agreement to but excluding the
Termination Date (the face amount of any issued and outstanding Letter of Credit
shall count as usage for purposes hereof). Accrued Commitment Fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the Termination Date, commencing on the first such date to
occur after

 

Amended and Restated Credit Agreement – Page 36



--------------------------------------------------------------------------------

the date hereof. All Commitment Fees shall be computed on the basis of a year of
360 days, unless such computation would exceed the Highest Lawful Rate, in which
case such Commitment Fees shall be computed on the basis of a year of 365 days
(or 366 days in a leap year), and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(b) Letter of Credit Fees. Except as provided in Section 2.10(c), the Borrower
agrees to pay (i) to the Administrative Agent for the account of each Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Margin used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of such Lender’s
Letter of Credit Exposure (excluding any portion thereof attributable to
unreimbursed Letter of Credit Disbursements) during the period from and
including the date of this Agreement to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any Letter of Credit Exposure; and (ii) to each Issuer, for its
own account, its standard fees with respect to the amendment, renewal or
extension of any Letter of Credit issued by such Issuer or processing of
drawings thereunder. Participation fees accrued through and including the last
day of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the date of this Agreement. Any other fees payable to an Issuer
pursuant to this Section 3.04(b) shall be payable within 10 days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days, unless such computation would exceed the Highest Lawful Rate,
in which case such fees shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

(d) Additional Upfront Fees. Except as provided in Section 2.10(a), in the event
that, as a result of a redetermination of the Borrowing Base, the Borrowing Base
is increased to an amount that is higher than the Base Amount (such higher
amount herein the “Designated Amount”), the Borrower agrees to pay to the
Administrative Agent, for the account of each Lender, an upfront fee, in an
amount to be agreed upon between the Borrower and the Administrative Agent,
according to such Lender’s Applicable Percentage of the difference between the
Designated Amount and the Base Amount; provided, however, that solely for
purposes of calculating the upfront fee pursuant to this Section 3.04(d), upon
payment of such upfront fee and for purposes of future upfront fees pursuant to
this Section 3.04(d), the Base Amount shall be increased to be equal to the last
Designated Amount for which an upfront fee has been paid hereunder.

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of Letter of Credit Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 2:00 p.m., New York time, on
the date when due (after giving effect to applicable grace periods), in
immediately available funds, without defense, deduction, recoupment, set-off or
counterclaim. Fees, once paid, shall be fully earned and shall not be refundable
under any circumstances. Any amounts received

 

Amended and Restated Credit Agreement – Page 37



--------------------------------------------------------------------------------

after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except payments
to be made directly to an Issuer as expressly provided herein and except that
payments pursuant to Section 5.01, Section 5.02, Section 5.03 and Section 12.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof, and any
such payments payable to a Lender shall be made in accordance with such Lender’s
Applicable Percentage, unless otherwise provided herein. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed Letter of Credit Disbursements, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal and unreimbursed Letter of Credit
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed Letter of Credit
Disbursements then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in Letter of
Credit Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in Letter of
Credit Disbursements and accrued interest thereon than the proportion received
by any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans and participations
in Letter of Credit Disbursements of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in Letter of Credit Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this Section 4.01(c)
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Letter of Credit
Disbursements to any assignee or Participant, other than to the Borrower or any
Consolidated Subsidiary thereof (as to which the provisions of this
Section 4.01(c) shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under Governmental Requirements, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
any Issuer that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or such Issuer, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or such
Issuer, as the case may be, severally agrees to repay to the

 

Amended and Restated Credit Agreement – Page 38



--------------------------------------------------------------------------------

Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuer with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the greater of the Federal Funds Effective Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve (including marginal, special,
emergency or supplemental reserves), special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender for Eurocurrency liabilities under Regulation D of the Board (as the
same may be amended, supplemented or replaced from time to time) or otherwise;
or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any Issuer determines that any Change
in Law regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or such Issuer’s capital or on the capital
of such Lender’s or such Issuer’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuer, to a level
below that which such Lender or such Issuer or such Lender’s or such Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuer’s policies and the policies of such
Lender’s or such Issuer’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or such Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuer or such Lender’s or such Issuer’s holding company for any
such reduction suffered.

(c) Certificates. A certificate of a Lender or any Issuer setting forth in
reasonable detail the basis of its request and the amount or amounts necessary
to compensate such Lender or such Issuer or its holding company, as the case may
be, as specified in Section 5.01(a) or (b) shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender or such Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or any Issuer to demand compensation pursuant to this
Section 5.01 shall not constitute a waiver of such Lender’s or such Issuer’s
right to demand such compensation, provided that no Lender

 

Amended and Restated Credit Agreement – Page 39



--------------------------------------------------------------------------------

may make any such demand more than 180 days after the Termination Date, nor for
any amount which has accrued more than 270 days prior to such Lender or Issuer
delivering the certificate required in Section 5.01(c) unless such compensation
demand results from a Change in Law that has a retroactive effect, in which case
the time periods given above will be extended to take into account such
retroactive period.

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower or any Guarantor shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.03(a)), the Administrative Agent, Lender or Issuer (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or such Guarantor shall make such
deductions and (iii) the Borrower or such Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with Governmental
Requirements.

(b) Payment of Other Taxes by the Borrower. The Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with Governmental
Requirements.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuer, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by the Administrative Agent, such Lender or such Issuer, as the case may
be, on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 5.03) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate of the Administrative Agent, a

 

Amended and Restated Credit Agreement – Page 40



--------------------------------------------------------------------------------

Lender or an Issuer as to the basis of such Indemnified Taxes and Other Taxes
and the amount of such payment or liability under this Section 5.03 shall be
delivered to the Borrower and shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Foreign Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement or any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by Governmental Requirements, such properly completed and
executed documentation prescribed by Governmental Requirements or reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate.

Section 5.04 Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and (b) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

Section 5.05 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

Section 5.06 Replacement of a Lender. If any Lender (an “Affected Lender”)
(a) makes a demand upon the Borrower for amounts pursuant to Section 5.01 (and
the payment of such amounts are, and are likely to continue to be, materially
more onerous in the reasonable judgment of the Borrower than with respect to the
other Lenders) or (b) in connection with any proposed increase in the Borrowing
Base pursuant to Section 2.07 refuses to consent to such increase, the Borrower
may, within 30 days of receipt by the Borrower of such demand, give notice (a
“Replacement Notice”) in writing to the Administrative Agent and such Affected
Lender of its intention to cause such Affected Lender to sell all of its Loans,
Loan Commitments and/or Notes to an Eligible Assignee (a “Replacement Lender”)
designated in such Replacement Notice; provided, however, that no Replacement
Notice may be given by the Borrower and

 

Amended and Restated Credit Agreement – Page 41



--------------------------------------------------------------------------------

no Lender may be replaced pursuant to this Section 5.06 if (i) such replacement
conflicts with any Governmental Requirements or regulation, (ii) any Event of
Default shall have occurred and be continuing at the time of such replacement,
or (iii) prior to any such replacement, such Affected Lender shall have taken
any necessary action under Section 5.04 (if applicable) so as to eliminate the
continued need for payment of amounts owing pursuant to Section 5.01 or shall
have waived its right to payment of the specific amounts that give rise or would
give rise to such Replacement Notice (it being understood for sake of clarity
that the Affected Lender shall be under no obligation to waive such rights to
payment and that such Affected Lender, if it is replaced in accordance with this
Section 5.06, shall be entitled to be reimbursed for all breakage losses in
connection with such replacement). If the Administrative Agent shall in the
exercise of its reasonable discretion and within 30 days of its receipt of such
Replacement Notice, notify the Borrower and such Affected Lender in writing that
the Replacement Lender is satisfactory to the Administrative Agent (such consent
not being required where the Replacement Lender is already a Lender or an
Affiliate of a Lender or an Eligible Assignee), then such Affected Lender shall,
subject to the payment of any amounts due pursuant to Section 5.02, assign, in
accordance with Section 12.04, all of its Loan Commitments, Loans, Notes (if
any), and other rights and obligations under this Agreement and all other Loan
Documents (including Reimbursement Obligations, if applicable) designated in the
Replacement Notice to such Replacement Lender; provided, however, that (A) such
assignment shall be without recourse, representation or warranty and shall be on
terms and conditions reasonably satisfactory to such Affected Lender and such
Replacement Lender, (B) the purchase price paid by such Replacement Lender shall
be in the amount of such Affected Lender’s Loans designated in the Replacement
Notice, and/or its Percentage of outstanding Reimbursement Obligations, as
applicable, together with all accrued and unpaid interest and fees in respect
thereof, plus all other amounts (including the amounts demanded and unreimbursed
under Section 5.01), and (C) the Borrower shall pay to the Affected Lender and
the Administrative Agent all reasonable out-of-pocket expenses incurred by the
Affected Lender and the Administrative Agent in connection with such assignment
and assumption (including the processing fees described in Section 12.04). If
the Affected Lender fails to execute an Assignment and Assumption after five
Business Days notice from the Administrative Agent, such failure to execute
shall not impair the validity of the removal of the Affected Lender and the
mandatory assignment of such Affected Lender’s Loan Commitments, Loans, Notes
(if any), and other rights and obligations under this Agreement and all of the
Loan documents and such assignment shall be effective without the execution of
an Assignment and Assumption by the Affected Lender. If the Administrative Agent
fails to notify Borrower within 30 days of its receipt of such Replacement
Notice that such Replacement Lender is satisfactory, then such Replacement
Lender shall be deemed satisfactory to the Administrative Agent. Upon the
effective date of an assignment described above, the Replacement Lender shall
become a “Lender” for all purposes under the Loan Documents.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Closing Date. The obligations of the Lenders to make the initial
Loans and of any Issuer to issue Letters of Credit in connection with the
initial Borrowing hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 12.02), and the Lenders and the Issuer agree that each of the following
conditions have been satisfied or waived as of the Closing Date:

(a) The Arranger, the Administrative Agent and the Lenders shall have received
all fees and other amounts due and payable on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

 

Amended and Restated Credit Agreement – Page 42



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received a certificate of the Borrower
and of each Guarantor setting forth (i) resolutions of the Managers, board of
directors or other managing body with respect to the authorization of the
Borrower or such Guarantor to execute and deliver the Loan Documents to which it
is a party and to enter into the transactions contemplated in those documents,
(ii) the individuals who are authorized to sign the Loan Documents to which the
Borrower or such Guarantor is a party, (iii) specimen signatures of such
authorized individuals, and (iv) the articles or certificate of incorporation or
formation and bylaws, operating agreement or partnership agreement, as
applicable, of the Borrower and each Guarantor, in each case, certified as being
true and complete. The Administrative Agent and the Lenders may conclusively
rely on such certificate until the Administrative Agent receives notice in
writing from the Borrower to the contrary.

(c) The Administrative Agent shall have received certificates of the appropriate
state agencies with respect to the existence, qualification and good standing of
the Borrower and each Guarantor.

(d) The Administrative Agent shall have received a compliance certificate which
shall be substantially in the form of Exhibit B, duly and properly executed by a
Responsible Officer and dated as of the Closing Date.

(e) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(f) The Administrative Agent shall have received duly executed Notes payable to
the order of each Lender in a principal amount equal to its Maximum Credit
Amount dated as of the date hereof.

(g) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments, including the Guarantee Agreement and the
other Security Instruments described on Exhibit C. In connection with the
execution and delivery of the Security Instruments, (i) the Administrative Agent
shall be reasonably satisfied that the Security Instruments create first
priority, perfected Liens (subject only to Excepted Liens) on at least 85% of
the total value of the Proved Developed Producing Reserves and Proved Developed
Nonproducing Reserves evaluated in the Initial Reserve Report and (ii) the
Collateral Agent shall have received original stock or membership interest
certificates (if such interests are certificated) evidencing all of the issued
and outstanding Equity Interests of each Guarantor, together with the
appropriate undated stock powers, or other equivalent instruments of transfer
reasonably acceptable to the Administrative Agent, for each certificate duly
executed in blank by the registered owner thereof.

(h) No event or circumstance that could cause a Material Adverse Effect shall
have occurred.

(i) The Administrative Agent shall be satisfied in its sole discretion with the
title to the Oil and Gas Properties included in the Borrowing Base.

(j) The Administrative Agent shall have received an opinion of (i) Andrews Kurth
LLP, special New York counsel to the Borrower and (ii) special local counsel to
the Borrower in each jurisdiction where the Mortgaged Properties are located,
such local counsel to be acceptable to Administrative Agent, each, in form and
substance satisfactory to the Administrative Agent, as to such matters incident
to the Transactions as the Administrative Agent may reasonably request.

 

Amended and Restated Credit Agreement – Page 43



--------------------------------------------------------------------------------

(k) The Administrative Agent shall have received a copy of the Initial Reserve
Report.

(l) The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower evidencing that the Borrower is carrying insurance in
accordance with Section 7.12.

(m) The Administrative Agent shall have received the Financial Statements.

(n) [Intentionally omitted].

(o) [Intentionally omitted].

(p) The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties, the Borrower,
and its Subsidiaries for each of the following jurisdictions: Alabama, Oklahoma,
Kansas, Delaware and any other jurisdiction requested by the Administrative
Agent; other than those being assigned or released on or prior to the Closing
Date or Liens permitted by Section 9.03.

(q) There are no unpaid bills for improvements or services to the Properties
owned by Borrower or any Guarantor that could give rise to mechanic’s or
materialmen’s liens or any other similar encumbrance arising by operation of
Governmental Requirements.

(r) No, action, suit, investigation or other proceeding is pending or threatened
before any arbitrator or Governmental Authority seeking to restrain, enjoin or
prohibit or declare illegal, or seeking damages from Borrower in connection with
the transactions contemplated in this Agreement or which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(s) The Administrative Agent is satisfied, in its sole discretion, with the
results of its due diligence examination of Borrower, the Guarantors and the
Properties owned by Borrower or Guarantors, including Borrower’s and the
Guarantors’ proposed development of their Properties, the location
discount/premium and transportation costs for all Hydrocarbons produced on such
Properties, existing Hydrocarbon sales and all aspects of Borrower’s and the
Guarantors’ existing and contemplated Hydrocarbon marketing activities.

(t) The Administrative Agent and each Lender shall have received all Act
disclosures requested by them prior to execution of this Agreement.

(u) The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

Section 6.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including the initial funding), and of each
Issuer to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

(a) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

Amended and Restated Credit Agreement – Page 44



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Material Adverse Effect shall have occurred.

(c) The representations and warranties of the Borrower and the Guarantors, if
any, set forth in this Agreement and in the other Loan Documents shall be true
and correct on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case such representations and warranties shall have
been true and correct as of such specified earlier date.

(d) The making of such Loan or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, would not conflict with, or cause any
Lender or any Issuer to violate or exceed, any applicable Governmental
Requirement, and no Change in Law shall have occurred, and no litigation shall
be pending or threatened, which does or, with respect to any threatened
litigation, seeks to, enjoin, prohibit or restrain, the making or repayment of
any Loan, the issuance, amendment, renewal, extension or repayment of any Letter
of Credit or any participations therein or the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

(e) The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit in accordance with
Section 2.08(b), as applicable.

Each request for a Borrowing and each issuance, amendment, renewal or extension
of any Letter of Credit shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the representations and
warranties specified in Section 6.02(a) through (d).

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 7.01 Organization; Powers. Each of the Borrower and its Consolidated
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where failure to have such power,
authority and qualifications could not reasonably be expected to have a Material
Adverse Effect.

Section 7.02 Authority; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s limited liability company powers and have been
duly authorized by all necessary limited liability company and, if required,
member action (including, without limitation, any action required to be taken by
any class of directors of the Borrower or any other Person, whether interested
or disinterested, in order to ensure the due authorization of the Transactions).
When executed and delivered, each Loan Document and each of the agreements by
which Borrower or any Guarantor acquires ownership of the Mortgaged Properties
to which the Borrower and any Guarantor is a party will have been duly executed
and delivered by the Borrower and such Guarantor and will constitute a legal,
valid and binding obligation of the Borrower and such Guarantor, as applicable,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

Amended and Restated Credit Agreement – Page 45



--------------------------------------------------------------------------------

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent, license, or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other third Person (including the
members or any class of directors of the Borrower or any other Person, whether
interested or disinterested), except such as have been obtained or made and are
in full force and effect, and except for the filing and recording of Security
Instruments to perfect the Liens created by such Security Instruments, (b) will
not violate any Governmental Requirements or regulation or the charter, by-laws,
operating agreement or other organizational documents of the Borrower or any of
the Guarantors or any order of any Governmental Authority, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Borrower or any of the Guarantors or their Properties, or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of the Guarantors and (d) will not result in the creation or imposition of
any Lien on any Property of the Borrower or any of the Guarantors (other than
the Liens created by the Loan Documents). The Borrower and each of the
Guarantors has obtained all consents, licenses and approvals required in
connection with the execution, delivery and performance by the Borrower and the
Guarantors and the validity against the Borrower and each of the Guarantors of
the Loan Documents to which it is a party, and such consents, licenses and
approvals are in full force and effect.

Section 7.04 Financial Statements.

(a) The Borrower has delivered to the Administrative Agent and the Lenders the
Financial Statements, and the Financial Statements are correct and complete in
all material respects and present fairly the consolidated financial condition of
the Borrower and its Consolidated Subsidiaries as of their respective dates and
for their respective periods in accordance with GAAP, applied on a consistent
basis.

(b) Since December 31, 2008, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrower and its Subsidiaries has
been conducted only in the ordinary course consistent with past business
practices.

(c) Neither the Borrower nor any of its Subsidiaries has any Material
Indebtedness (including Disqualified Capital Stock), or any contingent
liabilities, off-balance sheet liabilities or partnerships, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments, except for the (i) Obligations
hereunder, (ii) as referred to or reflected or provided for in the Financial
Statements, or (iii) Debt otherwise permitted hereunder.

Section 7.05 Litigation. Except as set forth on Schedule 7.05, there are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries
(a) which could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (b) that involve any Loan Document or the
Transactions. Since the date of this Agreement, there has been no change in the
status of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in, or could reasonably be expected to result in a
Material Adverse Effect.

Section 7.06 Environmental Matters. Except as could not be reasonably expected
to have a Material Adverse Effect (or with respect to (c), (d) and (e) below,
where the failure to take such actions could not be reasonably expected to have
a Material Adverse Effect):

(a) except as set forth on Schedule 7.06, no Property of the Borrower or any of
its Consolidated Subsidiaries nor the operations conducted thereon violate any
order or requirement of any court or Governmental Authority or any Environmental
Laws.

 

Amended and Restated Credit Agreement – Page 46



--------------------------------------------------------------------------------

(b) no Property of the Borrower or any of its Consolidated Subsidiaries nor the
operations currently conducted thereon or, to the knowledge of the Borrower, by
any prior owner or operator of such Property or operation, are in violation of
or subject to any existing, pending or threatened action, suit, investigation,
inquiry or proceeding by or before any court or Governmental Authority or to any
remedial obligations under Environmental Laws.

(c) all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of the Borrower and each of its
Subsidiaries, including, without limitation, past or present treatment, storage,
disposal or release of a hazardous substance, oil and gas waste or solid waste
into the environment, have been duly obtained or filed or requested, and the
Borrower and each of its Consolidated Subsidiaries are in compliance with the
terms and conditions of all such notices, permits, licenses and similar
authorizations.

(d) the Borrower has taken all steps reasonably necessary to determine and has
determined that, except as set forth on Schedule 7.06, no oil, hazardous
substances, solid waste or oil and gas waste, have been disposed of or otherwise
released and there has been no threatened release of any oil, hazardous
substances, solid waste or oil and gas waste on or to any Property of the
Borrower or any of the Guarantors except in compliance with Environmental Laws
and so as not to pose an imminent and substantial endangerment to public health
or welfare or the environment.

(e) to the extent applicable, all Property of the Borrower and each of the
Guarantors currently satisfies all design, operation, and equipment requirements
imposed by the OPA, and the Borrower does not have any reason to believe that
such Property, to the extent subject to the OPA, will not be able to maintain
compliance with the OPA requirements during the term of this Agreement.

(f) except as set forth on Schedule 7.06, neither the Borrower nor any of its
Consolidated Subsidiaries has any known contingent liability or Remedial Work in
connection with any release or threatened release of any oil, hazardous
substance, solid waste or oil and gas waste into the environment.

Section 7.07 Compliance with the Laws and Agreements. Each of the Borrower and
its Consolidated Subsidiaries are in compliance with all Governmental
Requirements applicable to it or its Property and all agreements and other
instruments binding upon it or its Property, and possesses all licenses,
permits, franchises, exemptions, approvals and other authorizations granted by
Governmental Authorities necessary for the ownership of its Property and the
present conduct of its business, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

Section 7.08 Investment Company Act. Neither the Borrower nor any of its
Consolidated Subsidiaries are an “investment company” or a company “controlled”
by an “investment company,” within the meaning of, or subject to regulation
under, the Investment Company Act of 1940, as amended.

Section 7.09 Taxes. Each of the Borrower and its Consolidated Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Consolidated Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with
GAAP. The charges, accruals and reserves on the books of the Borrower and its
Consolidated Subsidiaries in respect of Taxes and other governmental charges
are, in the reasonable opinion of the Borrower, adequate. No Tax Lien has been
filed and, to the knowledge of the Borrower, no claim is being asserted with
respect to any such Tax or other such governmental charge, except for Tax Liens
or claims that could not reasonably be expected to have a Material Adverse
Effect.

 

Amended and Restated Credit Agreement – Page 47



--------------------------------------------------------------------------------

Section 7.10 ERISA.

(a) The Borrower and its Consolidated Subsidiaries have complied in all material
respects with ERISA and, where applicable, the Code regarding each Plan, if any
that they maintain.

(b) No act, omission or transaction has occurred that could result in imposition
on the Borrower, any of its Subsidiaries or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed pursuant to
Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty liability
damages under section 409 of ERISA.

(c) No Plan (other than a defined contribution plan) or any trust created under
any such Plan has been terminated since September 2, 1974. No liability to the
PBGC (other than for the payment of current premiums which are not past due) by
the Borrower, any of its Subsidiaries or any ERISA Affiliate has been or is
expected by the Borrower, any of its Subsidiaries or any ERISA Affiliate to be
incurred with respect to any Plan. No ERISA Event with respect to any Plan has
occurred.

(d) Full payment when due has been made of all amounts which the Borrower, any
of its Subsidiaries or any ERISA Affiliate is required under the terms of each
Plan, if any, or Governmental Requirements to have paid as contributions to such
Plan as of the date hereof, and no accumulated funding deficiency (as defined in
section 302 of ERISA and section 412 of the Code), whether or not waived, exists
with respect to any Plan.

(e) Each Plan subject to Title IV of ERISA satisfies the minimum funding
requirements of Section 412 of the Code and Part 3 of Title I of ERISA.

(f) Neither the Borrower nor its Subsidiaries sponsors or maintains an employee
welfare benefit plan, as defined in section 3(1) of ERISA that provides benefits
to former employees of such entities.

(g) Neither the Borrower nor its Subsidiaries nor any ERISA Affiliate would be
subject to any withdrawal liability under Part 1 of Subtitle E of Title IV of
ERISA if the Borrower, its Subsidiaries or any ERISA Affiliate were to engage in
a “complete withdrawal” (as defined in Section 4203 of ERISA) or a “partial
withdrawal” (as defined in Section 4205 of ERISA) for any Multiemployer Plan.

(h) Neither the Borrower, its Subsidiaries nor any ERISA Affiliate is required
to provide security under section 401(a)(29) of the Code due to a Plan amendment
that results in an increase in current liability for any Plan.

Section 7.11 Disclosure; No Material Misstatements.

(a) Schedule 7.11, describes, as of the Closing Date, all Material Indebtedness
of the Borrower or any of its Consolidated Subsidiaries, and all obligations of
the Borrower or any of its Consolidated Subsidiaries to issuers of surety or
appeal bonds (other than operator’s bonds, plugging and abandonment bonds, and
similar surety obligations obtained in the ordinary course of business) issued
for the account of the Borrower or any of its Consolidated Subsidiaries.

 

Amended and Restated Credit Agreement – Page 48



--------------------------------------------------------------------------------

(b) As of the Closing Date, none of the reports, Financial Statements,
certificates, Reserve Reports or other information furnished by or on behalf of
the Borrower or any of its Subsidiaries to the Administrative Agent, in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

Section 7.12 Insurance. The Borrower has, and has caused each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. The loss payable clauses or provisions in said
insurance policy or policies insuring any of the collateral for the Loans are
endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies name the Administrative Agent and the
Lenders as “additional insureds” and provide that the insurer will give at least
30 days prior notice of any cancellation to the Administrative Agent.

Section 7.13 Restriction on Liens. Neither the Borrower nor any of the
Guarantors is a party to any material agreement or arrangement, or subject to
any order, judgment, writ or decree, which either restricts or purports to
restrict its ability to grant Liens to the Administrative Agent and the Lenders
on or in respect of their Properties to secure the Obligations and the Loan
Documents.

Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14 or as disclosed
in writing to the Administrative Agent (which shall promptly furnish a copy to
the Lenders), which shall be a supplement to Schedule 7.14, the Borrower has no
Subsidiaries. The Borrower has no Foreign Subsidiaries.

Section 7.15 Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Constellation Energy Partners
LLC, and the organizational identification number of the Borrower in its
jurisdiction of organization is 3922446 (or, in each case, as set forth in a
notice delivered to the Administrative Agent pursuant to Section 8.01(n) in
accordance with Section 12.01). The Borrower’s principal place of business and
chief executive offices are located at the address specified in Section 12.01
(or as set forth in a notice delivered pursuant to Section 8.01(n) and
Section 12.01(c)). Each Subsidiary’s jurisdiction of organization, name as
listed in the public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office is stated on Schedule
7.14 (or as set forth in a notice delivered pursuant to Section 8.01(n)).

Section 7.16 Properties; Titles; Etc.

(a) Subject to Excepted Liens, each of the Obligors have good and indefeasible
title to all of its Oil and Gas Properties evaluated in the most recently
delivered Reserve Report, free and clear of all Liens except for Excepted Liens.
The Borrower has good and defensible title to all of the Equity Interests in the
Subsidiaries listed on Schedule 7.14, except for Excepted Liens.

(b) The quantum and nature of the interest of the Obligors in and to their
Hydrocarbon Interests as set forth in the most recent Reserve Report includes
the entire interest of the Obligors in such Hydrocarbon Interests as of the date
of such Reserve Report and are complete and

 

Amended and Restated Credit Agreement – Page 49



--------------------------------------------------------------------------------

accurate in all material respects as of the date of such Reserve Report, and
other than the NPI, there are no “back-in” or “reversionary” interests held by
third parties which could materially reduce the interest of the Obligors in such
Hydrocarbon Interests except as taken into account in such Reserve Report. The
Working Interests held by the Obligors in their Oil and Gas Properties shall not
in any material respect obligate any of such Persons to bear the costs and
expenses relating to the maintenance, development, and operations of such Oil
and Gas Properties in an amount in excess of the Working Interest of such Person
in each such Hydrocarbon Interest set forth in the most recent Reserve Report.

(c) All oil and gas leases and instruments and other similar agreements
comprising the Borrower’s and its Consolidated Subsidiaries Oil and Gas
Properties necessary for the conduct of business of the Borrower and its
Consolidated Subsidiaries are valid and subsisting, in full force and effect and
there exists no default or event of default or circumstance which with the
giving of notice or lapse of time or both would give rise to a default under any
such leases, instruments or agreements, in each case which would affect in any
material respect the conduct of the business of the Borrower and its
Subsidiaries. Neither Borrower, any of the Guarantors nor, to the knowledge of
Borrower, any other party to any leases, instruments or agreements comprising
its Oil and Gas Properties evaluated in the most recently delivered Reserve
Report, has given or threatened to give written notice of any default under or
inquiry into any possible default under, or action to alter, terminate, rescind
or procure a judicial reformation of, any such lease, instrument or agreement.

(d) All of the Properties of the Borrower and its Consolidated Subsidiaries that
are reasonably necessary for the operation of their business are in good repair,
working order and condition in all material respects and have been maintained by
Borrower and its Consolidated Subsidiaries as is customary in the oil and gas
industry. Since the date of the most recent financial statements delivered
pursuant to Sections 6.01(n) and 8.01, neither the business nor the Properties
of the Borrower and its Consolidated Subsidiaries have been materially and
adversely affected as a result of any fire, explosion, earthquake, flood,
drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of Property or cancellation of contracts, permits, or
concessions by a Governmental Authority, riot, activities of armed forces, or
acts of God or of any public enemy.

(e) Except for Excepted Liens or as otherwise disclosed in writing to the
Administrative Agent:

(i) In each case only with respect to any of the Obligors’ Oil and Gas
Properties that have been assigned a discounted present value equal to or in
excess of $2,000,000 in any Reserve Report, (A) all rentals, royalties,
overriding royalties, shut-in royalties and other payments due under or with
respect to any such Hydrocarbon Interests evaluated in any Reserve Report have
been properly and timely paid in the ordinary course of business and (B) all
material expenses payable under the terms of the contracts and agreements
comprising such Oil and Gas Properties (other than those described above in
clause (A)) have been properly and timely paid in the ordinary course of
business, except in each case where such payments are being contested in good
faith by appropriate proceedings and for which adequate reserves complying with
GAAP have been made;

(ii) All of the proceeds from the sale of Hydrocarbons produced from the
Borrower’s and its Consolidated Subsidiaries’ Hydrocarbon Interests are being
properly and timely paid to the Borrower without suspense, other than the escrow
mechanics associated with the Torch Energy Royalty Trust determinations and
other than any such proceeds the late payment or non-payment of which could not
reasonably be expected to materially adversely affect the value of the
Collateral taken as a whole; and

 

Amended and Restated Credit Agreement – Page 50



--------------------------------------------------------------------------------

(iii) No material amount of proceeds that has been received by the Borrower or
any of its Consolidated Subsidiaries from the sale of Hydrocarbons produced from
the Oil and Gas Properties evaluated in the most recently delivered Reserve
Report is subject to any claim for any refund or refund obligation.

Section 7.17 Title. As of the Closing Date, the Administrative Agent shall have
received title opinions, title reports or other title due diligence reflecting
that the Borrower or the Guarantors have title reasonably satisfactory to the
Administrative Agent in such Oil and Gas Properties of the Borrower and the
Guarantors constituting 85% of the Proved Developed Producing Reserves and
Proved Developed Nonproducing Reserves evaluated in the Initial Reserve Report.

Section 7.18 Security Instruments.

(a) The provisions of the Pledge and Security Agreement delivered to the
Administrative Agent are effective to create in favor of the Collateral Agent,
for the ratable benefit of the Administrative Agent and the Lenders, a legal,
valid and enforceable security interest in the Pledged Collateral (as defined
therein) and proceeds thereof and (i) when certificates, if any, representing or
constituting the Pledged Collateral are delivered to the Collateral Agent and
(ii) upon the filing of UCC-1 Financing Statements with the secretary of state
of each jurisdiction of formation for each of the debtors party thereto, the
Pledge and Security Agreement shall constitute a first priority Acceptable
Security Interest in, all right, title and interest of the Obligors, as
applicable, in such Pledged Collateral and the proceeds thereof, subject to
Excepted Liens.

(b) On the Closing Date, the Equity Interests listed on Schedule I to the Pledge
and Security Agreement will constitute all the issued and outstanding Equity
Interests in the direct and indirect Material Domestic Subsidiaries of the
Borrower; all such Equity Interests have been duly and validly issued and are
fully paid and nonassessable; and the relevant pledgor of said shares is the
record and beneficial owner of said shares.

(c) The provisions of the Mortgages will be effective to grant to the
Administrative Agent, for the ratable benefit of the Lenders, legal, valid and
enforceable mortgage liens on (i) all of the right, title and interest of the
Borrower and its Subsidiaries in the Mortgaged Property to the extent described
therein and (ii) at least 85% of the total value of the Proved Developed
Producing Reserves and Proved Developed Nonproducing Reserves evaluated in the
Initial Reserve Report. Once such Mortgages have been recorded in the
appropriate recording office and all recording taxes have been paid with respect
thereto, the Mortgages will constitute perfected first liens on, and security
interest in, such mortgaged property, subject to Excepted Liens.

(d) On the Closing Date, all governmental actions and all other filings,
recordings, registrations, third party consents and other actions which are
necessary to create and perfect the Liens provided for in the Security
Instruments will have been made, obtained and taken in all relevant
jurisdictions. No other filings or recordings are required in order to perfect
the security interests created under any Security Instruments.

Section 7.19 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) have been maintained,
operated and developed by the Borrower and the Guarantors in a good and
workmanlike manner and in conformity with all Government Requirements and in
conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties. Specifically in
connection with the foregoing, except as could not reasonably be expected to
have a Material Adverse

 

Amended and Restated Credit Agreement – Page 51



--------------------------------------------------------------------------------

Effect, (a) no Oil and Gas Property is subject to having allowable production
reduced below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (b) none of the wells comprising a part of the Oil
and Gas Properties (or Properties unitized therewith) is deviated from the
vertical more than the maximum permitted by Government Requirements, and such
wells are, in fact, bottomed under and are producing from, and the well bores
are wholly within, the Oil and Gas Properties (or in the case of wells located
on Properties unitized therewith, such unitized Properties). All pipelines,
wells, gas processing plants, platforms and other material improvements,
fixtures and equipment owned in whole or in part by the Borrower or any of its
Subsidiaries that are necessary to conduct normal operations are being
maintained in a state adequate to conduct normal operations, and with respect to
such of the foregoing which are operated by the Borrower or any of its
Subsidiaries, in a manner consistent with the Borrower’s or its Subsidiaries’
past practices (other than those the failure of which to maintain in accordance
with this Section 7.17 could not reasonably be expect to have a Material Adverse
Effect).

Section 7.20 Gas Imbalances; Prepayments. As of the date hereof, except as set
forth on Schedule 7.20 or on the most recent certificate delivered pursuant to
Section 2.07(c), on a net basis there are no gas imbalances, take or pay or
other prepayments which would require the Borrower or any of its Subsidiaries to
deliver, in the aggregate, three percent (3%) or more of the monthly production
from Hydrocarbons produced from the Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor.

Section 7.21 Marketing of Production. Except for the contracts listed and in
effect on the date hereof on Schedule 7.21, and thereafter either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report (with respect to all of which contracts the Borrower represents
that it or the Guarantors are receiving a price for all production sold
thereunder which is computed substantially in accordance with the terms of the
relevant contract and are not having deliveries curtailed substantially below
the subject Property’s delivery capacity), no material agreements exist which
are not cancelable on 60 days notice or less without penalty or detriment for
the sale of production from the Borrower’s or the Guarantors’ Hydrocarbons
(including, without limitation, calls on or other rights to purchase,
production, whether or not the same are currently being exercised) that
(a) pertain to the sale of production at a fixed price and (b) have a maturity
or expiry date of more than six (6) months after the Closing Date.

Section 7.22 Swap Agreements. Schedule 7.22 sets forth, as of September 30,
2009, and after the date hereof, each report required to be delivered by the
Borrower pursuant to Section 8.01(c) will set forth, a true and complete list of
all Swap Agreements of the Borrower and each of its Subsidiaries, the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), the net marked-to-market value thereof, all credit
support agreements relating thereto (including any margin required or supplied)
and the counterparty to each such agreement.

Section 7.23 Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used (a) for the acquisition, exploration,
operation, maintenance and development of Oil and Gas Properties and related
properties, facilities, rights and interests located in any of the United States
of America, (b) for general corporate purposes, including Restricted Payments,
provided that if the Borrowing Base Utilization Percentage is equal to or
exceeds 90% before or after giving effect to the requested Loan or Letter of
Credit, then no proceeds of any Loan or any Letter of Credit may be used to fund
Restricted Payments under Section 9.04, (c) for the payment of expenses incurred
by the Borrower in connection with the Transactions, (d) to provide working
capital, and (d) for the issuance of Letters of Credit. The Borrower and its
Subsidiaries are not engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board). No part of the proceeds of
any Loan or Letter of Credit will be used for any purpose which violates the
provisions of Regulations T, U or X of the Board.

 

Amended and Restated Credit Agreement – Page 52



--------------------------------------------------------------------------------

Section 7.24 Solvency. After giving effect to the transactions contemplated
hereby, (a) the aggregate assets (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Borrower and the Guarantors, taken as
a whole, will exceed the aggregate Debt of the Borrower and the Guarantors on a
consolidated basis, as the Debt becomes absolute and matures, (b) each of the
Borrower and the Guarantors will not have incurred or intended to incur, and
will not believe that it will incur, Debt beyond its ability to pay such Debt
(after taking into account the timing and amounts of cash to be received by each
of the Borrower and the Guarantors and the amounts to be payable on or in
respect of its liabilities, and giving effect to amounts that could reasonably
be received by reason of indemnity, offset, insurance or any similar
arrangement) as such Debt becomes absolute and matures and (c) each of the
Borrower and the Guarantors will not have (and will have no reason to believe
that it will have thereafter) unreasonably small capital for the conduct of its
business.

Section 7.25 Patriot Act.

(a) No Borrower or Guarantor (collectively, the “Credit Parties”) nor any of
their Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.), as amended. Neither any Credit Party nor any or its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Act. None of the
Credit Parties (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order, or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.

(b) None of the Credit Parties or their Subsidiaries or their respective
Affiliates is in violation of and shall not violate any of the country or list
based economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time.

(c) None of the Credit Parties or their Subsidiaries or their respective
Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has a more
than 10% of its assets located in Sanctioned Entities, or (iii) derives more
than 10% of its operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities. The proceeds of any Loan will not be
used and have not been used to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto. None of the Credit Parties or their Subsidiaries has made a
payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

 

Amended and Restated Credit Agreement – Page 53



--------------------------------------------------------------------------------

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until the Loan Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all Letter of Credit Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

Section 8.01 Financial Statements; Ratings Change; Other Information. The
Borrower will furnish to the Administrative Agent:

(a) Annual Financial Statements and Annual Budget. As soon as available, but in
any event not later than 90 days after the end of each fiscal year,
(i) Borrower’s audited consolidated balance sheet and related statements of
operations, members’ equity and cash flows as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by independent public accountants of recognized
national standing and reasonably acceptable to the Administrative Agent (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial position and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied and (ii) a budget for the then current fiscal year,
including a pro forma balance sheet and income and cash flow projections.

(b) Quarterly Financial Statements. As soon as available, but in any event not
later than 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, members’ equity and cash flows as of the end of and
for such quarter and the then elapsed portion of the fiscal year, setting forth
in each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Financial Officer as presenting fairly in all
material respects the financial position and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes.

(c) Certificate of Financial Officer — Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit B hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 9.01, (iii) stating whether any change in
GAAP or in the application thereof has occurred since the Closing Date and, if
any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate, and (iv) setting forth as of
the last Business Day of such calendar month or fiscal year, a true and complete
list of all Swap Agreements of the Borrower and each of its Consolidated
Subsidiaries, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark-to-market
value therefor, any new credit support agreements relating thereto not listed on
Schedule 7.22, any margin required or supplied under any credit support document
and the counterparty to each such agreement.

(d) Certificate of Accounting Firm — Defaults. Concurrently with any delivery of
financial statements under Section 8.01(a), a certificate of the accounting firm
that reported on such financial statements stating whether they obtained
knowledge during the course of their examination of such financial statements of
any Default (which certificate may be limited to the extent required by
accounting rules or guidelines).

 

Amended and Restated Credit Agreement – Page 54



--------------------------------------------------------------------------------

(e) Certificate of Insurer — Insurance Coverage. Concurrently with any delivery
of financial statements under Section 8.01(a), a certificate of insurance
coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.

(f) Other Accounting Reports. Within five Business Days after receipt thereof, a
copy of each other written report or letter submitted to the Borrower or any of
its Subsidiaries by independent accountants in connection with any annual,
interim or special audit made by them of the books of the Borrower or any such
Subsidiary, and a copy of any response by the Borrower or any such Subsidiary to
such letter or report.

(g) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation, indenture, loan
or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.

(h) Lists of Purchasers. Concurrently with the delivery of any Reserve Report to
the Administrative Agent pursuant to Section 2.07, a list of all Persons
purchasing Hydrocarbons from the Borrower or any of its Subsidiaries.

(i) Notice of Sales of Oil and Gas Properties. In the event the Borrower or any
of its Subsidiaries intends to sell, transfer, assign or otherwise dispose of
any Oil or Gas Properties included in the most recently delivered Reserve Report
(or any Equity Interests in any Subsidiary owning interests in such Oil and Gas
Properties) during any period between two successive Scheduled Redetermination
Dates having a fair market value, individually or in the aggregate, in excess of
$250,000, prior written notice of such disposition, the price thereof, the
anticipated date of closing, and any other details thereof requested by the
Administrative Agent.

(j) Notice of Swap Liquidation. In the event the Borrower or any of its
Subsidiaries intends to liquidate any Swap Agreements having a fair market value
to either counterparty of such Swap Agreement, individually or in the aggregate,
in excess of $250,000 (any such transaction a “Material Swap Transaction”),
prompt (but in any event within five (5) days of such liquidation) written
notice of such liquidation and the value thereof, and any other details thereof
as requested by the Administrative Agent. In the event that the Borrower or any
of its Subsidiaries consummates a Material Swap Transaction as described in the
previous sentence, the Borrower shall retain, or cause its Subsidiaries to
retain, as applicable, the proceeds of such transaction pending a
redetermination of the Borrowing Base in accordance with the provisions of
Section 2.07(g); provided that if any redetermination is not commenced within 15
days of such notice, no such retention shall be required. In the event that a
Material Swap Transaction creates a payment obligation upon settlement from the
Borrower or any of its Subsidiaries, the notice must be accompanied by a
certification from a Responsible Officer that after giving effect to such
payment obligation, Borrower is in compliance with Section 9.01.

(k) Notice of Casualty Events. Prompt written notice, and in any event within
ten (10) Business Days, of the occurrence of any Casualty Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Casualty Event.

 

Amended and Restated Credit Agreement – Page 55



--------------------------------------------------------------------------------

(l) Information Regarding Borrower and Guarantors. Prompt written notice (and in
any event within ten (10) days prior thereto) of any change (i) in the Borrower
or any Guarantor’s corporate name or in any trade name used to identify such
Person in the conduct of its business or in the ownership of its Properties,
(ii) in the location of the Borrower or any Guarantor’s chief executive office
or principal place of business, (iii) in the Borrower or any Guarantor’s
identity or corporate structure or in the jurisdiction in which such Person is
incorporated or formed, (iv) in the Borrower or any Guarantor’s jurisdiction of
organization or such Person’s organizational identification number in such
jurisdiction of organization, and (v) in the Borrower or any Guarantor’s federal
taxpayer identification number, if any.

(m) Production Report and Lease Operating Statements. Within 45 days after the
end of each fiscal quarter, a report setting forth, for each calendar month
during the then-current fiscal year to date, the volume of production and sales
attributable to production (and the prices at which such sales were made and the
revenues derived from such sales) for each such calendar month from the Oil and
Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month.

(n) Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate or articles of incorporation,
by-laws, operating agreement, any preferred stock designation or any other
organizational document of the Borrower or any of the Guarantors, including but
not limited to the documents referred to in Section 9.18.

(o) Dividends. Within fifteen (15) Business Days prior to making any dividend
payment permitted pursuant to Section 9.04(iii), Borrower shall provide the
Administrative Agent with written notice of its intent to make such dividend
payment, the amount thereof, and the anticipated date of such payment, together
with the certificate of a Financial Officer certifying as to the calculation of
Available Cash, including a detailed calculation of the amount of each of the
cash and Cash Equivalents and amount of each of the cash reserves required to
derive the amount of Available Cash.

(p) Notice of Incurrence or Repayment of Permitted Unsecured Debt. Prompt
written notice, but in any event within five (5) Business Days after the
incurrence or repayment thereof, of any Debt incurred by the Borrower or any of
its Subsidiaries that is permitted to be incurred pursuant to Section 9.02(e).
Each such notice shall state the amount of the new Debt incurred or repaid and
the aggregate amount of Debt incurred and outstanding pursuant to
Section 9.02(e).

(q) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any of its Subsidiaries (including, without
limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.

Section 8.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender, promptly after the Borrower obtains
knowledge thereof, written notice of the following:

(a) the occurrence of any Default;

(b) (i) the filing or commencement of, or the threat in writing of, any action,
suit, investigation, inquiry, arbitration or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower, any
Subsidiary thereof or any of their Properties; (ii) any material adverse
development in any action, suit, proceeding, investigation or arbitration
(whether or not

 

Amended and Restated Credit Agreement – Page 56



--------------------------------------------------------------------------------

previously disclosed to the Lenders); and (iii) any demand or lawsuit by any
landowner or other third party threatened in writing against the Borrower, any
Subsidiary thereof or any of their Properties in connection with any
Environmental Laws (excluding routine testing and corrective action) that, in
the case of each of clauses (i) through (iii) of this subsection, if adversely
determined, could reasonably be expected to result in liability in excess of
$500,000;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$500,000;

(d) a copy of any proposed amendment to the Management Services Agreement; and

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Consolidated Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business and maintain, if necessary, its qualification to
do business in each other jurisdiction in which any of its Oil and Gas
Properties is located or the ownership of its Properties requires such
qualification, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 9.11.

Section 8.04 Payment of Obligations. The Borrower will, and will cause each of
its Consolidated Subsidiaries to, pay its obligations, including Tax liabilities
of the Borrower and all of its Consolidated Subsidiaries before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect
or result in the seizure or levy of any Property of the Borrower or any of its
Consolidated Subsidiaries.

Section 8.05 Performance of Obligations Under Loan Documents. The Borrower will
pay the Notes according to the reading, tenor and effect thereof, and the
Borrower will, and the Borrower will cause each of the Guarantors to do and
perform every act and discharge all of the Obligations, including, without
limitation, this Agreement, at the time or times and in the manner specified.

Section 8.06 Operation and Maintenance of Properties. The Borrower will, and
will cause each of its Consolidated Subsidiaries to:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in
accordance with prudent industry practices and in compliance with all applicable
contracts and agreements and in compliance with all Governmental Requirements,
including, without limitation, applicable proration requirements and
Environmental Laws, and all Governmental Requirements, rules and regulations of
every other Governmental Authority from time to time constituted to regulate the
development and operation of its

 

Amended and Restated Credit Agreement – Page 57



--------------------------------------------------------------------------------

Oil and Gas Properties and the production and sale of Hydrocarbons and other
minerals therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
Properties, including, without limitation, all material equipment, machinery and
facilities.

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder.

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards and in all material respects,
the obligations required by each and all of the assignments, deeds, leases,
sub-leases, contracts and agreements affecting its interests in its Oil and Gas
Properties and other material Properties.

(e) to the extent the Borrower or one of its Subsidiaries is not the operator of
any Property, the Borrower shall use reasonable efforts to cause the operator to
comply with this Section 8.06.

Section 8.07 Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. The loss payable clauses or provisions in said
insurance policy or policies insuring any of the collateral for the Loans shall
be endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent and
the Lenders as “additional insureds” and provide that the insurer will give at
least 30 days prior notice of any cancellation to the Administrative Agent.

Section 8.08 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its Properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

Section 8.09 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to them or their Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 8.10 Environmental Matters.

(a) Except as could reasonably be expected to result in a Material Adverse
Effect, the Borrower shall, and shall cause each of its Subsidiaries to:
(i) comply, and shall cause its Properties and operations and each of its
Subsidiaries and each Subsidiary’s Properties and operations to comply,

 

Amended and Restated Credit Agreement – Page 58



--------------------------------------------------------------------------------

with all applicable Environmental Laws; (ii) not dispose of or otherwise
release, and shall cause each Subsidiary not to dispose of or otherwise release,
any oil, oil and gas waste, hazardous substance, or solid waste on, under, about
or from any of the Borrower’s or its Subsidiaries’ Properties or any other
Property to the extent caused by the Borrower’s or any of its Subsidiaries’
operations except in compliance with applicable Environmental Laws; (iii) timely
obtain or file, and shall cause each of its Subsidiaries to timely obtain or
file, all notices, permits, licenses, exemptions, approvals, registrations or
other authorizations, if any, required under applicable Environmental Laws to be
obtained or filed in connection with the operation or use of the Borrower’s or
its Subsidiaries’ Properties; (iv) promptly commence and diligently prosecute to
completion, and shall cause each of its Subsidiaries to promptly commence and
diligently prosecute to completion, any assessment, evaluation, investigation,
monitoring, containment, cleanup, removal, repair, restoration, remediation or
other remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future disposal or
other release of any oil, oil and gas waste, hazardous substance or solid waste
on, under, about or from any of the Borrower’s or the Guarantors’ Properties;
and (v) establish and implement, and shall cause each of its Subsidiaries to
establish and implement, such procedures as may be reasonably necessary to
continuously determine and assure that the Borrower’s and the Guarantors’
obligations under this Section 8.10(a) are timely and fully satisfied.

(b) The Borrower will, and will cause each of the Guarantors to, provide
environmental audits and tests in accordance with American Society of Testing
Materials standards upon request by the Administrative Agent (or as otherwise
required to be obtained by the Administrative Agent by any Governmental
Authority), in connection with any future acquisitions of Oil and Gas Properties
to the extent such Oil and Gas Properties are included as collateral for the
Borrowing Base.

Section 8.11 Further Assurances.

(a) The Borrower at its sole expense will, and will cause each of the Guarantors
to, promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the conditions precedent,
covenants and agreements of the Borrower or any of the Guarantors, as the case
may be, in the Loan Documents, including the Notes, or to further evidence and
more fully describe the collateral intended as security for the Obligations, or
to correct any omissions in this Agreement or the Security Instruments, or to
state more fully the obligations secured therein, or to perfect, protect or
preserve any Liens created pursuant to this Agreement or any of the Security
Instruments or the priority thereof, or to make any recordings, file any notices
or obtain any consents, all as may be reasonably necessary or appropriate, in
the sole discretion of the Administrative Agent, in connection therewith.

(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the collateral intended as security for the Obligations. A carbon,
photographic or other reproduction of the Security Instruments or any financing
statement covering such collateral or any part thereof shall be sufficient as a
financing statement where permitted by law. The Administrative Agent will
promptly send the Borrower any financing or continuation statements it files and
the Administrative Agent will promptly send the Borrower the filing or
recordation information with respect thereto.

Section 8.12 Title Information.

(a) On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 2.07(b), to the extent requested by the
Administrative Agent, the

 

Amended and Restated Credit Agreement – Page 59



--------------------------------------------------------------------------------

Borrower will deliver title information in form and substance acceptable to the
Administrative Agent covering enough of the Oil and Gas Properties evaluated by
such Reserve Report that were not included in the immediately preceding Reserve
Report, so that the Administrative Agent shall have received together with title
information previously delivered to the Administrative Agent, satisfactory title
information on at least 85% of the total value of the Oil and Gas Properties
evaluated by such Reserve Report.

(b) If the Borrower has provided title information for additional Properties
under Section 2.07(b), the Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Excepted Liens (other
than Excepted Liens described in clauses (v), (vi) and (viii) of such
definition) having an equivalent value or (iii) deliver title information in
form and substance reasonably acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, reasonably satisfactory title
information on at least 85% of the value of the Oil and Gas Properties evaluated
by such Reserve Report.

(c) If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Borrower does not comply with the requirements to provide acceptable title
information covering 85% of the value of the Oil and Gas Properties evaluated in
the most recent Reserve Report, such default shall not be a Default, but instead
the Administrative Agent and/or the Required Lenders shall have the right to
exercise the following remedy in their sole discretion from time to time, and
any failure to so exercise this remedy at any time shall not be a waiver as to
future exercise of the remedy by the Administrative Agent or the Lenders. To the
extent that the Administrative Agent or the Required Lenders are not reasonably
satisfied with title to any Oil and Gas Properties after the 60-day period has
elapsed, such unacceptable Oil and Gas Properties shall not count towards the
85% requirement in this Section 8.12(c), and the Administrative Agent may send a
notice to the Borrower and the Lenders that the then outstanding Borrowing Base
shall be reduced by an amount as determined by the Required Lenders to cause the
Borrower to be in compliance with the requirement to provide acceptable title
information on 85% of the value of the Oil and Gas Properties. This new
Borrowing Base shall become effective immediately after receipt of such notice.

Section 8.13 Additional Collateral; Additional Guarantors.

(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report and the list of current Mortgaged Properties to
ascertain whether the Mortgaged Properties represent at least 85% of the total
value of the Proved Developed Producing Reserves and Proved Developed
Nonproducing Reserves evaluated in the most recently completed Reserve Report
after giving effect to exploration and production activities, acquisitions,
dispositions and production. In the event that the Mortgaged Properties do not
represent at least 85% of such total value, then the Borrower shall, and shall
cause its Subsidiaries to, grant to the Administrative Agent or its designee as
security for the Obligations a first-priority Lien (provided the Excepted Liens
of the type described in clauses (i) to (iv) and (vi) of the definition thereof
may exist, but subject to the provisos at the end of such definition) on
additional Oil and Gas Properties not already subject to a Lien of the Security
Instruments such that after giving effect thereto, the Mortgaged Properties will
represent at least 85% of such total value. All such Liens will be created and
perfected by and in accordance with the provisions of deeds of trust, security
agreements and financing statements or other Security Instruments, all in form
and substance reasonably satisfactory to the Administrative Agent or its
designee and in sufficient executed (and acknowledged where necessary or
appropriate) counterparts for recording

 

Amended and Restated Credit Agreement – Page 60



--------------------------------------------------------------------------------

purposes. In order to comply with the foregoing, if any Subsidiary places a Lien
on its Oil and Gas Properties and such Subsidiary is not a Guarantor, then it
shall become a Guarantor and comply with Section 8.13(b).

(b) In the event that (i) the Borrower determines that any Subsidiary is a
Material Domestic Subsidiary or (ii) any Subsidiary that is a Domestic
Subsidiary incurs or guarantees any Debt, then the Borrower shall promptly cause
such Subsidiary to guarantee the Obligations. In connection with any such
guaranty, the Borrower shall, or shall cause such Subsidiary to, (A) execute and
deliver a supplement to the Guarantee Agreement in the form of Annex 1 to the
Guarantee Agreement executed by such Subsidiary, (B) pledge all of the Equity
Interests of such Subsidiary (including, without limitation, delivery of
original stock or membership interest certificates (if such interests are
certificated) evidencing all of the issued and outstanding Equity Interests of
such Subsidiary to Collateral Agent, together with appropriate undated stock
powers, or other equivalent instruments of transfer reasonably acceptable to
Administrative Agent, for each certificate duly executed in blank by the
registered owner thereof) and (C) execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent or its designee, including without
limitation:

(i) the execution and delivery of a supplement to the Pledge and Security
Agreement in the form of Annex 1 to the Pledge and Security Agreement;

(ii) a certificate of the Subsidiary that is a Material Domestic Subsidiary or
Domestic Subsidiary that becomes a Guarantor pursuant to this Section 8.13(b),
(A) setting forth resolutions of the managers, board of directors or other
managing body with respect to the authorization of such Person to execute and
deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (B) setting forth the individuals
who are authorized to sign the Loan Documents to which the Person is a party,
(C) providing specimen signatures of such authorized individuals, (D) setting
forth the articles or certificate of incorporation or formation and bylaws,
operating agreement or partnership agreement, as applicable, of such Person, in
each case, certified as being true and complete and (E) certifying that the
representations and warranties of such Person contained in the Loan Documents to
which it is a party are true correct on and as of the date thereof;

(iii) certificates of the appropriate state agencies with respect to the
existence, qualification and good standing of such Subsidiary that becomes a
Guarantor pursuant to this Section 8.13(b);

(iv) an opinion of Andrews Kurth LLP, special New York counsel to the Borrower,
providing opinions with respect to such Subsidiary that becomes a Guarantor
pursuant to this Section 8.13(b) regarding the authority of such Subsidiary to
execute the supplement to the Guarantee Agreement, the Pledge and Security
Agreement and any other Security Instrument to which such Subsidiary is a party,
the enforceability of such documents with regard to such Subsidiary, and the
perfection of Liens created under such Security Instruments; and

(v) UCC search certificates reflecting no prior Liens encumbering such
Subsidiary that becomes a Guarantor pursuant to this Section 8.13(b) other than
Liens permitted by Section 9.03.

Section 8.14 ERISA Compliance. The Borrower will promptly furnish, and will
cause its Subsidiaries to promptly furnish, to the Administrative Agent
(a) promptly after the filing thereof with the United States Secretary of Labor,
the Internal Revenue Service or the PBGC, copies of each annual and other report
with respect to each Plan, if any, or any trust created thereunder,
(b) immediately upon

 

Amended and Restated Credit Agreement – Page 61



--------------------------------------------------------------------------------

becoming aware of the occurrence of any ERISA Event or of any “prohibited
transaction,” as described in section 406 of ERISA or in section 4975 of the
Code, in connection with any Plan or any trust created thereunder, a written
notice signed by the President or the principal Financial Officer of the
Borrower or its Subsidiaries, as the case may be, specifying the nature thereof,
what action the Borrower, its Subsidiaries or the ERISA Affiliate is taking or
proposes to take with respect thereto, and, when known, any action taken or
proposed by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto, and (c) immediately upon receipt thereof, copies of any
notice of the PBGC’s intention to terminate or to have a trustee appointed to
administer any Plan. With respect to each Plan, if any (other than a
Multiemployer Plan), the Borrower will, and the Borrower will cause each of its
Subsidiaries to, (i) satisfy in full and in a timely manner, without incurring
any late payment or underpayment charge or penalty and without giving rise to
any lien, all of the contribution and funding requirements of section 412 of the
Code (determined without regard to subsections (d), (e), (f) and (k) thereof)
and of section 302 of ERISA (determined without regard to sections 303, 304 and
306 of ERISA), and (ii) pay, or cause to be paid, to the PBGC in a timely
manner, without incurring any late payment or underpayment charge or penalty,
all premiums required pursuant to sections 4006 and 4007 of ERISA.

Section 8.15 Marketing Activities. The Borrower will not, and will not permit
any of its Subsidiaries to, engage in marketing activities for any Hydrocarbons
or enter into any contracts related thereto other than (a) contracts for the
sale of Hydrocarbons scheduled or reasonably estimated to be produced from their
Oil and Gas Properties during the period of such contract, (b) contracts for the
sale of Hydrocarbons scheduled or reasonably estimated to be produced from Oil
and Gas Properties of third parties during the period of such contract
associated with the Oil and Gas Properties of the Borrower and its Subsidiaries
that the Borrower or one of its Subsidiaries has the right to market pursuant to
joint operating agreements, unitization agreements or other similar contracts
that are usual and customary in the oil and gas business and (c) other contracts
for the purchase and/or sale of Hydrocarbons of third parties (i) which have
generally offsetting provisions (i.e. corresponding pricing mechanics, delivery
dates and points and volumes) such that no “position” is taken and (ii) for
which appropriate credit support has been taken to alleviate the material credit
risks of the counterparty thereto.

Section 8.16 Title. With respect to Oil and Gas Properties acquired after the
Closing Date or not previously included in the Borrowing Base, and to the extent
necessary for the Administrative Agent to receive satisfactory title information
on at least 85% of the total value of the Oil and Gas Properties to be included
in the Borrowing Base, the Borrower shall from time to time upon the reasonable
request of the Administrative Agent, take such actions and execute and deliver
such documents and instruments as the Administrative Agent shall require to
ensure that the Administrative Agent shall, at all times, have received
satisfactory title opinions (including, if requested, supplemental or new title
opinions addressed to it), title reports, or other title due diligence, which
title diligence shall be in form and substance reasonably acceptable to the
Administrative Agent and shall include information regarding the before payout
and after payout ownership interests held by the Borrower and its Subsidiaries,
for all wells located on the Oil and Gas Properties shown in the most recent
Reserve Report.

ARTICLE IX

NEGATIVE COVENANTS

Until the Loan Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all Letter of Credit Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

Section 9.01 Financial Covenants.

(a) Current Ratio. The Borrower will not permit, as of the last day of any
fiscal quarter, its Current Ratio to be less than 1.0 to 1.0.

 

Amended and Restated Credit Agreement – Page 62



--------------------------------------------------------------------------------

(b) Maximum Total Net Debt to Adjusted EBITDA. As of the end of any fiscal
quarter, commencing with the fiscal quarter ending September 30, 2009, Borrower
will not permit its ratio of (i) Total Net Debt of Borrower and its Consolidated
Subsidiaries (for each Rolling Period ending on such date) to (ii) Adjusted
EBITDA to be greater than (x) 3.75 to 1.0 through September 30, 2010, and
(y) 3.50 to 1.0 thereafter.

(c) Ratio of Adjusted EBITDA to Interest Expense. The Borrower will not, as of
the last day of any fiscal quarter commencing September 30, 2009, permit its
ratio of Adjusted EBITDA for the fiscal quarter then ending to cash Interest
Expense for such fiscal quarter to be less than 2.5 to 1.0.

Section 9.02 Debt. Neither the Borrower nor any of its Subsidiaries will incur,
create, assume or suffer to exist any Debt, except:

(a) the Notes or other Obligations arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Notes or other Obligations arising
under the Loan Documents;

(b) accounts payable and other accrued expenses, liabilities or other
obligations to pay (for the deferred purchase price of Property or services)
from time to time incurred in the ordinary course of business which are not
greater than ninety (90) days past the date of invoice or delinquent or which
are being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP;

(c) intercompany Debt between the Borrower and any of its Subsidiaries or
between Subsidiaries to the extent permitted by Section 9.05(g); provided that
such Debt is not held, assigned, transferred, negotiated or pledged to any
Person other than the Borrower or one of its Wholly-Owned Subsidiaries, and,
provided further, that any such Debt owed by either the Borrower or a Guarantor
shall be subordinated to the Obligations on terms set forth in the Guarantee
Agreement;

(d) endorsements of negotiable instruments for collection in the ordinary course
of business; and

(e) other unsecured Debt not to exceed $200,000,000 in the aggregate at any one
time outstanding.

Section 9.03 Liens. Neither the Borrower nor any of its Subsidiaries will
create, incur, assume or permit to exist any Lien on any of its Properties (now
owned or hereafter acquired), except:

(a) Liens securing the payment of any Obligations;

(b) Excepted Liens; or

(c) Liens on Property not constituting collateral for the Obligations and not
otherwise permitted by the foregoing clauses of this Section 9.03; provided that
the aggregate principal or face amount of all Debt secured under this
Section 9.03(c) shall not exceed $100,000 at any time.

 

Amended and Restated Credit Agreement – Page 63



--------------------------------------------------------------------------------

Section 9.04 Dividends, Distributions and Redemptions. The Borrower will not,
and will not permit any of its Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, return any capital to
its stockholders or make any distribution of their Property to their respective
Equity Interest holders, except (i) the Borrower may declare and pay dividends
or distributions with respect to its Equity Interests payable solely in
additional shares of its Equity Interests (other than Disqualified Capital Stock
but including cash in lieu of fractional Equity Interests to the extent of
Available Cash), (ii) Subsidiaries may declare and pay dividends or
distributions ratably with respect to their Equity Interests and (iii) so long
as no Borrowing Base Deficiency, Default or Event of Default has occurred and is
continuing or would result therefrom, after giving effect to such dividend or
distributions, and any redetermination of the Borrowing Base as a result of such
dividend, the Borrower would have at least 10% of unused availability which can
be accessed under the Borrowing Base, and subject to the proviso in
Section 7.23, the Borrower may declare and pay quarterly cash dividends to its
members of Available Cash.

Section 9.05 Investments, Loans and Advances. Neither the Borrower nor any of
its Subsidiaries will make or permit to remain outstanding any Investments in or
to any Person, except that the foregoing restriction shall not apply to:

(a) Investments reflected in the Financial Statements;

(b) accounts receivable arising in the ordinary course of business;

(c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof;

(d) commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by S&P or Moody’s;

(e) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $250,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively;

(f) deposits in money market funds investing exclusively in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(e);

(g) Investments (i) made by the Borrower in or to the Guarantors, (ii) made by
any Subsidiary in or to the Borrower or any Guarantor, and (iii) made by the
Borrower or any Guarantor in Subsidiaries that are not Guarantors, provided that
the aggregate of all Investments made by the Borrower and the Guarantors in or
to all Subsidiaries that are not Guarantors shall not exceed $2,000,000 at any
time;

(h) Investments (including, without limitation, capital contributions) in
general or limited partnerships or other types of entities (each, a “venture”)
entered into by the Borrower or any of its Subsidiaries with others in the
ordinary course of business; provided that (i) the interest in such venture is
acquired in the ordinary course of business and on fair and reasonable terms and
(ii) such venture interests acquired and capital contributions made (valued as
of the date such interest was acquired or the contribution made) do not exceed,
in the aggregate at any time outstanding an amount equal to $2,000,000;

 

Amended and Restated Credit Agreement – Page 64



--------------------------------------------------------------------------------

(i) subject to the limits in Section 9.06, Investments in direct ownership
interests in additional Oil and Gas Properties and gas gathering systems related
thereto or Persons owning Oil and Gas Properties and gas gathering systems
related thereto or related to farm-out, farm-in, joint operating, joint venture
or area of mutual interest agreements, gathering systems, pipelines or other
similar arrangements which are usual and customary in the oil and gas
exploration and production business located within the geographic boundaries of
the United States of America;

(j) loans or advances to employees, officers or directors in the ordinary course
of business of the Borrower or any of its Subsidiaries, in each case only as
permitted by Governmental Requirements, including Section 402 of the Sarbanes
Oxley Act of 2002, but in any event not to exceed $250,000 in the aggregate at
any time; or

(k) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to the
Borrower or any of its Subsidiaries as a result of a bankruptcy or other
insolvency proceeding of the obligor in respect of such debts or upon the
enforcement of any Lien in favor of the Borrower or any of its Subsidiaries;
provided that the Borrower shall give the Administrative Agent prompt written
notice in the event that the aggregate amount of all investments held at any one
time under this Section 9.05(k) exceeds $250,000.

Section 9.06 Nature of Business. The Borrower will not, and will not permit any
of its Subsidiaries to, operate its business outside the boundaries of the
United States and its adjoining waters, including, without limitation, the Gulf
of Mexico.

Section 9.07 Limitation on Leases. Neither the Borrower nor any of its
Subsidiaries will create, incur, assume or suffer to exist any obligation for
the payment of rent or hire of Property of any kind whatsoever (real or personal
but excluding leases of Hydrocarbon Interests), under leases or lease agreements
which would cause the aggregate amount of all payments made by the Borrower and
its Subsidiaries pursuant to all such leases or lease agreements, including,
without limitation, any residual payments at the end of any lease, to exceed
$2,000,000 in any period of twelve consecutive calendar months during the life
of such leases.

Section 9.08 Proceeds of Notes. The Borrower will not permit the proceeds of the
Notes to be used for any purpose other than those permitted by Section 7.23.
Neither the Borrower nor any Person acting on behalf of the Borrower has taken
or will take any action which might cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect. If requested by the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.

Section 9.09 ERISA Compliance. The Borrower and its Subsidiaries will not at any
time:

(a) engage in any transaction in connection with which the Borrower or any of
its Subsidiaries could be subjected to either a civil penalty assessed pursuant
to subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code;

 

Amended and Restated Credit Agreement – Page 65



--------------------------------------------------------------------------------

(b) terminate any Plan in a manner, or take any other action with respect to any
Plan, which could result in any liability of the Borrower or any of its
Subsidiaries to the PBGC;

(c) fail to make full payment when due of all amounts which, under the
provisions of any Plan, agreement relating thereto or Governmental Requirements,
the Borrower or any of its Subsidiaries is required to pay as contributions
thereto;

(d) permit to exist any accumulated funding deficiency within the meaning of
section 302 of ERISA or section 412 of the Code, whether or not waived, with
respect to any Plan;

(e) permit the actuarial present value of the benefit liabilities under any Plan
that is regulated under Title IV of ERISA to exceed the current value of the
assets (computed on a plan termination basis in accordance with Title IV of
ERISA) of such Plan allocable to such benefit liabilities; the term “actuarial
present value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA;

(f) contribute to or assume an obligation to contribute to any Multiemployer
Plan;

(g) acquire an interest in any Person that causes such Person to become an ERISA
Affiliate with respect to the Borrower or any of its Subsidiaries if such Person
sponsors, maintains or contributes to (i) any Multiemployer Plan, if such Person
would, if it withdrew from such plan, be subject to withdrawal liability under
Part 1 of Subtitle E of Title IV of ERISA in excess of $1,000,000, or (ii) any
other Plan that is subject to Title IV of ERISA under which the projected
benefit obligation under the Plan exceeds the fair market value of the Plan’s
assets by $1,000,000;

(h) incur a liability to or on account of a Plan under sections 515, 4062, 4063,
4064, 4201 or 4204 of ERISA;

(i) contribute to or assume an obligation to contribute to any employee welfare
benefit plan, as defined in section 3(1) of ERISA maintained to provide benefits
to former employees of such entities that the Borrower or its Subsidiaries
reasonably believes may not be terminated by such entities in their sole
discretion at any time without any material liability; or

(j) amend a Plan resulting in an increase in current liability such that the
Borrower or any of its Subsidiaries is required to provide security to such Plan
under section 401(a)(29) of the Code.

Section 9.10 Sale or Discount of Receivables. Except for receivables obtained by
the Borrower or any of its Subsidiaries out of the ordinary course of business
or the settlement of joint interest billing accounts in the ordinary course of
business or discounts granted to settle collection of accounts receivable or the
sale of defaulted accounts arising in the ordinary course of business in
connection with the compromise or collection thereof and not in connection with
any financing transaction, neither the Borrower nor any of its Subsidiaries will
discount or sell (with or without recourse) any of its notes receivable or
accounts receivable.

Section 9.11 Mergers; Etc. Neither the Borrower nor any of its Subsidiaries will
merge into or with or consolidate with any other Person, or sell, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to any other Person, except that any
Wholly-Owned Subsidiary may merge with any other Wholly-Owned Subsidiary and
that the Borrower may merge with any Wholly-Owned Subsidiary so long as the
Borrower is the survivor.

 

Amended and Restated Credit Agreement – Page 66



--------------------------------------------------------------------------------

Section 9.12 Sale of Properties. The Borrower will not, and will not permit any
of the Guarantors to, sell, assign, farm-out, convey or otherwise transfer any
Property except for: (a) the sale of Hydrocarbons in the ordinary course of
business; (b) farmouts of undeveloped acreage and assignments in connection with
such farmouts; (c) the sale or transfer of equipment that is no longer necessary
for the business of the Borrower or such Subsidiary or is replaced by equipment
of at least comparable value and use; (d) sales or other dispositions (excluding
Casualty Events) of Oil and Gas Properties or any interest therein or
Subsidiaries owning Oil and Gas Properties; provided that (i) 100% of the
consideration received in respect of such sale or other disposition shall be
cash and/or publicly traded securities, (ii) the consideration received in
respect of such sale or other disposition shall be equal to or greater than the
fair market value of the Oil and Gas Property, interest therein or Subsidiary
subject of such sale or other disposition (as reasonably determined by the board
of directors of the Borrower and, if requested by the Administrative Agent, the
Borrower shall deliver a certificate of a Responsible Officer of the Borrower
certifying to that effect), (iii) if such sale or other disposition of Oil and
Gas Property or Subsidiary owning Oil and Gas Properties included in the most
recently delivered Reserve Report during any period between two successive
Scheduled Redetermination Dates has a fair market value (as determined by the
Administrative Agent), individually or in the aggregate, in excess of
$5,000,000, the Borrowing Base shall be reduced, effective immediately upon such
sale or disposition, by an amount equal to the value, if any, assigned such
Property as determined by the Required Lenders assigned such Property in the
most recently delivered Reserve Report and (iv) if any such sale or other
disposition is of a Subsidiary owning Oil and Gas Properties, such sale or other
disposition shall include all the Equity Interests of such Subsidiary; and
(e) sales and other dispositions of Properties not regulated by Section 9.12(a)
to (d) having a fair market value not to exceed $250,000 during any 12-month
period.

Section 9.13 Transactions with Affiliates. Except as provided in the Management
Services Agreement, the Borrower will not, and will not permit any Subsidiary
to, enter into any transaction, including, without limitation, any purchase,
sale, lease or exchange of Property or the rendering of any service, with any
Affiliate (other than the Guarantors and Wholly-Owned Subsidiaries of the
Borrower) unless such transactions are otherwise permitted under this Agreement
and are upon fair and reasonable terms no less favorable to it than it would
obtain in a comparable arm’s length transaction with a Person not an Affiliate.

Section 9.14 Subsidiaries. The Borrower shall not, and shall not permit its
Subsidiaries to, create or acquire any additional Subsidiary unless the Borrower
complies with Section 8.13(b). Except as otherwise permitted herein, the
Borrower shall not, and shall not permit any of its Subsidiaries to, sell,
assign or otherwise dispose of any Equity Interests in any of the Guarantors.
The Borrower shall have no Foreign Subsidiaries.

Section 9.15 Negative Pledge Agreements; Dividend Restrictions. Neither the
Borrower nor any of its Subsidiaries will create, incur, assume or suffer to
exist any contract, agreement or understanding (other than this Agreement or the
Security Instruments) that in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Administrative Agent and the Lenders or restricts any Subsidiary from paying
dividends or making distributions to the Borrower or any Guarantor, or which
requires the consent of or notice to other Persons in connection therewith.

Section 9.16 Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower will
not, and will not permit any of its Subsidiaries to, allow gas imbalances,
take-or-pay or other prepayments with respect to the Oil and Gas Properties of
the Borrower or any of its Subsidiaries that would require the Borrower or such
Subsidiary to deliver, in the aggregate, three percent (3%) or more of the
monthly production of Hydrocarbons at some future time without then or
thereafter receiving full payment therefor.

 

Amended and Restated Credit Agreement – Page 67



--------------------------------------------------------------------------------

Section 9.17 Swap Agreements

(a) Neither the Borrower nor any of its Subsidiaries will be a party to, or
enter into, any Swap Agreements with any Person other than (i) Swap Agreements
in respect of commodities (A) with an Approved Counterparty, (B) the notional
volumes for which (when aggregated with other commodity Swap Agreements then in
effect other than basis differential swaps on volumes already hedged pursuant to
other Swap Agreements) do not exceed, as of the date such Swap Agreement is
executed, the Borrower’s projected monthly production (based on the Borrower’s
reasonable business judgment and consistent application of petroleum engineering
methodologies for estimating Proved Developed Producing Reserves) for the
immediately ensuing twelve (12) month period (provided, however, such projection
shall not be more than 115% of the Proved Developed Producing Reserves forecast
for the same twelve (12) month period derived from the most recent Reserve
Report delivered to the Administrative Agent using the then strip pricing) or
more than the reasonably anticipated projected production from Proved Developed
Producing Reserves from the most recent Reserve Report or quarterly update
thereof prepared by the Borrower in the ordinary course of business for the
period beyond twelve (12) months, and (C) the notional volumes for which do not
exceed the current net monthly production (regardless of projected production
levels) at the time such Swap Agreement is executed, calculated separately for
each of crude oil and natural gas; and (ii) Swap Agreements in respect of
interest rates with an Approved Counterparty, which effectively convert interest
rates from floating to fixed, the notional amounts of which (when aggregated
with all other Swap Agreements of the Borrower and its Subsidiaries then in
effect effectively converting interest rates from floating to fixed) do not
exceed 90% of the then outstanding principal amount of the Borrower’s Debt for
borrowed money which bears interest at a floating rate. Notwithstanding anything
to the contrary in clause (i)(B) above, the Proved Developed Producing Reserves
projection that must be used in determining the maximum allowable hedging shall
be based on the then strip pricing.

(b) The prohibitions set forth in clause (i) of Section 9.17(a) above shall not
apply to Swap Agreements executed by Borrower or any of its Subsidiaries in
connection with an acquisition of Oil and Gas Properties or Persons owning Oil
and Gas Properties for a period of 90 days after the date of execution of such
Swap Agreements; provided that, (i) such Swap Agreements are with an Approved
Counterparty; and (ii) Constellation Energy Group, Inc. or a Person approved in
writing by Administrative Agent has guaranteed the obligations of Borrower
and/or its Subsidiaries under such Swap Agreements pursuant to a written
guarantee agreement in favor of Administrative Agent for the benefit of the
Lenders in a form reasonably acceptable to the Administrative Agent which shall
(A) be sufficient to guarantee the principal amount of the obligations of
Borrower and/or its Subsidiaries under such Swap Agreements, which at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that Borrower and/or its Subsidiaries would be required to pay if such Swap
Agreement were terminated at such time and (B) be effective until such Swap
Agreements are terminated or (x) the notional volumes for Swap Agreements (when
aggregated with other commodity Swap Agreements then in effect other than basis
differential swaps on volumes already hedged pursuant to other Swap Agreements)
do not exceed the reasonably anticipated projected production from Proved
Developed Producing Reserves for each month during the period during which such
Swap Agreement is in effect for each of crude oil and natural gas, and (y) the
notional volumes for such Swap Agreements do not exceed the current net monthly
production (regardless of projected production levels), calculated separately
for each of crude oil and natural gas.

(c) In no event shall any Swap Agreement have any requirement, agreement or
covenant for the Borrower or any of its Subsidiaries to post collateral or
margin to secure their obligations under such Swap Agreement or to cover market
exposures. Notwithstanding anything to the contrary in this Section 9.17, there
shall be no prohibition against the Borrower entering into any “put” contracts
or commodity price floors so long as such agreements are entered into for
non-speculative purposes and in the ordinary course of business for the purpose
of hedging against fluctuations of commodity prices.

 

Amended and Restated Credit Agreement – Page 68



--------------------------------------------------------------------------------

Section 9.18 Tax Status as Partnership; Operating Agreements. The Borrower shall
not alter its status as a partnership for purposes of United States Federal
Income taxes. The Borrower shall not, and shall not permit any Subsidiary to,
amend or modify any provision of its articles, bylaws, or partnership or limited
liability company organization or operating documents or agreements, or any
agreements with Affiliates of the type referred to in Section 9.13, if such
amendment or modification could reasonably be expected to have a Material
Adverse Effect without the prior written consent of the Administrative Agent,
which consent shall not be unreasonably withheld or delayed. The Borrower agrees
that any amendments or modifications to any provisions of any of the instruments
referenced above dealing with the purpose or business, voting rights or
management or operation shall be deemed to reasonably be expected to have a
Material Adverse Effect.

Section 9.19 Acquisition Properties. The Borrower will not, and will not permit
any of its Subsidiaries to, amend, modify or supplement any of the agreements or
related documents by which Borrower or any Guarantor acquires additional
Mortgaged Properties if the effect thereof could reasonably be expected to have
a Material Adverse Effect (and provided that the Borrower promptly furnishes to
the Administrative Agent a copy of such amendment, modification or supplement).

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation in respect of any Letter of Credit Disbursement when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with any Loan Document
or any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
when made or deemed made;

(d) the Borrower or any of its Subsidiaries shall fail to observe or perform any
covenant, condition or agreement contained in Section 8.01(n), Section 8.02,
Section 8.03 or in ARTICLE IX;

(e) the Borrower or any of its Subsidiaries shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or any
other Loan Document, and such failure shall continue unremedied for a period of
30 days after the earlier to occur of (i) notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender)
or (ii) a Responsible Officer of the Borrower or any of its Subsidiaries
otherwise becoming aware of such default;

 

Amended and Restated Credit Agreement – Page 69



--------------------------------------------------------------------------------

(f) any event or condition occurs (after giving effect to any notice or cure
period) that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the Redemption thereof or any
offer to Redeem to be made in respect thereof, prior to its scheduled maturity
or require the Borrower or any of its Subsidiaries to make an offer in respect
thereof;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 90 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(h) the Borrower or any of its Subsidiaries shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(g), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing; or any member of the Borrower shall
make any request or take any action for the purpose of calling a meeting of the
members of the Borrower to consider a resolution to dissolve and wind-up the
Borrower’s affairs;

(i) the Borrower or any of its Subsidiaries shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(j) (i) one or more final judgments for the payment of money in an aggregate
amount in excess of $1,000,000 (to the extent not covered by independent third
party insurance provided by insurers of the highest claims paying rating or
financial strength as to which the insurer does not dispute coverage and is not
subject to an insolvency proceeding) or (ii) any one or more non monetary
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, shall be rendered against the
Borrower, any of its Subsidiaries or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any of
its Subsidiaries to enforce any such judgment;

(k) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or a Guarantor party thereto or shall be repudiated by them, or cease
to create a valid and perfected Lien of the priority required thereby on any of
the collateral purported to be covered thereby, except to the extent permitted
by the terms of this Agreement, or the Borrower or any of its Subsidiaries shall
so state in writing;

 

Amended and Restated Credit Agreement – Page 70



--------------------------------------------------------------------------------

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $1,000,000 in any year; or

(m) a Change in Control shall occur.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(g), Section 10.01(h) or Section 10.01(i), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent, at
the request of the Required Lenders, shall, by notice to the Borrower, take
either or both of the following actions, at the same or different times:
(i) terminate the Loan Commitments, and thereupon the Loan Commitments shall
terminate immediately, and (ii) declare the Notes and the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower and the Guarantors accrued hereunder and under the
Notes and the other Loan Documents (including, without limitation, the payment
of cash collateral to secure the Letter of Credit Exposure as provided in
Section 2.08(j)), shall become due and payable immediately, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by the Borrower and each
Guarantor; and in case of an Event of Default described in Section 10.01(g),
Section 10.01(h) or Section 10.01(i), the Loan Commitments shall automatically
terminate and the Notes and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and the other obligations of
the Borrower and the Guarantors accrued hereunder and under the Notes and the
other Loan Documents (including, without limitation, the payment of cash
collateral to secure the Letter of Credit Exposure as provided in
Section 2.08(j)), shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

(c) All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied, respectively as set forth in
Section 6.1 of the Pledge and Security Agreement.

Section 10.03 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Collateral Agent (with respect to the Pledge and Security Agreement) and the
Administrative Agent for the benefit of the Administrative Agent, the Issuer,
the Lenders and any Swap Counterparty of all of the Borrower’s or each
Guarantor’s interest in and to production and all proceeds attributable thereto
which may be produced from or allocated to the Mortgaged Property. The Security
Instruments further provide in general for the application of such proceeds to
the satisfaction of the Obligations and other obligations described therein and
secured thereby. Notwithstanding the assignment contained in such Security
Instruments, except after the occurrence and during the continuance of an Event
of Default, (a) the Collateral Agent, the Administrative Agent and the Lenders
agree that they will neither notify the purchaser or purchasers of such
production nor take any other action to cause such proceeds to be remitted to
the Collateral Agent, the Administrative Agent or the Lenders, but the Lenders
will instead permit such proceeds to be paid to the Borrower and its
Subsidiaries and (b) the Lenders hereby authorize the Collateral Agent and the
Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or its Subsidiaries.

 

Amended and Restated Credit Agreement – Page 71



--------------------------------------------------------------------------------

ARTICLE XI

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

Section 11.01 Appointment; Powers. Each of the Lenders and each Issuer hereby
irrevocably appoints the Administrative Agent and the Collateral Agent as its
agent and authorizes the Administrative Agent and the Collateral Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent and the Collateral Agent by the terms hereof and the other
Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

Section 11.02 Duties and Obligations of Administrative Agent and Collateral
Agent. The Administrative Agent and the Collateral Agent shall have no duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent and
Collateral Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing (the use of the
term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent or the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Governmental Requirements; rather, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties),
(b) neither the Administrative Agent nor the Collateral Agent shall have any
duty to take any discretionary action or exercise any discretionary powers,
except as provided in Section 11.03, and (c) except as expressly set forth
herein, the Administrative Agent and the Collateral Agent shall have no duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or the Collateral Agent or
any of their Affiliates in any capacity. Neither the Administrative Agent nor
the Collateral Agent shall be deemed to have knowledge of any Default unless and
until written notice thereof is given to the Administrative Agent or the
Collateral Agent by the Borrower or a Lender, and shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or under any other Loan Document or in connection herewith
or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in ARTICLE VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent, (vi) the existence, value, perfection
or priority of any collateral security or the financial or other condition of
the Borrower and its Subsidiaries or any other obligor or guarantor, or
(vii) any failure by the Borrower or any other Person (other than itself) to
perform any of its obligations hereunder or under any other Loan Document or the
performance or observance of any covenants, agreements or other terms or
conditions set forth herein or therein. For purposes of determining compliance
with the conditions specified in ARTICLE VI, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the Closing Date specifying its
objection thereto.

Section 11.03 Action by Agent. Neither the Administrative Agent nor the
Collateral Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except

 

Amended and Restated Credit Agreement – Page 72



--------------------------------------------------------------------------------

discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent or the Collateral Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to act
hereunder or under any other Loan Documents unless it shall (a) receive written
instructions from the Required Lenders or the Lenders, as applicable, (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action. The instructions as aforesaid and any action
taken or failure to act pursuant thereto by the Administrative Agent or the
Collateral Agent shall be binding on all of the Lenders. If a Default has
occurred and is continuing, then the Administrative Agent or the Collateral
Agent, as applicable, shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section 11.03, provided that, unless and until
the Administrative Agent or the Collateral Agent shall have received such
directions, the Administrative Agent or the Collateral Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable in the best interests of the
Lenders. In no event, however, shall the Administrative Agent or the Collateral
Agent be required to take any action which exposes the Administrative Agent or
the Collateral Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or Governmental Requirements. If a Default has
occurred and is continuing, the Syndication Agents shall have no obligation to
perform any act in respect thereof. No Agent shall be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders or the Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 12.02), and
otherwise neither the Administrative Agent nor the Collateral Agent shall be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct.

Section 11.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon and each of the Borrower, the Lenders and each
Issuer hereby waives the right to dispute such Agent’s record of such statement,
except in the case of gross negligence or willful misconduct by such Agent. Each
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Agents may deem and treat the
payee of any Note as the holder thereof for all purposes hereof unless and until
a written notice of the assignment or transfer thereof permitted hereunder shall
have been filed with the Administrative Agent.

Section 11.05 Subagents. The Administrative Agent and the Collateral Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent or the
Collateral Agent, respectively. The Administrative Agent and the Collateral
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding Sections of this ARTICLE XI shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and the
Collateral Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

 

Amended and Restated Credit Agreement – Page 73



--------------------------------------------------------------------------------

Section 11.06 Resignation or Removal of Agents. Subject to the appointment and
acceptance of a successor Agent as provided in this Section 11.06, any Agent may
resign at any time by notifying the Lenders, each Issuer and the Borrower, and
any Agent may be removed at any time with or without cause by the Required
Lenders. Upon any such resignation or removal, the Required Lenders shall have
the right, subject to the consent of the Borrower, such consent not to be
unreasonably withheld or delayed, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation or removal of the retiring Agent, then the retiring Agent may, on
behalf of the Lenders and each Issuer, appoint a successor Agent. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the Agent’s
resignation hereunder, the provisions of this ARTICLE XI and Section 12.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Agent.

Section 11.07 Agents and Lenders. Each bank serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not an Agent hereunder.

Section 11.08 No Reliance. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent, any other Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent, any
other Agent or any other Lender and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document, any related agreement or any document furnished hereunder or
thereunder. The Agents shall not be required to keep themselves informed as to
the performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or its
Subsidiaries. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, no Agent and no Arranger shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) which
may come into the possession of such Agent or any of its Affiliates. In this
regard, each Lender acknowledges that Pillsbury Winthrop Shaw Pittman LLP is
acting in this transaction as special counsel to the Administrative Agent with
respect to this Agreement and to the Collateral Agent only. Each other party
hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.

Section 11.09 Administrative Agent and Collateral Agent May File Proofs of
Claim. In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent and the Collateral Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Collateral Agent, and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Collateral Agent, and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Collateral Agent, and the Administrative Agent
under Section 12.03) allowed in such judicial proceeding; and

 

Amended and Restated Credit Agreement – Page 74



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and the Collateral Agent and, in the event
that the Administrative Agent and the Collateral Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent and to the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent,
the Collateral Agent and their respective agents and counsel, and any other
amounts due the Administrative Agent or the Collateral Agent under
Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
or the Collateral Agent to authorize or consent to or accept or adopt on behalf
of any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent or the Collateral Agent to vote in respect of the claim of
any Lender in any such proceeding.

Section 11.10 Authority of Administrative Agent and Collateral Agent to Release
Collateral and Liens. Each Lender and each Issuer hereby authorizes the
Administrative Agent and the Collateral Agent to release any collateral that is
permitted to be sold or released pursuant to the terms of the Loan Documents.
Each Lender and each Issuer hereby authorizes the Administrative Agent and the
Collateral Agent to execute and deliver to the Borrower, at the Borrower’s sole
cost and expense, any and all releases of Liens, termination statements,
assignments or other documents reasonably requested by the Borrower in
connection with any sale or other disposition of Property to the extent such
sale or other disposition is permitted by the terms of Section 9.12 or is
otherwise authorized by the terms of the Loan Documents.

Section 11.11 The Arrangers and the Syndication Agents. The Arrangers and the
Syndication Agents shall have no duties, responsibilities or liabilities under
this Agreement and the other Loan Documents other than its duties,
responsibilities and liabilities in its capacity as a Lender hereunder to the
extent it is a party to this Agreement as a Lender.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at

Constellation Energy Partners LLC

1801 Main Street, Suite 1300

Houston, Texas 77002

Telephone 832-308-3700

Fax 832-308-3721

Attn: Chief Financial Officer

 

Amended and Restated Credit Agreement – Page 75



--------------------------------------------------------------------------------

with a copy to:

Constellation Energy Partners LLC

1801 Main Street, Suite 1300

Houston, Texas 77002

Telephone 832-308-3688

Fax 832-308-3721

Attn: General Counsel

(ii) if to the Administrative Agent, to it at

The Royal Bank of Scotland plc

101 Park Avenue

New York, NY 10178

Attention: Juanita Baird

Telephone: (212) 401-1420

Facsimile: (203) 873-5300

With a copy to:

The Royal Bank of Scotland plc

600 Travis Street, Suite 6500

Houston, Texas 77002

Attention: Phillip Ballard

Telephone: (713) 221-2418

Facsimile: (713) 221-2430

and

The Royal Bank of Scotland plc

101 Park Avenue

New York, NY 10178

Attention: Adrian Cioinige

Telephone: (212) 250-1312

Facsimile: (212) 797-0406

(iii) if to any other Lender, in its capacity as such, or any other Lender in
its capacity as an Issuer, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE V unless otherwise
agreed by the Administrative Agent and the applicable

 

Amended and Restated Credit Agreement – Page 76



--------------------------------------------------------------------------------

Lender. The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent, any other Agent, any
Issuer or any Lender to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies of the Administrative
Agent, any other Agent, each Issuer and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any other Agent, any Lender or any Issuer may have had
notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
securing the payment or performance of the Obligations hereunder, nor any
provision thereof, may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent, or the Collateral Agent
(as applicable), with the consent of the Required Lenders; provided that the
consent of the Required Lenders, or any other party other than the Borrower and
the Administrative Agent, or the Collateral Agent (as applicable), shall not be
required for amendments to the Security Instruments solely for the purpose of
adding additional collateral to secure the payment and performance of the
Obligations; provided further that no such agreement shall (i) increase the
Maximum Credit Amount of any Lender without the written consent of such Lender,
(ii) increase the Borrowing Base without the written consent of each Lender,
decrease or maintain the Borrowing Base without the consent of the Required
Lenders, or modify in any manner Section 2.07 without the consent of each Lender
(except as permitted pursuant to Section 2.07(j)), (iii) reduce the principal
amount of any Loan or Letter of Credit Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, or reduce any other
Obligations hereunder or under any other Loan Document, without the written
consent of each Lender affected thereby, (iv) postpone the scheduled date of
payment of the principal amount of any Loan or Letter of Credit Disbursement, or
any interest thereon, or any fees payable hereunder, or any other Obligations
hereunder or under any other Loan Document, or reduce the amount of, waive or
excuse any such payment, or postpone or extend the Termination Date or the
Maturity Date without the written consent of each Lender affected thereby,
(v) change any Loan Document in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender,
including without limitation, Section 4.01(b) or Section 4.01(c), (vi) waive or
amend Section 6.01, Section 8.13 or Section 10.02(c) or change the definition of
the terms “Domestic Subsidiary”, “Foreign Subsidiary”, “Material Domestic
Subsidiary” or “Subsidiary”, without the written consent of each Lender,
(vii) release any

 

Amended and Restated Credit Agreement – Page 77



--------------------------------------------------------------------------------

Guarantor (except as set forth in the Guarantee Agreement), release all or
substantially all of the collateral (other than as provided in Section 11.09),
or reduce the percentage set forth in Section 8.13(a) to less than 85%, without
the written consent of each Lender, (viii) change any of the provisions of this
Section 12.02(b) or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any other Agent, or any Issuer hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent, such other Agent or such Issuer, as the case may be, (ix) amend or modify
the definition of Obligations to delete or exclude any obligation or liability
described therein without the written consent of each Lender, (x) amend the
definitions of “Swap Agreement” or “Swap Counterparty” without the consent of
each Swap Counterparty, or (xi) permit the Borrower to assign or transfer any of
its rights or obligations under this Agreement or other Loan Documents without
the written consent of each Lender. Notwithstanding the foregoing, any
supplement to Schedule 7.14 (Subsidiaries) shall be effective simply by
delivering to the Administrative Agent a supplemental schedule clearly marked as
such, and, upon receipt, the Administrative Agent will promptly deliver a copy
thereof to the Lenders.

Section 12.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and the Collateral Agent, including, without
limitation, the reasonable fees, charges and disbursements of counsel and other
outside consultants for the Administrative Agent and the Collateral Agent, the
reasonable travel, photocopy, mailing, courier, telephone and other similar
expenses and, in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration (both before and after the execution hereof and including advice
of counsel to the Administrative Agent and the Collateral Agent as to the rights
and duties of the Administrative Agent and the Collateral Agent and the Lenders
with respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all out-of-pocket costs, expenses, Taxes,
assessments and other charges incurred by any Agent or any Lender in connection
with any filing, registration, recording or perfection of any security interest
contemplated by this Agreement or any Security Instrument or any other document
referred to therein, (iii) all reasonable out-of-pocket expenses incurred by
each Issuer in connection with the amendment of any Letter of Credit issued by
such Issuer or any demand for payment thereunder, (iv) all reasonable
out-of-pocket expenses incurred by any Agent, any Issuer or any Lender,
including the fees, charges and disbursements of one (1) special New York legal
counsel and one (1) local legal counsel for the Administrative Agent, the
Collateral Agent, Issuer and Lenders, in connection with the enforcement or
protection of its rights in connection with this Agreement or any other Loan
Document, including its rights under this Section 12.03, or in connection with
the Loans made or Letters of Credit issued hereunder, including, without
limitation, all such reasonable out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit; provided, however, Borrower shall be obligated to pay such expenses for
only counsel.

(b) THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGERS, EACH ISSUER AND EACH
LENDER, AND THE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF ANY OF
THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST,
AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE FEES, AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY

 

Amended and Restated Credit Agreement – Page 78



--------------------------------------------------------------------------------

INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT CONTEMPLATED
HEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN
DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES TO COMPLY
WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY
GOVERNMENTAL REQUIREMENT, (iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY
BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN
ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS
DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION, ANY REFUSAL BY ANY
ISSUER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT ISSUED BY SUCH
ISSUER IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, (v) THE OPERATIONS OF THE
BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES BY THE BORROWER AND ITS
SUBSIDIARIES, (vi) ANY ASSERTION BY A THIRD PARTY THAT THE LENDERS WERE NOT
ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS,
(vii) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES
WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, (viii) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL,
GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR
ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES IN VIOLATION OF ENVIRONMENTAL LAWS OR ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN VIOLATION OF
ENVIRONMENTAL LAWS, (ix) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, (x) ANY OTHER VIOLATION OF ENVIRONMENTAL
LAWS OR LAWS RELATING TO ANY HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE
LOAN DOCUMENTS, OR (xi) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to such Agent or any Issuer under Section 12.03(a) or (b), each Lender
severally agrees to pay to such

 

Amended and Restated Credit Agreement – Page 79



--------------------------------------------------------------------------------

Agent or such Issuer, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent or such Issuer in its
capacity as such.

(d) To the extent permitted by Governmental Requirements, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e) All amounts due under this Section 12.03 shall be payable within ten
(10) Business Days of written demand therefor.

Section 12.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuer that issues any Letter
of Credit), except that (i) the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuer that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, each Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement to an Eligible Assignee (including all or a
portion of its Loan Commitment and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender or an Affiliate of a Lender or, if an Event of Default
has occurred and is continuing, to any other Eligible Assignee; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender or any
Affiliate of a Lender, immediately prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s Loan
Commitment, the amount of the Loan Commitment of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with

 

Amended and Restated Credit Agreement – Page 80



--------------------------------------------------------------------------------

respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) except in the case of an assignment to an Affiliate of a Lender, the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Subject to Section 12.04(b)(iv) and the acceptance and recording of an
Assignment and Assumption, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.04(c).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans and Letter of Credit Disbursements owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, each
Issuer and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuer and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. In
connection with any changes to the Register, if necessary, the Administrative
Agent will reflect the revisions on Annex I and forward a copy of such revised
Annex I to the Borrower, each Issuer and each Lender.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).

 

Amended and Restated Credit Agreement – Page 81



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of the Borrower the Administrative
Agent or any Issuer, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Loan Commitment and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, each Issuer and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the proviso to Section 12.02 that
affects such Participant. In addition such agreement must provide that the
Participant be bound by the provisions of Section 12.03. Subject to
Section 12.04(c)(ii), the Borrower agrees that each Participant shall be
entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.04(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 4.01(c) as
though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 5.03 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.03(e) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, any Issuer or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Loan Commitments have
not expired or terminated. The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and ARTICLE XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Loan Commitments or the termination of this Agreement, any
other Loan Document or any provision hereof or thereof.

 

Amended and Restated Credit Agreement – Page 82



--------------------------------------------------------------------------------

(b) To the extent that any payments on the Obligations or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated, and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or electronic mail in portable
document format (pdf) shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including,
without limitations obligations under Swap Agreements) at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
of its Subsidiaries against any of and all the obligations of the Borrower or
any of its Subsidiaries owed to such Lender now or hereafter existing under this
Agreement or any other Loan Document, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have.

 

Amended and Restated Credit Agreement – Page 83



--------------------------------------------------------------------------------

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. THIS
AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT UNITED STATES
FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE OR TAKE
INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER IS
LOCATED.

(a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY
ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.

(b) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.

(c) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Amended and Restated Credit Agreement – Page 84



--------------------------------------------------------------------------------

Section 12.11 Confidentiality. Each of the Agents, each Issuer and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by Governmental
Requirements or regulations or by any subpoena or similar legal process, (d) to
any other party to this Agreement or any other Loan Document, (e) in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this
Section 12.11, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any Swap Agreement relating to the Borrower and their obligations, (g) with the
consent of the Borrower, (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 12.11 or
(ii) becomes available to the Administrative Agent, any Issuer or any Lender on
a nonconfidential basis from a source other than the Borrower or (i) to any
credit insurance provider relating to the Borrower and its Obligations so long
as any such credit insurance provider is party to a written agreement by which
it is subject to the confidentiality provisions of this Section 12.11. For the
purposes of this Section 12.11, “Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries and their businesses, other than any such information that is
available to the Administrative Agent, any Issuer or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower, or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 12.12 Maximum Interest. It is the intention of the parties hereto to
conform strictly to applicable usury laws, and, anything herein to the contrary
notwithstanding, the Obligations of the Borrower to each Lender under this
Agreement shall be subject to the limitation that payments of interest shall not
be required to the extent that receipt thereof would be contrary to provisions
of law applicable to such Lender limiting rates of interest that may be charged
or collected by such Lender. Accordingly, if the transactions contemplated
hereby would be usurious under Governmental Requirements (including the Federal
and state laws of the United States of America, or of any other jurisdiction
whose laws may be mandatorily applicable) with respect to a Lender, then, in
that event, notwithstanding anything to the contrary in this Agreement, it is
agreed as follows: (a) the provisions of this Section 12.12 shall govern and
control; (b) the aggregate of all consideration that constitutes interest under
Governmental Requirements that is contracted for, charged or received under this
Agreement, or under any other Loan Document or otherwise in connection with this
Agreement by such Lender shall under no circumstances exceed the Highest Lawful
Rate, and any excess shall be credited to the Borrower by such Lender (or, if
such consideration shall have been paid in full, such excess promptly refunded
to the Borrower); (c) all sums paid, or agreed to be paid, to such Lender for
the use, forbearance and detention of the indebtedness of the Borrower to such
Lender hereunder shall, to the extent permitted by Governmental Requirements, be
amortized, prorated, allocated and spread throughout the full term of such
indebtedness until payment in full so that the actual rate of interest is
uniform throughout the full term thereof; and (d) if at any time the interest
provided pursuant to Section 3.02, together with any other fees and expenses
payable pursuant to this Agreement and the other Loan Documents and deemed
interest under Governmental Requirements, exceeds that amount that would have
accrued at the Highest Lawful Rate, then the amount of interest and any such
fees to accrue to such Lender pursuant to this Agreement shall be limited,

 

Amended and Restated Credit Agreement – Page 85



--------------------------------------------------------------------------------

notwithstanding anything to the contrary in this Agreement, to that amount that
would have accrued at the Highest Lawful Rate, but any subsequent reductions, as
applicable, shall not reduce the interest to accrue to such Lender pursuant to
this Agreement below the Highest Lawful Rate until the total amount of interest
accrued pursuant to this Agreement and such fees deemed to be interest equals
the amount of interest that would have accrued to such Lender if a varying rate
per annum equal to the interest provided pursuant to Section 3.02 had at all
times been in effect, plus the amount of fees that would have been received but
for the effect of this Section 12.12.

Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.14 Collateral Matters; Swap Agreements. The benefit of the Security
Instruments and of the provisions of this Agreement relating to any collateral
securing the Obligations shall also extend to and be available to those Lenders
or their Affiliates which are counterparties to any Swap Agreement with the
Borrower or any of its Subsidiaries on a pro rata basis in respect of any
obligations of the Borrower or any of its Subsidiaries which arise under any
such Swap Agreement while such Person or its Affiliate is a Lender, including
any Swap Agreements between such Persons in existence prior to the date hereof
and regardless of whether such Swap Agreement was entered into in connection
with Oil and Gas Properties acquired or funded with this proceeds of this
Agreement. No Lender or any Affiliate of a Lender shall have any voting rights
under any Loan Document as a result of the existence of obligations owed to it
under any such Swap Agreements.

Section 12.15 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuer to
issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier or
materialsman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, any other Agent,
the Issuer or any Lender for any reason whatsoever. There are no third party
beneficiaries.

Section 12.16 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

 

Amended and Restated Credit Agreement – Page 86



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER: CONSTELLATION ENERGY PARTNERS LLC By:  

/s/ Charles C. Ward

  Charles C. Ward, Chief Financial Officer

SIGNATURE PAGE 1

CREDIT AGREEMENT

 

Amended and Restated Credit Agreement – Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: THE ROYAL BANK OF SCOTLAND plc, as Administrative Agent,
Issuer and a Lender By:  

/s/ Phillip R. Ballard

  Phillip R. Ballard, Managing Director

SIGNATURE PAGE 2

CREDIT AGREEMENT

 

Amended and Restated Credit Agreement – Signature Page



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Co-Syndication Agent and a Lender By:  

/s/ David Mills

  Name:  

David Mills

  Title:  

Managing Director

SIGNATURE PAGE 3

CREDIT AGREEMENT

 

Amended and Restated Credit Agreement – Signature Page



--------------------------------------------------------------------------------

BNP PARIBAS, as a Co-Syndication Agent and as a Lender By:  

/s/ Edward Pak

  Name:  

Edward Pak

  Title:  

Vice President

By:  

/s/ Greg Smothers

  Name:  

Greg Smothers

  Title:  

Director

SIGNATURE PAGE 4

CREDIT AGREEMENT

 

Amended and Restated Credit Agreement – Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Leanne S. Phillips

  Name:  

Leanne S. Phillips

  Title:  

Senior Portfolio Manager

SIGNATURE PAGE 5

CREDIT AGREEMENT

 

Amended and Restated Credit Agreement – Signature Page



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as a Lender By:  

/s/ Kevin C. Joyce

  Name:  

Kevin C. Joyce

  Title:  

Vice President

SIGNATURE PAGE 6

CREDIT AGREEMENT

 

Amended and Restated Credit Agreement – Signature Page



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

AGGREGATE MAXIMUM CREDIT AMOUNT

 

NAME OF LENDER

   APPLICABLE PERCENTAGE     MAXIMUM CREDIT
AMOUNT

The Royal Bank of Scotland plc

   26.829268 %    $ 93,902,439.02

The Bank of Nova Scotia

   21.951220 %    $ 76,829,268.29

BNP Paribas

   21.951220 %    $ 76,829,268.29

Wells Fargo Bank, N.A.

   14.634146 %    $ 51,219,512.20

Société Générale

   14.634146 %    $ 51,219,512.20             

TOTAL

   100 %    $ 350,000,000.00

 

Amended and Restated Credit Agreement – Annex I



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

$[            ]    [            ], 2009

FOR VALUE RECEIVED, Constellation Energy Partners LLC, a Delaware limited
liability company (the “Borrower”), hereby promises to pay to the order of
[            ] (the “Lender”), at the principal office of The Royal Bank of
Scotland plc, as administrative agent (the “Administrative Agent”), the
principal sum of [            ] Dollars ($[            ]) (or such lesser amount
as shall equal the aggregate unpaid principal amount of the Loans made by the
Lender to the Borrower under the Credit Agreement, as hereinafter defined), in
lawful money of the United States of America and in immediately available funds,
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount of each such Loan, at such
office, in like money and funds, for the period commencing on the date of such
Loan until such Loan shall be paid in full, at the rates per annum and on the
dates provided in the Credit Agreement.

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender. Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.

This Note is one of the Notes referred to in the Amended and Restated Credit
Agreement dated as of November 13, 2009 among the Borrower, the Administrative
Agent, and the other agents and lenders signatory thereto (including the
Lender), and evidences Loans made by the Lender thereunder (such Amended and
Restated Credit Agreement as the same may be amended, supplemented or restated
from time to time, the “Credit Agreement”). Capitalized terms used in this Note
have the respective meanings assigned to them in the Credit Agreement.

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents. The Credit Agreement provides
for the acceleration of the maturity of this Note upon the occurrence of certain
events, for prepayments of Loans upon the terms and conditions specified therein
and other provisions relevant to this Note.

[This Note amends and restates, in their entirety, (i) that certain Note from
the Borrower to the Lender originally dated March 28, 2008, and evidencing the
Borrower’s indebtedness to the Lender in the original principal amount of
[            ] Dollars ($[            ]) and (ii) that certain Amended and
Restated Note from the Borrower to the Lender originally dated March 28, 2008,
and evidencing the Borrower’s indebtedness to the Lender in the original
principal amount of [            ] Dollars ($[            ]).]

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

CONSTELLATION ENERGY PARTNERS LLC, a Delaware limited liability company By:  

 

  Charles C. Ward, Chief Financial Officer

 

Amended and Restated Credit Agreement – Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he is the Chief Financial Officer of
Constellation Energy Partners LLC, a Delaware limited liability company (the
“Borrower”), and that as such he is authorized to execute this certificate on
behalf of the Borrower. With reference to the Amended and Restated Credit
Agreement dated as of November 13, 2009 (together with all amendments,
supplements or restatements thereto being the “Agreement”) among the Borrower,
The Royal Bank of Scotland plc, as Administrative Agent, and the other agents
and lenders (the “Lenders”) which are or become a party thereto, and such
Lenders, each of the undersigned represents and warrants as follows (each
capitalized term used herein having the same meaning given to it in the
Agreement unless otherwise specified):

(a) The representations and warranties of the Borrower contained in Article VII
of the Agreement and in the Loan Documents and otherwise made in writing by or
on behalf of the Borrower or any other Guarantor pursuant to the Agreement and
the Loan Documents were true and correct when made, and are repeated at and as
of the time of delivery hereof and are true and correct in all material respects
at and as of the time of delivery hereof, except to the extent such
representations and warranties are expressly limited to an earlier date or the
Required Lenders have expressly consented in writing to the contrary.

(b) Since September 30, 2009, no change has occurred, either in any case or in
the aggregate, in the condition, financial or otherwise, of the Borrower or any
of its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect.

(c) There exists no Default or Event of Default.

(d) There has been no change in the Borrower’s application of GAAP since
September 30, 2009.

(e) Attached hereto as Exhibit A are the detailed computations necessary to
determine whether the Borrower is in compliance with [Section 8.13 and]
Section 9.01 as of the end of the fiscal quarter ending [            ].

(f) Attached hereto as Exhibit B are the Swap Agreements of the Borrower and
each of its Consolidated Subsidiaries in place as of the end of the fiscal
quarter ending [            ], setting forth with respect to (i) all Swap
Agreements, calculations evidencing compliance with Section 9.17 of the
Agreement and (ii) each Swap Agreement, the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or any such Consolidated
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time; the information in both (i) and (ii) shall be prepared as of the end
of such fiscal quarter based on all transactions outstanding as of the end of
such fiscal quarter under any Swap Agreements then in effect, including
transactions which are scheduled to commence on a future date.

EXECUTED AND DELIVERED this [ ] day of [            ].

 

CONSTELLATION ENERGY PARTNERS LLC, a Delaware limited liability company By:  

 

  Charles C. Ward, Chief Financial Officer

 

Amended and Restated Credit Agreement – Exhibit B, Page 1



--------------------------------------------------------------------------------

Exhibit A to Compliance Certificate

[To be inserted]

 

Amended and Restated Credit Agreement – Exhibit B, Page 2



--------------------------------------------------------------------------------

Exhibit B to Compliance Certificate

[To be inserted]

 

Amended and Restated Credit Agreement – Exhibit B, Page 3



--------------------------------------------------------------------------------

EXHIBIT C

SECURITY INSTRUMENTS

Security to consist of (1) pledges by Borrower of all interests in all Material
Domestic Subsidiaries and covenant to pledge all future Material Domestic
Subsidiaries, (2) the Guarantee Agreement executed by all existing Material
Domestic Subsidiaries and covenant to cause all future Material Domestic
Subsidiaries to execute a supplement to the Guarantee Agreement, (3) the Pledge
and Security Agreement executed by Borrower and all existing Material Domestic
Subsidiaries and covenant to cause all future Material Domestic Subsidiaries to
execute a supplement to the Pledge and Security Agreement and (4) Mortgages over
Mortgaged Property.

 

Amended and Restated Credit Agreement – Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the credit facility that is the
subject of the Credit Agreement (including without limitation any letters of
credit included in such facility) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:                                              2. Assignee:   
                                         , [a Lender/an Affiliate of {identify
Lender}/an Approved Fund of {identify Lender}/a Person approved by the
Administrative Agent and the Issuer]1 3. Borrower:    Constellation Energy
Partners LLC 4. Administrative Agent:    The Royal Bank of Scotland plc, as the
Administrative Agent under the Credit Agreement 5. Credit Agreement:    The
$350,000,000 Amended and Restated Credit Agreement dated as of November 13, 2009
among Constellation Energy Partners LLC as Borrower, The Royal Bank of Scotland
plc as Administrative Agent and the Lenders party hereto.

 

1

Assignee must be an “Eligible Assignee” as defined in the Credit Agreement.

 

Amended and Restated Credit Agreement – Exhibit D, Page 1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Assignor

   Assignee    Amount of Loan
Commitments
Assigned    Aggregate Amount of
Loan Commitments
for all Lenders    Percentage
Assigned of
Commitments
for all Lenders    CUSIP
Number       $      $      %   

Effective Date:                      , 20    .2

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

2

To be inserted by Administrative Agent and which shall be the effective date of
recordation of transfer in the register therefor.

 

Amended and Restated Credit Agreement – Exhibit D, Page 2



--------------------------------------------------------------------------------

Consented to: THE ROYAL BANK OF SCOTLAND PLC, as Administrative Agent3 By:  

 

  Name:   Title: Consented to: CONSTELLATION ENERGY PARTNERS LLC, a Delaware
limited liability company, as Borrower4 By:  

 

  Name:   Title:

 

3

The consent of the Administrative Agent is not required for an assignment to an
assignee that is a Lender or an Affiliate of a Lender, immediately prior to
giving effect to such assignment.

4

The consent of the Borrower is not required for an assignment to an assignee
that is a Lender or an Affiliate of a Lender or, if an Event of Default has
occurred and is continuing, to any other Eligible Assignee.

 

Amended and Restated Credit Agreement – Exhibit D, Page 3



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under the Credit Agreement (subject to such
consents, if any, as may be required under Section 12.04(b) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender, attached to this Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may

 

Amended and Restated Credit Agreement – Exhibit D, Page 4



--------------------------------------------------------------------------------

be executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

Amended and Restated Credit Agreement – Exhibit D, Page 5



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF BORROWING REQUEST

            , 200    

The Royal Bank of Scotland plc

101 Park Avenue

New York, New York 10178

Attention:                     

The Royal Bank of Scotland plc

600 Travis Street, Suite 6500

Houston, Texas 77002

Attention:                     

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement, dated as of
November 13, 2009, among Constellation Energy Partners LLC, as Borrower, The
Royal Bank of Scotland plc, as Administrative Agent, and the Lenders party
thereto (as in effect on the date hereof, the “Credit Agreement”; capitalized
terms used but not otherwise defined herein shall have the meaning ascribed to
such terms in the Credit Agreement). The undersigned hereby gives notice
pursuant to Section 2.03 of the Credit Agreement of its request to have the
following Loans in the aggregate amount of $[            ] (the “Requested
Borrowing”) made to it on [insert date of Requested Borrowing]:

 

Type of Loan5

  

Amount

 

  

 

 

  

 

 

  

 

The amount of the currently effective Borrowing Base is $[            ]. The
current Total Revolving Credit Exposure (without regard to the Requested
Borrowing) is $[            ]. The pro forma Total Revolving Credit Exposure
(after giving effect to the Requested Borrowing) is $[            ].

Please disburse the proceeds of the Requested Borrowing to [insert bank and
account information].

The undersigned represents and warrants that (a) the borrowing requested hereby
complies with the requirements of the Credit Agreement, (b) each condition
contained in Sections 6.02(a) through 6.02(d) of the Credit Agreement has been
completed and satisfied in full at and as of the date hereof and (c) the amount
of the Requested Borrowing shall not cause the Total Revolving Credit Exposures
to exceed the Total Commitments.

 

5

Specify the duration of the Interest Period in the case of Eurodollar
Borrowings.

 

Amended and Restated Credit Agreement – Exhibit E, Page 1



--------------------------------------------------------------------------------

CONSTELLATION ENERGY PARTNERS LLC, a Delaware limited liability company By:  

 

  Name:  

 

  Title:  

 

 

Amended and Restated Credit Agreement – Exhibit E, Page 2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF INTEREST ELECTION REQUEST

                    , 200    

The Royal Bank of Scotland plc

101 Park Avenue

New York, New York 10178

Attention:                     

The Royal Bank of Scotland plc

600 Travis Street, Suite 6500

Houston, Texas 77002

Attention:                     

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement, dated as of
November 13, 2009, among Constellation Energy Partners LLC, as Borrower, The
Royal Bank of Scotland plc, as Administrative Agent, and the Lenders party
thereto (as in effect on the date hereof, the “Credit Agreement”; capitalized
terms used but not otherwise defined herein shall have the meaning ascribed to
such terms in the Credit Agreement). The undersigned hereby gives notice
pursuant to Section 2.04(b) of the Credit Agreement of its desire to continue
the Loans specified below as Loans of the Types and in the amounts specified
below on [insert effective date of continuation]:

 

Loans to be Continued    Continued Loans Type of Loan6    Last Day of
Current
Interest Period    Amount    Type of Loan    Interest
Period    Amount                                          

The undersigned represents and warrants that the continuations requested hereby
comply with the requirements of the Credit Agreement.

 

CONSTELLATION ENERGY PARTNERS LLC, a Delaware limited liability company By:  

 

  Name:  

 

  Title:  

 

 

6

Specify the currency and the duration of the Interest Period in the case of
Eurodollar Loans.

 

Amended and Restated Credit Agreement – Exhibit F



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF NOTICE OF LETTER OF CREDIT REQUEST

                    , 200    

[Insert Issuer address]

The Royal Bank of Scotland plc

101 Park Avenue

New York, New York 10178

Attention:                     

The Royal Bank of Scotland plc

101 Park Avenue

6th Floor

New York, New York 10178

Attention:                     

The Royal Bank of Scotland plc

600 Travis Street, Suite 6500

Houston, Texas 77002

Attention:                     

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement, dated as of
November 13, 2009, among Constellation Energy Partners LLC, as Borrower, The
Royal Bank of Scotland plc, as Administrative Agent, and the Lenders party
thereto (as in effect on the date hereof, the “Credit Agreement”; capitalized
terms used but not otherwise defined herein shall have the meaning ascribed to
such terms in the Credit Agreement). The undersigned hereby gives notice
pursuant to Section 2.08(b) of the Credit Agreement of its request to have the
following Letter of Credit [issued/amended/renewed/extended] on [insert
requested date of issuance, amendment, renewal or extension]:

 

Description/Letter of Credit No.

  

Beneficiary

  

Expiration
Date

  

Amount

 

  

 

  

 

  

 

 

  

 

  

 

  

 

 

  

 

  

 

  

 

[Please amend/renew/extend the above-referenced Letter of Credit as follows:]

 

Amended and Restated Credit Agreement – Exhibit G, Page 1



--------------------------------------------------------------------------------

The amount of the currently effective Borrowing Base is $[            ]. A
Borrowing Base Deficiency [does/does not] exist on the date hereof. The current
Total Revolving Credit Exposure (without regard to the requested Letter of
Credit or the requested amendment, renewal, or extension of an outstanding
Letter of Credit) is $[            ]. The pro forma Total Revolving Credit
Exposure (after giving effect to the requested Letter of Credit or the requested
amendment, renewal or extension of an outstanding Letter of Credit is
$[            ].

The undersigned represents and warrants that (a) the [issuance/amendment/
renewal/extension] requested hereby complies with the requirements of the Credit
Agreement, (b) each representation and warranty contained in Section 6.02(a)
through 6.02(e) of the Credit Agreement is true and correct at and as of the
date hereof and (c) (i) the Letter of Credit Exposure shall not exceed the
Letter of Credit Commitment and (ii) the Total Revolving Credit Exposures shall
not exceed the lesser of the Aggregate Maximum Credit Amount and the currently
effective Borrowing Base.

 

CONSTELLATION ENERGY PARTNERS LLC, a Delaware limited liability company By:  

 

  Name:  

 

  Title:  

 

 

Amended and Restated Credit Agreement – Exhibit G, Page 2



--------------------------------------------------------------------------------

Schedule 7.05

Litigation

1. Trust Venture Company, LLC v. Constellation Energy Partners LLC, Ala.
63-CV-2008-900751 (a purported derivative action demanding an audited statement
of revenues and expenses associated with a non-operating net profits interest;
alleging a breach of contract; and asserting above market rates for services
were paid, collectively reducing amounts paid to Torch Energy Royalty Trust in
connection with the net profits interest).

 

Amended and Restated Credit Agreement – Schedule 7.05



--------------------------------------------------------------------------------

Schedule 7.06

Environmental Matters

None.

 

Amended and Restated Credit Agreement – Schedule 7.06



--------------------------------------------------------------------------------

Schedule 7.11

Material Debt and Other Obligations

Interest Rate Hedges

 

Trade

Date

  

CP

  

CEP
Confirm

  

Hedge Type

   Start
Date    End
Date    Notional
Amount    Fixed
Price     ITM (OTM)  

15-May-07

   BNP    17858    Interest Rate Swap    May-07    Sep-10    $  45,000,000   
4.964 %    $  (1,992,151 ) 

17-Aug-07

   BNP    19305    Interest Rate Swap    Oct-07    Oct-10    $ 29,500,000   
4.805 %    $  (1,560,046 ) 

Commodity Hedges

 

Trade

Date

  

CP

  

CEP
Confirm

  

Hedge Type

   Start
Date    End
Date    Volume To
Term
(MMbtu)     Fixed Price
($/MMBtu)    ITM (OTM)  

29-Apr-08

   BNP    swp8121    NYMEX Swap    Jul-10    Dec-10    (460,000 )    $ 9.420   
$  (1,359,001 ) 

30-Apr-08

   BNP    swp82i2    NYMEX Swap    Jan-12    Dec-12    (1,830,000 )    $ 9.260
   $  (3,984,314 ) 

 

Amended and Restated Credit Agreement – Schedule 7.11



--------------------------------------------------------------------------------

Schedule 7.14

Subsidiaries

 

1. Robinson’s Bend Operating II, LLC

Jurisdiction of Organization: Delaware

Organization Identification Number: 3975521

 

Chief Executive Office:    1801 Main Street, Suite 1300    Houston, Texas 77002
   Telephone: (832) 308-3700

 

2. Robinson’s Bend Production II, LLC

Jurisdiction of Organization: Delaware

Organization Identification Number: 3975518

 

Chief Executive Office:    1801 Main Street, Suite 1300    Houston, Texas 77002
   Telephone: (832) 308-3700

 

3. CEP Mid-Continent LLC

Jurisdiction of Organization: Delaware

Organization Identification Number: 4324623

 

Chief Executive Office:    1801 Main Street, Suite 1300    Houston, Texas 77002
   Telephone: (832) 308-3700

 

4. Northeast Shelf Energy, L.L.C.

Jurisdiction of Organization: Oklahoma

Organization Identification Number: 3500684066

 

Chief Executive Office:    1801 Main Street, Suite 1300    Houston, Texas 77002
   Telephone: (832) 308-3700

 

Amended and Restated Credit Agreement – Schedule 7.14, Page 1



--------------------------------------------------------------------------------

5. Mid-Continent Oilfield Supply, L.L.C.

Jurisdiction of Organization: Oklahoma

Organization Identification Number: 3512072150

 

Chief Executive Office:    1801 Main Street, Suite 1300    Houston, Texas 77002
   Telephone: (832) 308-3700

 

Amended and Restated Credit Agreement – Schedule 7.14, Page 2



--------------------------------------------------------------------------------

Schedule 7.20

Gas Imbalances

None.

 

Amended and Restated Credit Agreement – Schedule 7.20



--------------------------------------------------------------------------------

Schedule 7.21

Marketing Contracts

None.

 

Amended and Restated Credit Agreement – Schedule 7.21



--------------------------------------------------------------------------------

Schedule 7.22

Swap Agreements

1. Master Agreements

1.1. ISDA Master Agreement dated as of June 16, 2006 by and between The Royal
Bank of Scotland, plc and Constellation Energy Resources LLC, attached as
Exhibit 10.7 to that certain Form S-1 Registration Statement of Constellation
Energy Resources LLC. This ISDA was amended on November 10, 2006 to secure the
ISDA under the terms of the then existing loan documents and was further amended
on June 29, 2009. There is no margin requirement under this document.

1.2. ISDA Master Agreement dated as of March 7, 2007 by and between The Royal
Bank of Scotland, plc and Constellation Energy Partners LLC. There is no margin
requirement under this document.

1.3. Amended and Restated ISDA Master Agreement dated as of March 8, 2007 by and
between BNP Paribas and Constellation Energy Partners LLC. There is no margin
requirement under this ISDA. This ISDA allows for Constellation Energy Partners
LLC to enter into certain hedges with third-party credit support. The original
Schedule to the ISDA Master Agreement was replaced by the Second Amended and
Restated Schedule on July 13, 2007.

1.4. ISDA Master Agreement dated as of July 9, 2007 by and between Societe
Generale and Constellation Energy Partners LLC. There is no margin requirement
under this document.

1.5. ISDA Master Agreement dated as of April 3, 2008 by and between Calyon and
Constellation Energy Partners LLC. There is no margin requirement under this
document.

2. Interest Rate Swaps

2.1. Confirmation dated December 1, 2006 by and between The Royal Bank of
Scotland, plc and Constellation Energy Partners LLC. Interest Rate Swap amounts
and pricing under this Confirmation are below:

 

Settlement Period

  

Notional Amount

per Calculation

Period ($)

  

Floating Price

(%)

  

Fixed Price

(%)

20 November 2009

   16,500,000.00    3 Month USD LIBOR    4.740

20 February 2010

   16,500,000.00    3 Month USD LIBOR    4.740

 

Amended and Restated Credit Agreement – Schedule 7.22, Page 1



--------------------------------------------------------------------------------

2.2. Confirmation dated October 18, 2007 by and between The Royal Bank of
Scotland, plc and Constellation Energy Partners LLC. Interest Rate Swap amounts
and pricing under this Confirmation are below:

 

Settlement Period

  

Notional Amount

per Calculation

Period ($)

  

Floating Price

(%)

  

Fixed Price

(%)

22 October 2009

   7,500,000.00    3 Month USD LIBOR    4.560

22 January 2010

   7,500,000.00    3 Month USD LIBOR    4.560

22 April 2010

   7,500,000.00    3 Month USD LIBOR    4.560

22 July 2010

   7,500,000.00    3 Month USD LIBOR    4.560

22 October 2010

   7,500,000.00    3 Month USD LIBOR    4.560

2.3. Confirmation dated October 18, 2007 by and between The Royal Bank of
Scotland, plc and Constellation Energy Partners LLC. Interest Rate Swap amounts
and pricing under this Confirmation are below:

 

Settlement Period

  

Notional Amount

per Calculation

Period ($)

  

Floating Price

(%)

  

Fixed Price

(%)

20 November 2009

   11,000,000.00    3 Month USD LIBOR    4.580

20 February 2010

   11,000,000.00    3 Month USD LIBOR    4.580

20 May 2010

   11,000,000.00    3 Month USD LIBOR    4.580

20 August 2010

   11,000,000.00    3 Month USD LIBOR    4.580

2.4. Confirmation dated May 15, 2007 by and between BNP Paribas and
Constellation Energy Partners LLC. Interest Rate Swap amounts and pricing under
this Confirmation are below:

 

Settlement Period

  

Notional Amount

per Calculation

Period ($)

  

Floating Price

(%)

  

Fixed Price

(%)

20 December 2009

   45,000,000.00    3 Month USD LIBOR    4.964

20 March 2010

   45,000,000.00    3 Month USD LIBOR    4.964

20 June 2010

   45,000,000,00    3 Month USD LIBOR    4.964

20 September 2010

   45,000,000,00    3 Month USD LIBOR    4.964

 

Amended and Restated Credit Agreement – Schedule 7.22, Page 2



--------------------------------------------------------------------------------

2.5. Confirmation dated August 17, 2007 by and between BNP Paribas and
Constellation Energy Partners LLC. Interest Rate Swap amounts and pricing under
this Confirmation are below:

 

Settlement Period

  

Notional Amount

per Calculation

Period ($)

  

Floating Price

(%)

  

Fixed Price

(%)

19 October 2009

   29,500,000.00    3 Month USD LIBOR    4.805

19 January 2010

   29,500,000.00    3 Month USD LIBOR    4.805

19 April 2010

   29,500,000.00    3 Month USD LIBOR    4.805

19 July 2010

   29,500,000.00    3 Month USD LIBOR    4.805

19 October 2010

   29,500,000.00    3 Month USD LIBOR    4.805

2.6. Confirmation dated October 17, 2008 by and between The Royal Bank of
Scotland, plc and Constellation Energy Partners LLC. Interest Rate Swap amounts
and pricing under this Confirmation are below:

 

Settlement Period

  

Notional Amount

per Calculation

Period ($)

  

Floating Price

(%)

  

Fixed Price

(%)

22 October 2009

   19,000,000.00    3 Month USD LIBOR    2.910

22 January 2010

   19,000,000.00    3 Month USD LIBOR    2.910

22 April 2010

   19,000,000.00    3 Month USD LIBOR    2.910

22 July 2010

   19,000,000.00    3 Month USD LIBOR    2.910

22 October 2010

   19,000,000.00    3 Month USD LIBOR    2.910

2.7. Confirmation dated October 17, 2008 by and between The Royal Bank of
Scotland, plc and Constellation Energy Partners LLC. Interest Rate Swap amounts
and pricing under this Confirmation are below:

 

Settlement Period

  

Notional Amount

per Calculation

Period ($)

  

Floating Price

(%)

  

Fixed Price

(%)

21 November 2009

   28,500,000.00    3 Month USD LIBOR    2.740

21 February 2010

   28,500,000.00    3 Month USD LIBOR    2.740

21 May 2010

   28,500,000.00    3 Month USD LIBOR    2.740

21 August 2010

   28,500,000.00    3 Month USD LIBOR    2.740

21 November 2010

   28,500,000.00    3 Month USD LIBOR    2.740

 

Amended and Restated Credit Agreement – Schedule 7.22, Page 3



--------------------------------------------------------------------------------

2.8. Confirmation dated October 17, 2008 by and between The Royal Bank of
Scotland, plc and Constellation Energy Partners LLC. Interest Rate Swap amounts
and pricing under this Confirmation are below:

 

Settlement Period

  

Notional Amount

per Calculation

Period ($)

  

Floating Price

(%)

  

Fixed Price

(%)

21 December 2009

   11,000,000.00    3 Month USD LIBOR    2.660

21 March 2010

   11,000,000.00    3 Month USD LIBOR    2.660

21 June 2010

   11,000,000,00    3 Month USD LIBOR    2.660

21 September 2010

   11,000,000,00    3 Month USD LIBOR    2.660

21 December 2010

   11,000,000,00    3 Month USD LIBOR    2.660

3. Commodity Swaps7

3.1 NYMEX

 

    Calculation

        Period

  

Notional Quantity per

Calculation Period

(MMBTU)

  

Fixed Price

(USD per

MMBTU)

October 2009

   1,036,250    8.454

November 2009

   1,107,500    7.918

December 2009

   1,091,250    7.743

January 2010

   995,000    8.284

February 2010

   980,000    8.425

March 2010

   975,000    8.235

April 2010

   950,000    8.232

May 2010

   975,000    8.235

June 2010

   950,000    8.232

July 2010

   897,500    8.132

August 2010

   897,500    8.132

September 2010

   875,000    8.130

October 2010

   897,500    8.132

November 2010

   875,000    8.130

December 2010

   927,500    8.190

January 2011

   825,000    8.553

February 2011

   750,000    8.556

March 2011

   825,000    8.553

April 2011

   800,000    8.554

May 2011

   825,000    8.553

June 2011

   800,000    8.554

July 2011

   747,500    8.454

 

7

Notional quantities and pricing shown in aggregate; details of individual
Confirmations are provided in Section 4 of this Schedule 7.22.

 

Amended and Restated Credit Agreement – Schedule 7.22, Page 4



--------------------------------------------------------------------------------

August 2011

   747,500    8.454

September 2011

   725,000    8.456

October 2011

   747,500    8.454

November 2011

   725,000    8.456

December 2011

   747,500    8.454

January 2012

   757,500    8.337

February 2012

   712,500    8.340

March 2012

   757,500    8.337

April 2012

   735,000    8.338

May 2012

   757,500    8.337

June 2012

   735,000    8.338

July 2012

   757,500    8.337

August 2012

   757,500    8.337

September 2012

   735,000    8.338

October 2012

   757,500    8.337

November 2012

   735,000    8.338

December 2012

   757,500    8.337

January 2013

   697,500    7.331

February 2013

   630,000    7.331

March 2013

   697,500    7.331

April 2013

   675,000    7.331

May 2013

   697,500    7.331

June 2013

   675,000    7.331

July 2013

   697,500    7.331

August 2013

   697,500    7.331

September 2013

   675,000    7.331

October 2013

   697,500    7.331

November 2013

   675,000    7.331

December 2013

   697,500    7.331

January 2014

   542,500    7.030

February 2014

   490,000    7.030

March 2014

   542,500    7.030

April 2014

   525,000    7.030

May 2014

   542,500    7.030

June 2014

   525,000    7.030

July 2014

   542,500    7.030

August 2014

   542,500    7.030

September 2014

   525,000    7.030

October 2014

   542,500    7.030

November 2014

   525,000    7.030

December 2014

   542,500    7.030

 

Amended and Restated Credit Agreement – Schedule 7.22, Page 5



--------------------------------------------------------------------------------

3.2. CenterPoint Energy Gas Transmission (East) Inside FERC 1st of the Month

 

    Calculation

        Period

  

Notional Quantity per

Calculation Period

(MMBTU)

  

Fixed Price

(USD per

MMBTU)

October 2009

   77,500    8.113

November 2009

   75,000    8.113

December 2009

   77,500    8.113

January 2010

   60,000    7.908

February 2010

   60,000    7.908

March 2010

   60,000    7.908

April 2010

   60,000    7.908

May 2010

   60,000    7.908

June 2010

   60,000    7.908

July 2010

   60,000    7.908

August 2010

   60,000    7.908

September 2010

   60,000    7.908

October 2010

   60,000    7.908

November 2010

   60,000    7.908

December 2010

   60,000    7.908

January 2011

   60,000    7.928

February 2011

   60,000    7.928

March 2011

   60,000    7.928

April 2011

   60,000    7.928

May 2011

   60,000    7.928

June 2011

   60,000    7.928

July 2011

   60,000    7.928

August 2011

   60,000    7.928

September 2011

   60,000    7.928

October 2011

   60,000    7.928

November 2011

   60,000    7.928

December 2011

   60,000    7.928

3.3. CenterPoint Energy Gas Transmission (East) Inside FERC 1st of the Month
(Basis)

 

Calculation

Period

  

Notional Quantity per

Calculation Period

(MMBTU)

  

Basis Differential

(USD per

MMBTU)

October 2009

   147,500    0.941

November 2009

   145,000    0.942

December 2009

   147,500    0.941

January 2010

   245,000    0.633

February 2010

   230,000    0.647

March 2010

   245,000    0.633

April 2010

   90,000    1.000

May 2010

   90,000    1.000

June 2010

   90,000    1.000

July 2010

   90,000    1.000

August 2010

   90,000    1.000

September 2010

   90,000    1.000

October 2010

   90,000    1.000

November 2010

   90,000    1.000

December 2010

   90,000    1.000

 

Amended and Restated Credit Agreement – Schedule 7.22, Page 6



--------------------------------------------------------------------------------

3.4. Natural Gas Pipeline Co. of America (Midcontinent) Inside FERC 1st of the
Month (Basis)

 

Calculation

Period

  

Notional Quantity per

Calculation Period

(MMBTU)

  

Basis Differential

(USD per

MMBTU)

October 2009

   77,500    1.000

November 2009

   75,000    1.000

December 2009

   77,500    1.000

January 2010

   77,500    1.000

February 2010

   70,000    1.000

March 2010

   77,500    1.000

April 2010

   75,000    1.000

May 2010

   77,500    1.000

June 2010

   75,000    1.000

July 2010

   77,500    1.000

August 2010

   77,500    1.000

September 2010

   75,000    1.000

October 2010

   77,500    1.000

November 2010

   75,000    1.000

December 2010

   77,500    1.000

3.5. Oneok Gas Transportation (OK) Inside FERC 1st of the Month (Basis)

 

Calculation

Period

  

Notional Quantity per

Calculation Period

(MMBTU)

  

Basis Differential

(USD per

MMBTU)

October 2009

   155,000    1.046

November 2009

   150,000    1.046

December 2009

   155,000    1.046

January 2010

   155,000    0.873

February 2010

   140,000    0.873

March 2010

   155,000    0.873

April 2010

   150,000    0.873

May 2010

   155,000    0.873

June 2010

   150,000    0.873

July 2010

   155,000    0.873

August 2010

   155,000    0.873

September 2010

   150,000    0.873

October 2010

   155,000    0.873

November 2010

   150,000    0.873

December 2010

   155,000    0.873

January 2011

   97,500    0.741

February 2011

   90,000    0.741

March 2011

   97,500    0.741

April 2011

   95,000    0.741

 

Amended and Restated Credit Agreement – Schedule 7.22, Page 7



--------------------------------------------------------------------------------

May 2011

   97,500    0.741

June 2011

   95,000    0.741

July 2011

   97,500    0.741

August 2011

   97,500    0.741

September 2011

   95,000    0.741

October 2011

   97,500    0.741

November 2011

   95,000    0.741

December 2011

   97,500    0.741

January 2012

   20,000    0.725

February 2012

   20,000    0.725

March 2012

   20,000    0.725

April 2012

   20,000    0.725

May 2012

   20,000    0.725

June 2012

   20,000    0.725

July 2012

   20,000    0.725

August 2012

   20,000    0.725

September 2012

   20,000    0.725

October 2012

   20,000    0.725

November 2012

   20,000    0.725

December 2012

   20,000    0.725

3.6. Panhandle Eastern Pipe Line (TX/OK) Inside FERC 1st of the Month (Basis)

 

Calculation

Period

  

Notional Quantity per

Calculation Period

(MMBTU)

  

Basis Differential

(USD per

MMBTU)

October 2009

   80,000    1.000

November 2009

   80,000    1.000

December 2009

   80,000    1.000

January 2010

   90,000    1.000

February 2010

   90,000    1.000

March 2010

   90,000    1.000

April 2010

   90,000    1.000

May 2010

   90,000    1.000

June 2010

   90,000    1.000

July 2010

   90,000    1.000

August 2010

   90,000    1.000

September 2010

   90,000    1.000

October 2010

   90,000    1.000

November 2010

   90,000    1.000

December 2010

   90,000    1.000

 

Amended and Restated Credit Agreement – Schedule 7.22, Page 8



--------------------------------------------------------------------------------

3.7. Southern Star Central Gas Pipeline (TX/OK/KS) Inside FERC 1st of the Month
(Basis)

 

Calculation

Period

  

Notional Quantity per

Calculation Period

(MMBTU)

  

Basis Differential

(USD per

MMBTU)

October 2009

   224,500    1.032

November 2009

   222,000    1.031

December 2009

   224,500    1.032

January 2010

   119,000    1.000

February 2010

   119,000    1.000

March 2010

   119,000    1.000

April 2010

   119,000    1.000

May 2010

   119,000    1.000

June 2010

   119,000    1.000

July 2010

   119,000    1.000

August 2010

   20,000    1.000

September 2010

   20,000    1.000

October 2010

   20,000    1.000

November 2010

   20,000    1.000

December 2010

   20,000    1.000

January 2011

   360,000    0.776

February 2011

   330,000    0.776

March 2011

   360,000    0.776

April 2011

   350,000    0.776

May 2011

   360,000    0.776

June 2011

   350,000    0.776

July 2011

   282,500    0.775

August 2011

   282,500    0.775

September 2011

   275,000    0.775

October 2011

   282,500    0.775

November 2011

   275,000    0.775

December 2011

   282,500    0.775

January 2012

   370,000    0.645

February 2012

   350,000    0.645

March 2012

   370,000    0.645

April 2012

   360,000    0.645

May 2012

   370,000    0.645

June 2012

   360,000    0.645

July 2012

   370,000    0.645

August 2012

   370,000    0.645

September 2012

   360,000    0.645

October 2012

   370,000    0.645

November 2012

   360,000    0.645

December 2012

   370,000    0.645

 

Amended and Restated Credit Agreement – Schedule 7.22, Page 9



--------------------------------------------------------------------------------

4.0. Mark-to-market information for the Swap Agreements listed above:

Interest Rate Hedges

 

Trade

Date

  

CP

   CEP
Confirm   

Hedge Type

   Start
Date    End
Date    Notional
Amount    Fixed
Price     ITM (OTM)     Included
In Section

01-Dec-06

   RBS    16085    Interest Rate Swap    Dec-06    Feb-10    $ 16,500,000   
4.740 %    $ (371,615 )    2.1

15-May-07

   BNP    17858    Interest Rate Swap    May-07    Sep-10    $ 45,000,000   
4.964 %    $ (1,992,151 )    2.4

17-Aug-07

   BNP    19305    Interest Rate Swap    Oct-07    Oct-10    $ 29,500,000   
4.805 %    $ (1,560,046 )    2.5

18-Oct-07

   RBS    20271    Interest Rate Swap    Jan-08    Oct-10    $ 7,500,000   
4.560 %    $ (373,733 )    2.2

18-Oct-07

   RBS    20270    Interest Rate Swap    Nov-07    Aug-10    $ 11,000,000   
4.580 %    $ (450,172 )    2.3

17-Oct-08

   RBS    27014    Interest Rate Swap    Oct-08    Oct-10    $ 19,000,000   
2.910 %    $ (549,915 )    2.6

17-Oct-08

   RBS    27013    Interest Rate Swap    Nov-08    Aug-10    $ 28,500,000   
2.740 %    $ (638,307 )    2.7

17-Oct-08

   RBS    27012    Interest Rate Swap    Dec-08    Sep-10    $ 11,000,000   
2.660 %    $ (231,976 )    2.8

Commodity Hedges

 

Trade

Date

  

CP

   CEP
Confirm   

Hedge Type

   Start
Date    End
Date    Volume To
Term
(MMbtu)     Fixed
Price
($/MMBtu)    ITM (OTM)     Included
Section

28-Jun-06

   RBS    sws3kjv    NYMEX Swap    Jan-09    Dec-09    825,000      $ 8.400    $
3,012,063      3.1

08-Mar-07

   RBS    sws59yn    NYMEX Swap    Jan-09    Dec-09    210,000      $ 8.020    $
686,925      3.1

09-Mar-07

   BNP    sws5a0c    NYMEX Swap    Jan-09    Dec-09    240,000      $ 8.020    $
785,057      3.1

09-Mar-07

   BNP    sws5a0d    NYMEX Swap    Jan-10    Dec-10    1,080,000      $ 7.750   
$ 1,665,107      3.1

09-Mar-07

   BNP    sws5a0e    NYMEX Swap    Jan-10    Dec-10    1,080,000      $ 7.750   
$ 1,665,107      3.1

13-Jul-07

   BNP    sws98ec    NYMEX Swap    Aug-07    Dec-10    4,153,500      $ 8.055   
$ 7,915,428      3.1

13-Jul-07

   BNP    sws98eh    NYMEX Swap    Aug-07    Dec-10    984,000      $ 8.055    $
2,399,484      3.1

03-Aug-07

   BNP    sws98e9    NYMEX Swap    Sep-07    Dec-10    537,000      $ 8.210    $
1,130,612      3.1

03-Aug-07

   BNP    sws98ea    NYMEX Swap    Sep-07    Dec-10    1,748,000      $ 8.210   
$ 4,109,062      3.1

11-Feb-08

   BNP    sws79cy    NYMEX Swap    Jan-09    Dec-09    230,000      $ 8.810    $
934,237      3.1

11-Feb-08

   BNP    sws79cz    NYMEX Swap    Jan-10    Dec-10    912,500      $ 8.550    $
2,132,638      3.1

11-Feb-08

   RBS    sws79d0    NYMEX Swap    Jan-09    Dec-09    150,000      $ 8.795    $
606,884      3.1

11-Feb-08

   RBS    sws79d1    NYMEX Swap    Jan-11    Dec-11    1,825,000      $ 8.365   
$ 2,702,599      3.1

11-Feb-08

   RBS    sws79d3    NYMEX Swap    Jan-11    Dec-11    1,825,000      $ 8.350   
$ 2,675,753      3.1

11-Feb-08

   BNP    sws79dj    NYMEX Swap    Jan-12    Dec-12    1,830,000      $ 8.303   
$ 2,313,424      3.1

11-Feb-08

   BNP    sws79dl    NYMEX Swap    Jan-12    Dec-12    1,830,000      $ 8.290   
$ 2,291,610      3.1

14-Feb-08

   BNP    sws7am7    NYMEX Swap    Jan-12    Dec-12    1,830,000      $ 8.350   
$ 2,396,314      3.1

14-Feb-08

   BNP    sws7am8    NYMEX Swap    Jan-11    Dec-11    1,825,000      $ 8.400   
$ 2,765,241      3.1

15-Feb-08

   BNP    sws7ayw    NYMEX Swap    Jan-12    Dec-12    915,000      $ 8.350    $
1,198,157      3.1

15-Feb-08

   BNP    sws7ayx    NYMEX Swap    Jan-11    Dec-11    1,825,000      $ 8.350   
$ 2,675,753      3.1

09-Apr-08

   BNP    sws7sn6    NYMEX Swap    Jan-09    Dec-09    230,000      $ 9.670    $
1,131,993      3.1

09-Apr-08

   BNP    sws7sn7    NYMEX Swap    Jan-10    Dec-10    912,500      $ 9.010    $
2,550,791      3.1

09-Apr-08

   RBS    sws7snh    NYMEX Swap    Jan-12    Dec-12    915,000      $ 8.730    $
1,529,717      3.1

09-Apr-08

   SocGen    sws7so5    NYMEX Swap    Jan-09    Dec-09    230,000      $ 9.680
   $ 1,134,292      3.1

09-Apr-08

   SocGen    sws7so6    NYMEX Swap    Jan-10    Dec-10    912,500      $ 9.015
   $ 2,555,336      3.1

09-Apr-08

   SocGen    sws7so9    NYMEX Swap    Jan-10    Dec-10    240,000      $ 9.015
   $ 672,474      3.1

09-Apr-08

   SocGen    sws7soe    NYMEX Swap    Jan-11    Dec-11    912,500      $ 8.800
   $ 1,740,574      3.1

09-Apr-08

   SocGen    sws7sog    NYMEX Swap    Jan-11    Dec-11    360,000      $ 8.820
   $ 693,167      3.1

09-Apr-08

   SocGen    sws7soh    NYMEX Swap    Jan-12    Dec-12    915,000      $ 8.755
   $ 1,551,531      3.1

09-Apr-08

   SocGen    sws7soi    NYMEX Swap    Jan-12    Dec-12    915,000      $ 8.770
   $ 1,564,618      3.1

09-Apr-08

   SocGen    sws7sok    NYMEX Swap    Jan-12    Dec-12    915,000      $ 8.750
   $ 1,547,168      3.1

09-Apr-08

   SocGen    sws7sol    NYMEX Swap    Jan-12    Dec-12    720,000      $ 8.745
   $ 1,213,505      3.1

29-Apr-08

   SocGen    swp811h    NYMEX Swap    Jan-09    Dec-09    (60,000 )    $ 10.395
   $ (338,732 )    3.1

29-Apr-08

   SocGen    swp811j    NYMEX Swap    Dec-09    Dec-09    (30,000 )    $ 10.490
   $ (144,417 )    3.1

29-Apr-08

   BNP    swp8121    NYMEX Swap    Jul-10    Dec-10    (460,000 )    $ 9.420   
$ (1,359,001 )    3.1

29-Apr-08

   BNP    swp812a    NYMEX Swap    Nov-09    Nov-09    (30,000 )    $ 10.140   
$ (158,932 )    3.1

29-Apr-08

   BNP    swp812b    NYMEX Swap    Dec-09    Dec-09    (70,000 )    $ 10.490   
$ (336,972 )    3.1

 

Amended and Restated Credit Agreement – Schedule 7.22, Page 10



--------------------------------------------------------------------------------

29-Apr-08

   SocGen    sws811i    NYMEX Swap    Jan-11    Dec-11    240,000      $ 9.300
   $ 575,093      3.1

29-Apr-08

   SocGen    sws811k    NYMEX Swap    Dec-10    Dec-10    30,000      $ 9.910   
$ 84,304      3.1

29-Apr-08

   BNP    sws8126    NYMEX Swap    Jan-11    Jun-11    452,500      $ 9.500    $
1,178,990      3.1

29-Apr-08

   BNP    sws812c    NYMEX Swap    Jan-10    Jan-10    20,000      $ 10.690    $
94,426      3.1

29-Apr-08

   BNP    sws812d    NYMEX Swap    Feb-10    Feb-10    80,000      $ 10.650    $
372,321      3.1

30-Apr-08

   BNP    swp82i2    NYMEX Swap    Jan-12    Dec-12    (1,830,000 )    $ 9.260
   $ (3,984,314 )    3.1

30-Apr-08

   BNP    sws82i3    NYMEX Swap    Jan-13    Dec-13    1,825,000      $ 9.160   
$ 3,553,427      3.1

14-Jul-09

   Scotia    swsblv5    NYMEX Swap    Jan-13    Dec-13    3,650,000      $ 6.800
   $ (818,352 )    3.1

14-Jul-09

   RBS    swsblv6    NYMEX Swap    Jan-14    Dec-14    3,650,000      $ 7.060   
$ (302,302 )    3.1

14-Jul-09

   Calyon    swsblva    NYMEX Swap    Jan-14    Dec-14    2,737,500      $ 6.990
   $ (396,120 )    3.1

14-Jul-09

   Calyon    swsblvb    NYMEX Swap    Jan-13    Dec-13    2,737,500      $ 6.820
   $ (563,392 )    3.1

01-Sep-09

   Calyon    swsbstl    NYMEX Swap    Dec-09    Dec-09    155,000      $ 4.765
   $ (140,833 )    3.1

01-Sep-09

   Scotia    swsbstm    NYMEX Swap    Nov-09    Nov-09    120,000      $ 3.955
   $ (106,295 )    3.1

20-Feb-08

   BNP    sws7bqf    CEGTEIF1 Swap    Jan-09    Dec-09    115,000      $ 8.113
   $ 637,337      3.2

20-Feb-08

   BNP    sws7bqg    CEGTEIF1 Swap    Jan-10    Dec-10    360,000      $ 7.908
   $ 770,614      3.2

20-Feb-08

   BNP    sws7bqh    CEGTEIF1 Swap    Jan-11    Dec-11    360,000      $ 7.928
   $ 552,175      3.2

20-Feb-08

   SocGen    sws7bsn    CEGTEIF1 Swap    Jan-09    Dec-09    115,000      $
8.113    $ 637,337      3.2

20-Feb-08

   SocGen    sws7bso    CEGTEIF1 Swap    Jan-10    Dec-10    360,000      $
7.908    $ 770,614      3.2

20-Feb-08

   SocGen    sws7bsp    CEGTEIF1 Swap    Jan-11    Dec-11    360,000      $
7.928    $ 552,175      3.2

28-Nov-07

   BNP    sws6zmy    CEGTEIF1 BD Swap    Jan-09    Dec-09    210,000      $
1.000    $ (182,939 )    3.3

28-Nov-07

   BNP    sws6zn1    CEGTEIF1 BD Swap    Jan-10    Dec-10    1,080,000      $
1.000    $ (598,337 )    3.3

10-Apr-08

   BNP    sws7t9o    CEGTEIF1 BD Swap    Jan-09    Dec-09    230,000      $
0.888    $ (164,982 )    3.3

01-Sep-09

   Calyon    swsbstp    CEGTEIF1 BD Swap    Jan-10    Mar-10    450,000      $
0.420    $ (37,984 )    3.3

28-Nov-07

   BNP    sws98dz    NGPLIF1 BD Swap    Jan-08    Dec-10    1,142,500      $
1.000    $ (722,328 )    3.4

28-Nov-07

   BNP    sws98dy    OGTIF1 BD Swap    Jan-08    Dec-10    1,142,500      $
1.000    $ (734,887 )    3.5

10-Apr-08

   BNP    sws7t9n    OGTIF1 BD Swap    Jan-09    Dec-09    230,000      $ 1.093
   $ (233,794 )    3.5

05-Feb-09

   SocGen    swsau0x    OGTIF1 BD Swap    Jan-10    Dec-11    1,825,000      $
0.745    $ (568,057 )    3.5

05-Feb-09

   SocGen    swsau0y    OGTIF1 BD Swap    Jan-11    Dec-12    480,000      $
0.725    $ (128,564 )    3.5

28-Nov-07

   BNP    sws6zn6    PEPLIF1 BD Swap    Jan-09    Dec-09    240,000      $ 1.000
   $ (215,631 )    3.6

28-Nov-07

   BNP    sws6zn9    PEPLIF1 BD Swap    Jan-10    Dec-10    1,080,000      $
1.000    $ (574,831 )    3.6

28-Nov-07

   BNP    sws6zmd    SSCGPIF1 BD Swap    Jan-10    Dec-10    240,000      $
1.000    $ (147,463 )    3.7

28-Nov-07

   BNP    sws6zme    SSCGPIF1 BD Swap    Jan-09    Dec-09    150,000      $
1.000    $ (149,516 )    3.7

28-Nov-07

   BNP    sws98e3    SSCGPIF1 BD Swap    Dec-07    Dec-10    984,000      $
1.000    $ (748,979 )    3.7

10-Apr-08

   BNP    sws7t9p    SSCGPIF1 BD Swap    Jan-09    Dec-09    230,000      $
1.093    $ (256,314 )    3.7

17-Oct-08

   BNP    swsac18    SSCGPIF1 BD Swap    Jan-11    Dec-11    2,737,500      $
0.775    $ (730,787 )    3.7

17-Oct-08

   BNP    swsac19    SSCGPIF1 BD Swap    Jan-11    Dec-11    600,000      $
0.775    $ (160,599 )    3.7

17-Oct-08

   BNP    swsac1a    SSCGPIF1 BD Swap    Jan-12    Dec-12    3,660,000      $
0.645    $ (388,848 )    3.7

17-Oct-08

   BNP    swsac1b    SSCGPIF1 BD Swap    Jan-12    Dec-12    720,000      $
0.645    $ (76,218 )    3.7

17-Oct-08

   SocGen    swsac1c    SSCGPIF1 BD Swap    Jan-11    Jun-11    452,500      $
0.780    $ (130,843 )    3.7

 

Amended and Restated Credit Agreement – Schedule 7.22, Page 11